[ex107jeffersonatperim6e2001.jpg]
EXHIBIT 10.7 Jefferson at Perimeter FIRST AMENDMENT TO MULTIFAMILY LOAN AND
SECURITY AGREEMENT AND OTHER LOAN DOCUMENTS (Multipurpose) This FIRST AMENDMENT
TO MULTIFAMILY LOAN AND SECURITY AGREEMENT AND OTHER LOAN DOCUMENTS (this
“Amendment”) dated as of June 11, 2018, is executed by and between SIR
JEFFERSON, LLC, a Delaware limited liability company (“Borrower”) and FANNIE
MAE, a corporation duly organized under the Federal National Mortgage
Association Charter Act, as amended, 12 U.S.C. §1716 et seq. and duly organized
and existing under the laws of the United States (“Fannie Mae”). RECITALS: A.
Pursuant to that certain Multifamily Loan and Security Agreement dated as of
October 31, 2017 (the “Effective Date”), executed by and between BRE JEFFERSON
ST. ANDREWS OWNER LLC, a Delaware limited liability company (“Original
Borrower”) and JONES LANG LASALLE MULTIFAMILY, LLC, a Delaware limited liability
company (“Prior Lender”) (as amended, restated, replaced, supplemented, or
otherwise modified from time to time, the “Loan Agreement”), Prior Lender made a
loan to Original Borrower in the original principal amount of Sixty-Five Million
and 00/100 Dollars ($65,000,000.00) (the “Mortgage Loan”), as evidenced by that
certain Multifamily Note dated as of the Effective Date, executed by Original
Borrower and made payable to Prior Lender in the amount of the Mortgage Loan (as
amended, restated, replaced, supplemented, or otherwise modified from time to
time, the “Note”). B. In addition to the Loan Agreement, the Mortgage Loan and
the Note are also secured by, among other things, a certain Multifamily
Mortgage, Deed of Trust, or Deed to Secure Debt dated as of the Effective Date
(as amended, restated, replaced, supplemented or otherwise modified from time to
time, the “Security Instrument”). C. Fannie Mae is the successor-in-interest to
the Prior Lender under the Loan Agreement, the holder of the Note and the
mortgagee or beneficiary under the Security Instrument. D. Prior Lender services
the Mortgage Loan on behalf of Fannie Mae. E. Pursuant to the Assumption and
Release Agreement dated as of the date hereof (“Assumption Agreement”) and this
Amendment, Borrower has agreed to ratify and assume all of Original Borrower’s
rights, obligations, and liabilities created or arising under the Loan
Documents, as those rights, obligations and liabilities may have been modified
in writing by this Amendment, the Assumption Agreement or otherwise
(“Assumption”). F. In consideration of Fannie Mae’s consent to the Assumption,
Borrower and Fannie Mae have agreed to make certain amendments to the Loan
Agreement. NOW, THEREFORE, in consideration of the mutual promises contained in
this Amendment and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Borrower and Fannie Mae agree as
follows: First Amendment to Multifamily Loan and Security Agreement and Other
Loan Documents (Multipurpose) Form 6601 Page 1 Fannie Mae 08-13 © 2013 Fannie
Mae



--------------------------------------------------------------------------------



 
[ex107jeffersonatperim6e2002.jpg]
AGREEMENTS: Section 1. Recitals. The recitals set forth above are incorporated
herein by reference as if fully set forth in the body of this Amendment. Section
2. Defined Terms. Capitalized terms used and not specifically defined herein
shall have the meanings given to such terms in the Loan Agreement. Section 3.
Amendment and Modification of Loan Documents. (a) Amendment and Modification of
Loan Agreement. (1) Article 3 through Article 15 are hereby deleted and restated
as set forth on Exhibit C attached hereto and made a part hereof. (2) Schedule
1, Definitions, is hereby deleted in its entirety and replaced with the Part I
set forth on Exhibit A attached hereto and made a part hereof. (3) Exhibit B,
Modifications to Multifamily Loan an Security Agreement (Springing Cap) is
deleted. (b) Amendment and Modification of Environmental Indemnity Agreement.
The Environmental Indemnity Agreement is hereby amended as shown on Exhibit C
attached hereto. Section 4. Modification of Summary of Loan Terms. Part I of the
Summary of Loan Terms is hereby deleted in its entirety and replaced with the
Part I set forth on Exhibit B attached hereto and made a part hereof. Section 5.
Reserved. Section 6. Authorization. Borrower represents and warrants that
Borrower is duly authorized to execute and deliver this Amendment and is and
will continue to be duly authorized to perform its obligations under the Loan
Agreement, as amended hereby. Section 7. Compliance with Loan Documents. The
representations and warranties set forth in the Loan Documents, as amended
hereby, are true and correct with the same effect as if such representations and
warranties had been made on the date hereof, except for such changes as are
specifically permitted under the Loan Documents. In addition, Borrower has
complied with and is in compliance with all of the covenants set forth in the
Loan Documents, as amended hereby. First Amendment to Multifamily Loan and
Security Agreement and Other Loan Documents (Multipurpose) Form 6601 Page 2
Fannie Mae 08-13 © 2013 Fannie Mae



--------------------------------------------------------------------------------



 
[ex107jeffersonatperim6e2003.jpg]
Section 8. No Event of Default. Borrower represents and warrants that, as of the
date hereof, no Event of Default under the Loan Documents, as amended hereby, or
event or condition which, with the giving of notice or the passage of time, or
both, would constitute an Event of Default, has occurred and is continuing.
Section 9. Costs. Borrower agrees to pay all fees and costs (including
attorneys’ fees) incurred by Fannie Mae and any Loan Servicer in connection with
this Amendment. Section 10. Continuing Force and Effect of Loan Documents.
Except as specifically modified or amended by the terms of this Amendment, all
other terms and provisions of the Loan Agreement and the other Loan Documents
are incorporated by reference herein and in all respects shall continue in full
force and effect. Borrower, by execution of this Amendment, hereby reaffirms,
assumes and binds itself to all of the obligations, duties, rights, covenants,
terms and conditions that are contained in the Loan Agreement and the other Loan
Documents, including Section 15.01 (Governing Law; Consent to Jurisdiction and
Venue), Section 15.04 (Counterparts), Section 15.07 (Severability; Entire
Agreement; Amendments) and Section 15.08 (Construction) of the Loan Agreement.
Section 11. Counterparts. This Amendment may be executed in any number of
counterparts with the same effect as if the parties hereto had signed the same
document and all such counterparts shall be construed together and shall
constitute one instrument. [Remainder of Page Intentionally Blank] First
Amendment to Multifamily Loan and Security Agreement and Other Loan Documents
(Multipurpose) Form 6601 Page 3 Fannie Mae 08-13 © 2013 Fannie Mae



--------------------------------------------------------------------------------



 
[ex107jeffersonatperim6e2004.jpg]




--------------------------------------------------------------------------------



 
[ex107jeffersonatperim6e2005.jpg]




--------------------------------------------------------------------------------



 
[ex107jeffersonatperim6e2006.jpg]
EXHIBIT A Modification to Definitions Schedule SCHEDULE 1 TO MULTIFAMILY LOAN
AND SECURITY AGREEMENT Definitions Schedule (Interest Rate Type – Structured ARM
(1 and 3 Month LIBOR)) Capitalized terms used in the Loan Agreement have the
meanings given to such terms in this Definitions Schedule. “Accrued Interest”
means unpaid interest, if any, on the Mortgage Loan that has not been added to
the unpaid principal balance of the Mortgage Loan pursuant to Section 2.02(b)
(Capitalization of Accrued But Unpaid Interest) of the Loan Agreement.
“Additional Lender Repairs” means repairs of the type listed on the Required
Repair Schedule but not otherwise identified thereon that are determined
advisable by Lender to keep the Mortgaged Property in good order and repair
(ordinary wear and tear excepted) and in good marketable condition or to prevent
deterioration of the Mortgaged Property. “Additional Lender Replacements” means
replacements of the type listed on the Required Replacement Schedule but not
otherwise identified thereon that are determined advisable by Lender to keep the
Mortgaged Property in good order and repair (ordinary wear and tear excepted)
and in good marketable condition or to prevent deterioration of the Mortgaged
Property. “Adjustable Rate” has the meaning set forth in the Summary of Loan
Terms. “Amortization Period” has the meaning set forth in the Summary of Loan
Terms. “Amortization Type” has the meaning set forth in the Summary of Loan
Terms. “Bank Secrecy Act” means the Bank Secrecy Act of 1970, as amended (e.g.,
31 U.S.C. Sections 5311-5330). “Bankruptcy Event” means any one or more of the
following: (a) the commencement, filing or continuation of a voluntary case or
proceeding under one or more of the Insolvency Laws by Borrower; (b) the
acknowledgment in writing by Borrower (other than to Lender in connection with a
workout) that it is unable to pay its debts generally as they mature; (c) the
making of a general assignment for the benefit of creditors by Borrower; (d) the
commencement, filing or continuation of an involuntary case or proceeding under
one or more Insolvency Laws against Borrower; or Schedule 1 to Multifamily Loan
and Security Agreement - Definitions Schedule (Interest Rate Type - SARM) Form
6101.SARM Page 1 Fannie Mae __-17 © 2017 Fannie Mae



--------------------------------------------------------------------------------



 
[ex107jeffersonatperim6e2007.jpg]
(e) the appointment of a receiver(other than a receiver appointed at the
direction or request of Lender under the terms of the Loan Documents),
liquidator, custodian, sequestrator, trustee or other similar officer who
exercises control over Borrower or any substantial part of the assets of
Borrower; provided, however, that any proceeding or case under (d) or (e) above
shall not be a Bankruptcy Event until the ninetieth (90th) day after filing (if
not earlier dismissed) so long as such proceeding or case occurred without the
consent, encouragement or active participation of (1) Borrower, Guarantor, or
Key Principal, (2) any Person Controlling Borrower, Guarantor, or Key Principal,
or (3) any Person Controlled by or under common Control with Borrower,
Guarantor, or Key Principal (in which event such case or proceeding shall be a
Bankruptcy Event immediately). “Borrower” means, individually (and jointly and
severally (solidarily instead for purposes of Louisiana law) if more than one),
the entity (or entities) identified as “Borrower” in the first paragraph of the
Loan Agreement. “Borrower Affiliate” means, as to Borrower, Guarantor or Key
Principal: (a) any Person (other than the shareholders or beneficial owners of
any Publicly-Held Corporation or a Publicly-Held Trust) that owns any direct
ownership interest in Borrower, Guarantor or Key Principal; (b) any Person that
indirectly owns, with the power to vote, twenty percent (20%) or more of the
ownership interests in Borrower, Guarantor or Key Principal; (c) any Person
Controlled by, under common Control with, or which Controls, Borrower, Guarantor
or Key Principal; (d) any entity in which Borrower, Guarantor or Key Principal
directly or indirectly owns, with the power to vote, twenty percent (20%) or
more of the ownership interests in such entity; or (e) any other individual that
is related (to the third degree of consanguinity) by blood or marriage to
Borrower, Guarantor or Key Principal. “Borrower Requested Repairs” means repairs
not listed on the Required Repair Schedule requested by Borrower to be
reimbursed from the Repairs Escrow Account and determined advisable by Lender to
keep the Mortgaged Property in good order and repair and in a good marketable
condition or to prevent deterioration of the Mortgaged Property. “Borrower
Requested Replacements” means replacements not listed on the Required
Replacement Schedule requested by Borrower to be reimbursed from the Replacement
Reserve Account and determined advisable by Lender to keep the Mortgaged
Property in good order and repair and in a good marketable condition or to
prevent deterioration of the Mortgaged Property. “Borrower’s General Business
Address” has the meaning set forth in the Summary of Loan Terms. “Borrower’s
Notice Address” has the meaning set forth in the Summary of Loan Terms. Schedule
1 to Multifamily Loan and Security Agreement - Definitions Schedule (Interest
Rate Type - SARM) Form 6101.SARM Page 2 Fannie Mae __-17 © 2017 Fannie Mae



--------------------------------------------------------------------------------



 
[ex107jeffersonatperim6e2008.jpg]
“Business Day” means any day other than (a) a Saturday, (b) a Sunday, (c) a day
on which Lender is not open for business, or (d) a day on which the Federal
Reserve Bank of New York is not open for business. “Collateral Account Funds”
means, collectively, the funds on deposit in any or all of the Collateral
Accounts, including the Reserve/Escrow Account Funds. “Collateral Accounts”
means any account designated as such by Lender pursuant to a Collateral
Agreement or as established pursuant to this Loan Agreement, including the
Reserve/Escrow Account. “Collateral Agreement” means any separate agreement
between Borrower and Lender and any other party for the establishment of any
other fund, reserve or account affecting the Mortgage Loan. “Completion Period”
has the meaning set forth in the Summary of Loan Terms. “Condemnation Action”
has the meaning set forth in the Security Instrument. “Control’ (including with
correlative meanings, such as “Controlling,” “Controlled by” and “under common
Control with”) means, as applied to any entity, the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
operations of such entity, (including, by way of illustration, the power to (1)
elect the majority of the directors of such entity; (2) make management
decisions on behalf of or independently select the manager of a limited
liability company or the managing partner of a partnership; (3) independently
remove and then select a majority of those individuals exercising managerial
authority over any entity; and (4) limit or otherwise modify the extent of
control over the management and operations of an entity by any Person exercising
managerial authority over such entity), whether through the ownership of voting
securities or other ownership interests, by contract or otherwise. “Conversion”
means the conversion of the Mortgage Loan from an adjustable rate to a fixed
rate and, if applicable, the extension of the Maturity Date of the Mortgage Loan
to the New Maturity Date. “Conversion Amendment” means Lender’s then-current
form of Amendment to Multifamily Loan and Security Agreement to be executed by
Borrower and Lender to amend or restate all or any part of this Loan Agreement
(including any Schedules, Exhibits or other attachments) in connection with, and
reflecting the terms of, a Conversion of the Mortgage Loan. “Conversion Closing
Date” means, after Borrower exercises the Conversion Option, the date designated
by Lender for the closing of the Conversion which date (a) is a Business Day,
(b) is within the Conversion Period, and (c) is not more than ten (10) days
after the Conversion Exercise Date. “Conversion Effective Date” means, if the
Conversion Exercise Date occurs on a Payment Date, the first (1st) day of the
calendar month following the Conversion Exercise Date, or, if the Conversion
Exercise Date occurs on any other day other than a Payment Date, the first (1st)
day of the second (2nd) calendar month following the Conversion Exercise Date,
but in no event shall the Conversion Effective Date be after the last day of the
Conversion Period. Schedule 1 to Multifamily Loan and Security Agreement -
Definitions Schedule (Interest Rate Type - SARM) Form 6101.SARM Page 3 Fannie
Mae __-17 © 2017 Fannie Mae



--------------------------------------------------------------------------------



 
[ex107jeffersonatperim6e2009.jpg]
“Conversion Exercise Date” means the date that Borrower accepts the rate quote
provided by Lender in connection with Borrower’s Rate Lock Request. “Conversion
Option” means Borrower’s one-time option to effect the Conversion pursuant to
the terms of the Loan Agreement. “Conversion Period” means the period commencing
on the first (1st) day of the second (2nd) Loan Year and ending on the first
(1st) day of the third (3rd) month prior to the Maturity Date of the Mortgage
Loan. “Conversion Review Fee” has the meaning set forth in the Summary of Loan
Terms. “Credit Score” means a numerical value or a categorization derived from a
statistical tool or modeling system used to measure credit risk and predict the
likelihood of certain credit behaviors, including default. “Current Index” has
the meaning set forth in the Summary of Loan Terms. “Debt Service Amounts” means
the Monthly Debt Service Payments and all other amounts payable under the Loan
Agreement, the Note, the Security Instrument or any other Loan Document. “Debt
Service Coverage Ratio” means the ratio of (a) the Net Cash Flow of the
Mortgaged Property, to (b) the underwritten debt service for the Mortgage Loan
at the proposed Fixed Rate for the trailing twelve (12) month period from the
date of the most recently received quarterly financial statements prepared by
Borrower for the Mortgaged Property, provided that (1) the interest rate used in
determining such ratio shall be the greater of (A) the Fixed Rate, or (B) the
Underwriting Interest Rate (if any), and (2) an Amortization Period of three
hundred sixty (360) months shall be used in determining such ratio. “Default
Rate” means an interest rate equal to the lesser of: (a) the sum of the Interest
Rate plus four (4) percentage points; or (b) the maximum interest rate which may
be collected from Borrower under applicable law. “Definitions Schedule” means
this Schedule 1 (Definitions Schedule) to the Loan Agreement. “Economic
Sanctions” means any economic or financial sanction administered or enforced by
the United States Government (including, without limitation, those administered
by OFAC at
http://www.treasury.gov/about/organizational-structure/offices/Pages/Office-of-Foreign-Assets-
Control.aspx), the U.S. Department of Commerce, or the U.S. Department of State.
“Effective Date” has the meaning set forth in the Summary of Loan Terms.
“Employee Benefit Plan” means a plan described in Section 3(3) of ERISA,
regardless of whether the plan is subject to ERISA. “Enforcement Costs” has the
meaning set forth in the Security Instrument. Schedule 1 to Multifamily Loan and
Security Agreement - Definitions Schedule (Interest Rate Type - SARM) Form
6101.SARM Page 4 Fannie Mae __-17 © 2017 Fannie Mae



--------------------------------------------------------------------------------



 
[ex107jeffersonatperim6e2010.jpg]
“Environmental Indemnity Agreement” means that certain Environmental Indemnity
Agreement dated as of the Effective Date made by Borrower to and for the benefit
of Lender, as the same may be amended, restated, replaced, supplemented, or
otherwise modified from time to time. “Environmental Inspections” has the
meaning set forth in the Environmental Indemnity Agreement. “Environmental Laws”
has the meaning set forth in the Environmental Indemnity Agreement. “ERISA”
means the Employee Retirement Income Security Act of 1974, as amended. “ERISA
Affiliate” shall mean, with respect to Borrower, any entity that, together with
Borrower, would be treated as a single employer under Section 414(b) or (c) of
the Internal Revenue Code, or Section 4001(a)(14) of ERISA, or the regulations
thereunder. “ERISA Plan” means any employee pension benefit plan within the
meaning of Section 3(2) of ERISA (or related trust) that is subject to the
requirements of Title IV of ERISA, Sections 430 or 431 of the Internal Revenue
Code, or Sections 302, 303, or 304 of ERISA, which is maintained or contributed
to by Borrower or its ERISA Affiliates. “Event of Default” means the occurrence
of any event listed in Section 14.01 (Events of Default) of the Loan Agreement.
“Exceptions to Representations and Warranties Schedule” means that certain
Schedule 7 (Exceptions to Representations and Warranties Schedule) to the Loan
Agreement. “First Payment Date” has the meaning set forth in the Summary of Loan
Terms. “First Principal and Interest Payment Date” has the meaning set forth in
the Summary of Loan Terms, if applicable. “Fixed Monthly Principal Component”
has the meaning set forth in the Summary of Loan Terms. “Fixed Rate” means an
interest rate per annum equal to the sum of the Investor Yield, the Servicing
Fee and the Guaranty Fee. “Fixed Rate Amortization Factor” has the meaning set
forth in the Summary of Loan Terms. “Fixed Rate Option” means, in connection
with a Conversion, Borrower’s selection of one (1) of the following fixed rate
options for the Mortgage Loan, which shall be effective from and after the
Conversion Effective Date: (a) seven (7) year term with a five (5) year yield
maintenance period; (b) seven (7) year term with a six and one-half (6.5) year
yield maintenance period; (c) ten (10) year term with a seven (7) year yield
maintenance period; or Schedule 1 to Multifamily Loan and Security Agreement -
Definitions Schedule (Interest Rate Type - SARM) Form 6101.SARM Page 5 Fannie
Mae __-17 © 2017 Fannie Mae



--------------------------------------------------------------------------------



 
[ex107jeffersonatperim6e2011.jpg]
(d) ten (10) year term with a nine and one-half (9.5) year yield maintenance
period. “Fixtures” has the meaning set forth in the Security Instrument. “Force
Majeure” shall mean acts of God, acts of war, civil disturbance, governmental
action (including the revocation or refusal to grant licenses or permits, where
such revocation or refusal is not due to the fault of Borrower), strikes,
lockouts, fire, unavoidable casualties or any other causes beyond the reasonable
control of Borrower (other than lack of financing), and of which Borrower shall
have notified Lender in writing within ten (10) days after its occurrence.
“Foreclosure Event” means: (a) foreclosure under the Security Instrument; (b)
any other exercise by Lender of rights and remedies (whether under the Security
Instrument or under applicable law, including Insolvency Laws) as holder of the
Mortgage Loan and/or the Security Instrument, as a result of which Lender (or
its designee or nominee) or a third party purchaser becomes owner of the
Mortgaged Property; (c) delivery by Borrower to Lender (or its designee or
nominee) of a deed or other conveyance of Borrower’s interest in the Mortgaged
Property in lieu of any of the foregoing; or (d) in Louisiana, any dation en
paiement. “Good Faith Deposit” means a fee in an amount equal to two percent
(2%) of the unpaid principal balance of the Mortgage Loan immediately prior to
the Initial Fixed Rate Payment Date. “Goods” has the meaning set forth in the
Security Instrument. “Governmental Authority” means any court, board,
commission, department or body of any municipal, county, state or federal
governmental unit, or any subdivision of any of them, that has or acquires
jurisdiction over Borrower or the Mortgaged Property or the use, operation or
improvement of the Mortgaged Property. “Guarantor” means, individually and
collectively, any guarantor of the Indebtedness or any other obligation of
Borrower under any Loan Document. “Guarantor Bankruptcy Event” means any one or
more of the following: (a) the commencement, filing or continuation of a
voluntary case or proceeding under one or more of the Insolvency Laws by
Guarantor; (b) the acknowledgment in writing by Guarantor (other than to Lender
in connection with a workout) that it is unable to pay its debts generally as
they mature; (c) the making of a general assignment for the benefit of creditors
by Guarantor; (d) the commencement, filing or continuation of an involuntary
case or proceeding under one or more Insolvency Laws against Guarantor; or
Schedule 1 to Multifamily Loan and Security Agreement - Definitions Schedule
(Interest Rate Type - SARM) Form 6101.SARM Page 6 Fannie Mae __-17 © 2017 Fannie
Mae



--------------------------------------------------------------------------------



 
[ex107jeffersonatperim6e2012.jpg]
(e) the appointment of a receiver, liquidator, custodian, sequestrator, trustee
or other similar officer who exercises control over Guarantor or any substantial
part of the assets of Guarantor, as applicable; provided, however, that any
proceeding or case under (d) or (e) above shall not be a Guarantor Bankruptcy
Event until the ninetieth (90th) day after filing (if not earlier dismissed) so
long as such proceeding or case occurred without the consent, encouragement or
active participation of (1) Borrower, Guarantor or Key Principal, (2) any Person
Controlling Borrower, Guarantor or Key Principal, or (3) any Person Controlled
by or under common Control with Borrower, Guarantor or Key Principal (in which
event such case or proceeding shall be a Guarantor Bankruptcy Event
immediately). “Guarantor’s General Business Address” has the meaning set forth
in the Summary of Loan Terms. “Guarantor’s Notice Address” has the meaning set
forth in the Summary of Loan Terms. “Guaranty” means, individually and
collectively, any Payment Guaranty, Non-Recourse Guaranty or other guaranty
executed by Guarantor in connection with the Mortgage Loan. “Guaranty Fee” has
the meaning set forth in the Summary of Loan Terms. “Immediate Family Members”
means a child, stepchild, grandchild, spouse, sibling, or parent, each of whom
is not a Prohibited Person. “Imposition Deposits” has the meaning set forth in
the Security Instrument. “Impositions” has the meaning set forth in the Security
Instrument. “Improvements” has the meaning set forth in the Security Instrument.
“Indebtedness” has the meaning set forth in the Security Instrument. “Index” has
the meaning set forth in the Summary of Loan Terms. “Initial Adjustable Rate”
has the meaning set forth in the Summary of Loan Terms. “Initial Fixed Rate
Payment Date” means the first (1st) day of the calendar month following the
Conversion Effective Date. “Initial Monthly Debt Service Payment” has the
meaning set forth in the Summary of Loan Terms. “Initial Replacement Reserve
Deposit” has the meaning set forth in the Summary of Loan Terms. “Insolvency
Laws” means the United States Bankruptcy Code, 11 U.S.C. Section 101, et seq.,
together with any other federal or state law affecting debtor and creditor
rights or relating to the bankruptcy, insolvency, reorganization, arrangement,
moratorium, readjustment of debt, Schedule 1 to Multifamily Loan and Security
Agreement - Definitions Schedule (Interest Rate Type - SARM) Form 6101.SARM Page
7 Fannie Mae __-17 © 2017 Fannie Mae



--------------------------------------------------------------------------------



 
[ex107jeffersonatperim6e2013.jpg]
dissolution, liquidation or similar laws, proceedings, or equitable principles
affecting the enforcement of creditors’ rights, as amended from time to time.
“Insolvent” means: (a) that the sum total of all of a specified Person’s
liabilities (whether secured or unsecured, contingent or fixed, or liquidated or
unliquidated) is in excess of the value of such Person’s non-exempt assets,
i.e., all of the assets of such Person that are available to satisfy claims of
creditors; or (b) such Person’s inability to pay its debts as they become due.
“Intended Prepayment Date” means the date upon which Borrower intends to make a
prepayment on the Mortgage Loan, as set forth in the Prepayment Notice.
“Interest Accrual Method” has the meaning set forth in the Summary of Loan
Terms. “Interest Only Term” has the meaning set forth in the Summary of Loan
Terms. “Interest Rate” means the Initial Adjustable Rate or the Adjustable Rate,
as applicable. “Interest Rate Type” has the meaning set forth in the Summary of
Loan Terms. “Internal Revenue Code” means the Internal Revenue Code of 1986, as
amended. “Investor” means any Person to whom Lender intends to (a) sell,
transfer, deliver or assign the Mortgage Loan in the secondary mortgage market,
or (b) sell an MBS backed by the Mortgage Loan. “Investor Yield” means, in
connection with a Conversion, the percentage equal to (a) the required net yield
offered for purchase by Fannie Mae or (b) the MBS pass-through rate offered for
purchase by regular buyers of mortgage backed securities, as applicable, for a
new Fannie Mae mortgage loan with the same or substantially similar loan terms
and credit characteristics as the Mortgage Loan (taking into account the Fixed
Rate Option selected by Borrower). “Key Principal” means, collectively: (a) the
natural person(s) or entity that Controls Borrower that Lender determines is
critical to the successful operation and management of Borrower and the
Mortgaged Property, as identified as such in the Summary of Loan Terms; or (b)
any natural person or entity who becomes a Key Principal after the date of the
Loan Agreement and is identified as such in an assumption agreement, or another
amendment or supplement to the Loan Agreement. “Key Principal’s General Business
Address” has the meaning set forth in the Summary of Loan Terms. “Key
Principal’s Notice Address” has the meaning set forth in the Summary of Loan
Terms. Schedule 1 to Multifamily Loan and Security Agreement - Definitions
Schedule (Interest Rate Type - SARM) Form 6101.SARM Page 8 Fannie Mae __-17 ©
2017 Fannie Mae



--------------------------------------------------------------------------------



 
[ex107jeffersonatperim6e2014.jpg]
“Land” means the land described in Exhibit A to the Security Instrument. “Last
Interest Only Payment Date” has the meaning set forth in the Summary of Loan
Terms, if applicable. “Late Charge” means an amount equal to the delinquent
amount then due under the Loan Documents multiplied by five percent (5%).
“Leases” has the meaning set forth in the Security Instrument. “Lender” means
the entity identified as “Lender” in the first paragraph of the Loan Agreement
and its transferees, successors and assigns, or any subsequent holder of the
Note. “Lender’s General Business Address” has the meaning set forth in the
Summary of Loan Terms. “Lender’s Notice Address” has the meaning set forth in
the Summary of Loan Terms. “Lender’s Payment Address” has the meaning set forth
in the Summary of Loan Terms. “Lien” has the meaning set forth in the Security
Instrument. “Loan Agreement” means the Multifamily Loan and Security Agreement
dated as of the Effective Date executed by and between Borrower and Lender to
which this Definitions Schedule is attached, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time. “Loan
Amount” has the meaning set forth in the Summary of Loan Terms. “Loan
Application” means the application for the Mortgage Loan submitted by Borrower
to Lender. “Loan Documents” means the Note, the Loan Agreement, the Security
Instrument, the Environmental Indemnity Agreement, the Guaranty, all guaranties,
all indemnity agreements, all Collateral Agreements, all O&M Plans, and any
other documents now or in the future executed by Borrower, Guarantor, Key
Principal, any other guarantor or any other Person in connection with the
Mortgage Loan, as such documents may be amended, restated, replaced,
supplemented or otherwise modified from time to time. “Loan Servicer” means the
entity that from time to time is designated by Lender to collect payments and
deposits and receive notices under the Note, the Loan Agreement, the Security
Instrument and any other Loan Document, and otherwise to service the Mortgage
Loan for the benefit of Lender. Unless Borrower receives notice to the contrary,
the Loan Servicer shall be the Lender originally named on the Summary of Loan
Terms. “Loan Term” has the meaning set forth in the Summary of Loan Terms. “Loan
Year” has the meaning set forth in the Summary of Loan Terms. “Margin” has the
meaning set forth in the Summary of Loan Terms. Schedule 1 to Multifamily Loan
and Security Agreement - Definitions Schedule (Interest Rate Type - SARM) Form
6101.SARM Page 9 Fannie Mae __-17 © 2017 Fannie Mae



--------------------------------------------------------------------------------



 
[ex107jeffersonatperim6e2015.jpg]
“Material Commercial Lease” means: (a) any Lease that comprises five percent
(5%) or more of the total gross income at the Mortgaged Property on an
annualized basis; or (b) regardless of the percentage of the total gross income
at the Mortgaged Property that it comprises, any Lease relating to: (1) solar
power, thermal power generation, or co-power generation, or for the installation
of solar panels or any other electrical power generation equipment, and any
related power purchase agreement; (2) mineral rights or rights relating to
subsurface oil and/or natural gas; (3) telecommunications or a cell tower; or
(4) any dwelling unit at the Mortgaged Property leased to Guarantor, Key
Principal, or another Borrower Affiliate. “Maturity Date” has the meaning set
forth in the Summary of Loan Terms. “Maximum Fixed Rate” means the maximum Fixed
Rate to which the Mortgage Loan may be converted, as determined by Lender, so
that the Debt Service Coverage Ratio of the Mortgage Loan is not less than the
Minimum Conversion Debt Service Coverage Ratio. “Maximum Inspection Fee” has the
meaning set forth in the Summary of Loan Terms. “Maximum Repair Cost” shall be
the amount(s) set forth in the Required Repair Schedule, if any. “Maximum Repair
Disbursement Interval” has the meaning set forth in the Summary of Loan Terms.
“Maximum Replacement Reserve Disbursement Interval” has the meaning set forth in
the Summary of Loan Terms. “MBS” means an investment security that represents an
undivided beneficial interest in a pool of mortgage loans or participation
interests in mortgage loans held in trust pursuant to the terms of a governing
trust document. “Mezzanine Debt” means a loan to a direct or indirect owner of
Borrower secured by a pledge of such owner’s interest in an entity owning a
direct or indirect interest in Borrower. “Minimum Conversion Debt Service
Coverage Ratio” has the meaning set forth in the Summary of Loan Terms. “Minimum
Repairs Disbursement Amount” has the meaning set forth in the Summary of Loan
Terms. Schedule 1 to Multifamily Loan and Security Agreement - Definitions
Schedule (Interest Rate Type - SARM) Form 6101.SARM Page 10 Fannie Mae __-17 ©
2017 Fannie Mae



--------------------------------------------------------------------------------



 
[ex107jeffersonatperim6e2016.jpg]
“Minimum Replacement Reserve Disbursement Amount” has the meaning set forth in
the Summary of Loan Terms. “Monthly Debt Service Payment” has the meaning set
forth in the Summary of Loan Terms. “Monthly Replacement Reserve Deposit” has
the meaning set forth in the Summary of Loan Terms. “Mortgage Loan” means the
mortgage loan made by Lender to Borrower in the principal amount of the Note
made pursuant to the Loan Agreement, evidenced by the Note and secured by the
Loan Documents that are expressly stated to be security for the Mortgage Loan.
“Mortgaged Property” has the meaning set forth in the Security Instrument.
“Multifamily Project” has the meaning set forth in the Summary of Loan Terms.
“Multifamily Project Address” has the meaning set forth in the Summary of Loan
Terms. “NCF Determination Notice” means the notice given by Lender to Borrower
pursuant to the Conversion Option in which Lender establishes the Net Cash Flow
and the Maximum Fixed Rate to which the Mortgage Loan may be converted. “NCF
Determination Request” means the notice given by Borrower to Lender to exercise
the Conversion Option in which Borrower requests that Lender determines the Net
Cash Flow and the Maximum Fixed Rate to which the Mortgage Loan may be
converted. “Net Cash Flow” means, for any specified period, the total of (a) the
net rental income for the Mortgaged Property, plus (b) other allowable income
for the Mortgaged Property, if any, minus (c) operating expenses for the
Mortgaged Property, minus (d) the full amount underwritten for the Replacement
Reserve Account (regardless of whether deposits have been or will be waived or
reduced), and as adjusted for economic vacancy and other factors by Lender for
the specific asset class or loan type. “New Maturity Date” means the Maturity
Date of the Mortgage Loan following the Conversion, as set forth on the Summary
of Loan Terms attached as Schedule 2 to the Conversion Amendment, which date may
be the same as, or later than, the Maturity Date prior to the exercise of the
Conversion. “Non-Recourse Guaranty” means, if applicable, that certain Guaranty
of Non-Recourse Obligations of even date herewith executed by Guarantor to and
for the benefit of Lender, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time. “Note” means that certain
Multifamily Note of even date herewith in the original principal amount of the
stated Loan Amount made by Borrower in favor of Lender, and all schedules,
riders, allonges and addenda attached thereto, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time. “O&M
Plan” has the meaning set forth in the Environmental Indemnity Agreement.
Schedule 1 to Multifamily Loan and Security Agreement - Definitions Schedule
(Interest Rate Type - SARM) Form 6101.SARM Page 11 Fannie Mae __-17 © 2017
Fannie Mae



--------------------------------------------------------------------------------



 
[ex107jeffersonatperim6e2017.jpg]
“OFAC” means the United States Treasury Department, Office of Foreign Assets
Control, and any successor thereto. “Payment Change Date” has the meaning set
forth in the Summary of Loan Terms. “Payment Date” means the First Payment Date
and the first (1st) day of each month thereafter until the Mortgage Loan is
fully paid. “Payment Guaranty” means, if applicable, that certain Guaranty
(Payment) of even date herewith executed by Guarantor to and for the benefit of
Lender, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time. “Permitted Encumbrance” has the meaning
set forth in the Security Instrument. “Permitted Mezzanine Debt” means Mezzanine
Debt incurred by a direct or indirect owner or owners of Borrower where the
exercise of any of the rights and remedies by the holder or holders of the
Mezzanine Debt would not in any circumstance cause (a) a change in Control in
Borrower, Key Principal, or Guarantor, or (b) a Transfer of a direct or indirect
Restricted Ownership Interest in Borrower, Key Principal, or Guarantor.
“Permitted Preferred Equity” means Preferred Equity that does not (a) require
mandatory dividends, distributions, payments or returns (including at maturity
or in connection with a redemption), or (b) provide the Preferred Equity owner
with rights or remedies on account of a failure to receive any preferred
dividends, distributions, payments or returns (or, if such rights are provided,
the exercise of such rights do not violate the Loan Documents or are otherwise
exercised with the prior written consent of Lender in accordance with Article 11
(Liens, Transfers and Assumptions) of the Loan Agreement and the payment of all
applicable fees and expenses as set forth in Section 11.03(g) (Further
Conditions to Transfers and Assumption)). “Permitted Prepayment Date” means the
last Business Day of a calendar month. “Person” means an individual, an estate,
a trust, a corporation, a partnership, a limited liability company or any other
organization or entity (whether governmental or private). “Personal Property”
means all of Borrower’s present and hereafter acquired right, title, and
interest in Goods, accounts, choses of action, chattel paper, documents, general
intangibles (including Software), payment intangibles, instruments, investment
property, letter of credit rights, supporting obligations, computer information,
source codes, object codes, records and data, all telephone numbers or listings,
claims (including claims for indemnity or breach of warranty), deposit accounts
and other property or assets of any kind or nature related to the Land or the
Improvements, including operating agreements, surveys, plans and specifications
and contracts for architectural, engineering and construction services relating
to the Land or the Improvements, and all other intangible property and rights
relating to the operation of, or used in connection with, the Land or the
Improvements, including all governmental permits relating to any activities on
the Land. “Personalty” has the meaning set forth in the Security Instrument.
Schedule 1 to Multifamily Loan and Security Agreement - Definitions Schedule
(Interest Rate Type - SARM) Form 6101.SARM Page 12 Fannie Mae __-17 © 2017
Fannie Mae



--------------------------------------------------------------------------------



 
[ex107jeffersonatperim6e2018.jpg]
“Preferred Equity” means a direct or indirect equity ownership interest in,
economic interests in, or rights with respect to, Borrower that provide an
equity owner preferred dividend, distribution, payment, or return treatment
relative to other equity owners. “Prepayment Lockout Period” has the meaning set
forth in the Summary of Loan Terms. “Prepayment Notice” means the written notice
that Borrower is required to provide to Lender in accordance with Section 2.03
(Lockout/Prepayment) of the Loan Agreement in order to make a prepayment on the
Mortgage Loan, which shall include, at a minimum, the Intended Prepayment Date.
“Prepayment Premium” means the amount payable by Borrower in connection with a
prepayment of the Mortgage Loan, as provided in Section 2.03
(Lockout/Prepayment) of the Loan Agreement and calculated in accordance with the
Prepayment Premium Schedule. “Prepayment Premium Schedule” means that certain
Schedule 4 (Prepayment Premium Schedule) to the Loan Agreement. “Prepayment
Premium Term” has the meaning set forth in the Summary of Loan Terms.
“Prohibited Person” means: (a) any Person with whom Lender or Fannie Mae is
prohibited from doing business pursuant to any law, rule, regulation, judicial
proceeding or administrative directive; or (b) any Person identified on the
United States Department of Housing and Urban Development’s “Limited Denial of
Participation, HUD Funding Disqualifications and Voluntary Abstentions List,” or
on the General Services Administration’s “System for Award Management (SAM)”
exclusion list, each of which may be amended from time to time, and any
successor or replacement thereof; or (c) any Person that is determined by Fannie
Mae to pose an unacceptable credit risk due to the aggregate amount of debt of
such Person owned or held by Fannie Mae; or (d) any Person that has caused any
unsatisfactory experience of a material nature with Fannie Mae or Lender, such
as a default, fraud, intentional misrepresentation, litigation, arbitration or
other similar act. “Property Jurisdiction” has the meaning set forth in the
Security Instrument. “Property Square Footage” has the meaning set forth in the
Summary of Loan Terms. “Publicly-Held Corporation” means a corporation, the
outstanding voting stock of which is registered under Sections 12(b) or 12(g) of
the Securities Exchange Act of 1934, as amended. “Publicly-Held Trust” means a
real estate investment trust, the outstanding voting shares or beneficial
interests of which are registered under Sections 12(b) or 12(g) of the
Securities Exchange Act of 1934, as amended. “Rate Change Date” has the meaning
set forth in the Summary of Loan Terms. Schedule 1 to Multifamily Loan and
Security Agreement - Definitions Schedule (Interest Rate Type - SARM) Form
6101.SARM Page 13 Fannie Mae __-17 © 2017 Fannie Mae



--------------------------------------------------------------------------------



 
[ex107jeffersonatperim6e2019.jpg]
“Rate Lock Request” means a request from Borrower to Lender for a rate quote for
the Fixed Rate (based on the Fixed Rate Option selected by Borrower) which shall
apply after the Conversion Effective Date. “Rents” has the meaning set forth in
the Security Instrument. “Repair Threshold” has the meaning set forth in the
Summary of Loan Terms. “Repairs” means, individually and collectively, the
Required Repairs, Borrower Requested Repairs, and Additional Lender Repairs.
“Repairs Escrow Account” means the account established by Lender into which the
Repairs Escrow Deposit is deposited to fund the Repairs. “Repairs Escrow Account
Administrative Fee” has the meaning set forth in the Summary of Loan Terms.
“Repairs Escrow Deposit” has the meaning set forth in the Summary of Loan Terms.
“Replacement Reserve Account” means the account established by Lender into which
the Replacement Reserve Deposits are deposited to fund the Replacements.
“Replacement Reserve Account Administration Fee” has the meaning set forth in
the Summary of Loan Terms. “Replacement Reserve Account Interest Disbursement
Frequency” has the meaning set forth in the Summary of Loan Terms. “Replacement
Reserve Deposits” means the Initial Replacement Reserve Deposit, Monthly
Replacement Reserve Deposits and any other deposits to the Replacement Reserve
Account required by the Loan Agreement. “Replacement Threshold” has the meaning
set forth in the Summary of Loan Terms. “Replacements” means, individually and
collectively, the Required Replacements, Borrower Requested Replacements and
Additional Lender Replacements. “Required Repair Schedule” means that certain
Schedule 6 (Required Repair Schedule) to the Loan Agreement. “Required Repairs”
means those items listed on the Required Repair Schedule. “Required Replacement
Schedule” means that certain Schedule 5 (Required Replacement Schedule) to the
Loan Agreement. “Required Replacements” means those items listed on the Required
Replacement Schedule. “Reserve/Escrow Account Funds” means, collectively, the
funds on deposit in the Reserve/Escrow Accounts. Schedule 1 to Multifamily Loan
and Security Agreement - Definitions Schedule (Interest Rate Type - SARM) Form
6101.SARM Page 14 Fannie Mae __-17 © 2017 Fannie Mae



--------------------------------------------------------------------------------



 
[ex107jeffersonatperim6e2020.jpg]
“Reserve/Escrow Accounts” means, together, the Replacement Reserve Account and
the Repairs Escrow Account. “Residential Lease” means a Lease of an individual
dwelling unit. “Restoration” means restoring and repairing the Mortgaged
Property to the equivalent of its physical condition immediately prior to such
casualty or to another condition approved by Lender following a casualty.
“Restricted Ownership Interest” means, with respect to any entity, the
following: (a) if such entity is a general partnership or a joint venture, fifty
percent (50%) or more of all general partnership or joint venture interests in
such entity; (b) if such entity is a limited partnership: (1) the interest of
any general partner; or (2) fifty percent (50%) or more of all limited
partnership interests in such entity; (c) if such entity is a limited liability
company or a limited liability partnership: (1) the interest of any managing
member or the contractual rights of any non- member manager; or (2) fifty
percent (50%) or more of all membership or other ownership interests in such
entity; (d) if such entity is a corporation (other than a Publicly-Held
Corporation) with only one class of voting stock, fifty percent (50%) or more of
voting stock in such corporation; (e) if such entity is a corporation (other
than a Publicly-Held Corporation) with more than one class of voting stock, the
amount of shares of voting stock sufficient to have the power to elect the
majority of directors of such corporation; or (f) if such entity is a trust
(other than a land trust or a Publicly-Held Trust), the power to Control such
trust vested in the trustee of such trust or the ability to remove, appoint or
substitute the trustee of such trust (unless the trustee of such trust after
such removal, appointment or substitution is a trustee identified in the trust
agreement approved by Lender). “Review Fee” means the non-refundable fee of
$3,000 payable to Lender. “Sanctioned Country” means a country subject to either
a targeted or comprehensive country- wide sanctions program administered and
enforced by OFAC, which list is updated from time to time. “Sanctioned Person”
means (a) a Person named on the list of “Specially Designated Nationals and
Blocked Persons” maintained by OFAC, available at
http://www.treasury.gov/resource- center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time; (b) (1) an agency of the government
of a Sanctioned Country, (2) an organization controlled by a Schedule 1 to
Multifamily Loan and Security Agreement - Definitions Schedule (Interest Rate
Type - SARM) Form 6101.SARM Page 15 Fannie Mae __-17 © 2017 Fannie Mae



--------------------------------------------------------------------------------



 
[ex107jeffersonatperim6e2021.jpg]
Sanctioned Country, or (3) a Person resident in a Sanctioned Country, to the
extent any Person described in clauses (1), (2) or (3) is the subject of a
sanctions program administered by OFAC; and, (c) a Person whose property and
interests in property are blocked pursuant to an Executive Order or regulations
administered by OFAC consistent with the guidance issued by OFAC. “Schedule of
Interest Rate Type Provisions” means that certain Schedule 3 (Schedule of
Interest Rate Type Provisions) to the Loan Agreement. “Security Instrument”
means that certain multifamily mortgage, deed to secure debt or deed of trust
executed and delivered by Borrower as security for the Mortgage Loan and
encumbering the Mortgaged Property, including all riders or schedules attached
thereto, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time. “Servicing Arrangement” means any
arrangement between Lender and the Loan Servicer for loss sharing or interim
advancement of funds. “Servicing Fee” has the meaning set forth in the Summary
of Loan Terms. “Summary of Loan Terms” means that certain Schedule 2 (Summary of
Loan Terms) to the Loan Agreement. “Taxes” has the meaning set forth in the
Security Instrument. “Title Policy” means the mortgagee’s loan policy of title
insurance issued in connection with the Mortgage Loan and insuring the lien of
the Security Instrument as set forth therein, as approved by Lender. “Total
Parking Spaces” has the meaning set forth in the Summary of Loan Terms. “Total
Residential Units” has the meaning set forth in the Summary of Loan Terms.
“Transfer” means: (a) a sale, assignment, transfer or other disposition (whether
voluntary, involuntary, or by operation of law), other than Residential Leases,
Material Commercial Leases or non- Material Commercial Leases permitted by this
Loan Agreement; (b) a granting, pledging, creating or attachment of a lien,
encumbrance or security interest (whether voluntary, involuntary, or by
operation of law); (c) an issuance or other creation of a direct or indirect
ownership interest; (d) a withdrawal, retirement, removal or involuntary
resignation of any owner or manager of a legal entity; or (e) a merger,
consolidation, dissolution or liquidation of a legal entity. “Transfer Fee”
means a fee equal to one percent (1%) of the unpaid principal balance of the
Mortgage Loan payable to Lender. Schedule 1 to Multifamily Loan and Security
Agreement - Definitions Schedule (Interest Rate Type - SARM) Form 6101.SARM Page
16 Fannie Mae __-17 © 2017 Fannie Mae



--------------------------------------------------------------------------------



 
[ex107jeffersonatperim6e2022.jpg]
“UCC” has the meaning set forth in the Security Instrument. “UCC Collateral” has
the meaning set forth in the Security Instrument. “Underwriting Interest Rate”
means, in connection with the Conversion, the then-current minimum underwriting
interest rate (if applicable) used by Lender for underwriting new loans with the
same or substantially similar loan terms and credit characteristics as the
Mortgage Loan (taking into account the Fixed Rate Option selected by Borrower).
“Voidable Transfer” means any fraudulent conveyance, preference or other
voidable or recoverable payment of money or transfer of property. Schedule 1 to
Multifamily Loan and Security Agreement - Definitions Schedule (Interest Rate
Type - SARM) Form 6101.SARM Page 17 Fannie Mae __-17 © 2017 Fannie Mae



--------------------------------------------------------------------------------



 
[ex107jeffersonatperim6e2023.jpg]




--------------------------------------------------------------------------------



 
[ex107jeffersonatperim6e2024.jpg]
EXHIBIT B Modification to Summary of Loan Terms SCHEDULE 2 TO MULTIFAMILY LOAN
AND SECURITY AGREEMENT Summary of Loan Terms (Interest Rate Type - Structured
ARM (1 and 3 Month LIBOR)) I. GENERAL PARTY AND MULTIFAMILY PROJECT INFORMATION
SIR JEFFERSON, LLC, a Delaware limited liability Borrower company Lender FANNIE
MAE STEADFAST INCOME REIT, INC., a Maryland Key Principal corporation STEADFAST
INCOME REIT, INC., a Maryland Guarantor corporation Multifamily Project
Jefferson at Perimeter ADDRESSES Borrower’s General Business c/o Steadfast
Companies 18100 Von Karman Avenue, Suite 500 Address Irvine, California 92612
c/o Steadfast Companies 18100 Von Karman Avenue, Suite 500 Irvine, California
92612 Email: anamarie.delrio@steadfastco.com with a courtesy copy to Borrower’s
counsel:1 Morris, Manning and Martin, LLP 1600 Atlanta Financial Center 3343
Peachtree Road, NE Borrower’s Notice Address Atlanta, GA 30326 Direct:
404.504.7652 Attention: Christina M. Graham Email: cmg@mmmlaw.com 1 Lender shall
endeavor to give Borrower’s counsel a courtesy copy of any notice given to
Borrower by Lender; provided, however, failure to provide such courtesy copy
notice shall not affect the validity or Schedule 2 to Multifamily Loan and
Security Agreement - Summary of Loan Terms (Interest Rate Type - SARM) Form
6102.SARM Page 1 Fannie Mae 01-16 © 2016 Fannie Mae



--------------------------------------------------------------------------------



 
[ex107jeffersonatperim6e2025.jpg]
sufficiency of any notice to Borrower, shall not affect Lender’s rights and
remedies hereunder or under any other Loan Document, nor subject Lender to any
claim by or liability to Borrower. 4867 Ashford Dunwoody Road Multifamily
Project Address Atlanta, Georgia 30338 Multifamily Project County DeKalb Key
Principal’s General Business c/o Steadfast Companies 18100 Von Karman Avenue,
Suite 500 Address Irvine, California 92612 c/o Steadfast Companies 18100 Von
Karman Avenue, Suite 500 Key Principal’s Notice Address Irvine, California 92612
Email: anamarie.delrio@steadfastco.com Guarantor’s General Business c/o
Steadfast Companies 18100 Von Karman Avenue, Suite 500 Address Irvine,
California 92612 c/o Steadfast Companies 18100 Von Karman Avenue, Suite 500
Irvine, California 92612 Email: anamarie.delrio@steadfastco.com with a courtesy
copy to Borrower’s counsel:1 Morris, Manning and Martin, LLP 1600 Atlanta
Financial Center 3343 Peachtree Road, NE Atlanta, GA 30326 Direct: 404.504.7652
Guarantor’s Notice Address Attention: Christina M. Graham Email: cmg@mmmlaw.com
1 Lender shall endeavor to give Borrower’s counsel a courtesy copy of any notice
given to Borrower by Lender; provided, however, failure to provide such courtesy
copy notice shall not affect the validity or sufficiency of any notice to
Borrower, shall not affect Lender’s rights and remedies hereunder or under any
other Loan Document, nor subject Lender to any claim by or liability to
Borrower. Fannie Mae Lender’s General Business Address c/o Jones Lang LaSalle
Multifamily, LLC Schedule 2 to Multifamily Loan and Security Agreement - Summary
of Loan Terms (Interest Rate Type - SARM) Form 6102.SARM Page 2 Fannie Mae 01-16
© 2016 Fannie Mae



--------------------------------------------------------------------------------



 
[ex107jeffersonatperim6e2026.jpg]
2177 Youngman Avenue St. Paul, Minnesota 55116 Attention: Loan Servicing Fannie
Mae c/o Jones Lang LaSalle Multifamily, LLC Lender’s Notice Address 2177
Youngman Avenue St. Paul, Minnesota 55116 Attention: Loan Servicing
loanservicing@am.jll.com Fannie Mae c/o Jones Lang LaSalle Multifamily, LLC
Lender’s Payment Address 7233 Solution Center Chicago, Illinois 60677-7002
Schedule 2 to Multifamily Loan and Security Agreement - Summary of Loan Terms
(Interest Rate Type - SARM) Form 6102.SARM Page 3 Fannie Mae 01-16 © 2016 Fannie
Mae



--------------------------------------------------------------------------------



 
[ex107jeffersonatperim6e2027.jpg]




--------------------------------------------------------------------------------



 
[ex107jeffersonatperim6e2028.jpg]
EXHIBIT C AMENDMENT AND MODIFICATION OF LOAN AGREEMENT [SEE ATTACHMENT] First
Amendment to Multifamily Loan and Security Agreement and Other Loan Documents
(Multipurpose) Form 6601 Page C-1 Fannie Mae 08-13 © 2013 Fannie Mae



--------------------------------------------------------------------------------



 
[ex107jeffersonatperim6e2029.jpg]
ARTICLE 3 - PERSONAL LIABILITY Section 3.01 Non-Recourse Mortgage Loan;
Exceptions. Except as otherwise provided in this Article 3 or in any other Loan
Document, none of Borrower, or any director, officer, manager, member, partner,
shareholder, trustee, trust beneficiary, or employee of Borrower, shall have
personal liability under this Loan Agreement or any other Loan Document for the
repayment of the Indebtedness or for the performance of any other obligations of
Borrower under the Loan Documents, and Lender’s only recourse for the
satisfaction of such Indebtedness and the performance of such obligations shall
be Lender’s exercise of its rights and remedies with respect to the Mortgaged
Property and any other collateral held by Lender as security for the
Indebtedness. This limitation on Borrower’s liability shall not limit or impair
Lender’s enforcement of its rights against Guarantor under any Loan Document.
Section 3.02 Personal Liability of Borrower (Exceptions to Non-Recourse
Provision). (a) Personal Liability Based on Lender’s Loss. Borrower shall be
personally liable to Lender for the repayment of the portion of the Indebtedness
equal to any loss or damage suffered by Lender as a result of, subject to any
notice and cure period, if any: (1) failure to pay as directed by Lender upon
demand after an Event of Default (to the extent actually received by Borrower):
(A) all Rents to which Lender is entitled under the Loan Documents; and (B) the
amount of all security deposits then held or thereafter collected by Borrower
from tenants and not properly applied pursuant to the applicable Leases; (2)
failure to maintain all insurance policies required by the Loan Documents,
except to the extent Lender has the obligation to pay the premiums pursuant to
Section 12.03(c); (3) failure to apply all insurance proceeds received by
Borrower or any amounts received by Borrower in connection with a Condemnation
Action, as required by the Loan Documents; (4) failure to comply with any
provision of this Loan Agreement or any other Loan Document relating to the
delivery of books and records, statements, schedules, and reports; Multifamily
Loan and Security Agreement (Non-Recourse) Form 6001.NR Page 1 Article 3 01-16 ©
2016 Fannie Mae



--------------------------------------------------------------------------------



 
[ex107jeffersonatperim6e2030.jpg]
(5) except to the extent directed otherwise by Lender pursuant to Section
3.02(a)(1), failure to apply Rents to the ordinary and necessary expenses of
owning and operating the Mortgaged Property and Debt Service Amounts, as and
when each is due and payable, except that Borrower will not be personally liable
with respect to Rents that are distributed by Borrower in any calendar year if
Borrower has paid all ordinary and necessary expenses of owning and operating
the Mortgaged Property and Debt Service Amounts for such calendar year; (6)
waste or abandonment of the Mortgaged Property; or (7) grossly negligent or
reckless unintentional material misrepresentation or omission by Borrower,
Guarantor, Key Principal, or any officer, director, partner, manager, or member
of Borrower, Guarantor, or Key Principal or any Person having a Restricted
Ownership Interest in Guarantor or Key Principal in connection with on-going
financial or other reporting required by the Loan Documents, or any request for
action or consent by Lender. Notwithstanding the foregoing, Borrower shall not
have personal liability under clauses (1), (3), or (5) above to the extent that
Borrower lacks the legal right to direct the disbursement of the applicable
funds due to an involuntary Bankruptcy Event that occurs without the consent,
encouragement, or active participation of (A) Borrower, Guarantor, or Key
Principal, (B) any Person Controlling Borrower, Guarantor, or Key Principal or
(C) any Person Controlled by or under common Control with Borrower, Guarantor,
or Key Principal. (b) Full Personal Liability for Mortgage Loan. Borrower shall
be personally liable to Lender for the repayment of all of the Indebtedness, and
the Mortgage Loan shall be fully recourse to Borrower, upon the occurrence of
any of the following: (1) failure by Borrower to comply with the single-asset
entity requirements of Section 4.02(d) of this Loan Agreement; (2) a Transfer
(other than a conveyance of the Mortgaged Property at a Foreclosure Event
pursuant to the Security Instrument and this Loan Agreement) that is not
permitted under this Loan Agreement or any other Loan Document; (3) the
occurrence of any Bankruptcy Event (other than an acknowledgement in writing as
described in clause (b) of the definition of “Bankruptcy Event”); provided,
however, in the event of an involuntary Bankruptcy Event, Borrower shall only be
personally liable if such involuntary Bankruptcy Event occurs with the consent,
encouragement, or active participation of (A) Borrower, Guarantor, or Key
Principal, (B) any Person Controlling Borrower, Guarantor, or Key Principal, or
(C) any Person Controlled by or under common Control with Borrower, Guarantor,
or Key Principal; Multifamily Loan and Security Agreement (Non-Recourse) Form
6001.NR Page 2 Article 3 01-16 © 2016 Fannie Mae



--------------------------------------------------------------------------------



 
[ex107jeffersonatperim6e2031.jpg]
(4) fraud, written material misrepresentation, or material omission by Borrower,
Guarantor, Key Principal, or any officer, director, partner, manager, or member
of Borrower, Guarantor, or Key Principal or any Person having a Restricted
Ownership Interest in Guarantor or Key Principal in connection with any
application for or creation of the Indebtedness; or (5) fraud, written
intentional material misrepresentation, or intentional material omission by
Borrower, Guarantor, Key Principal, or any officer, director, partner, manager,
or member of Borrower, Guarantor, or Key Principal or any Person having a
Restricted Ownership Interest in Guarantor or Key Principal in connection with
on-going financial or other reporting required by the Loan Documents, or any
request for action or consent by Lender. Section 3.03 Personal Liability for
Indemnity Obligations. Borrower shall be personally and fully liable to Lender
for Borrower’s indemnity obligations under Section 13.01(e) of this Loan
Agreement, the Environmental Indemnity Agreement, and any other express
indemnity obligations provided by Borrower under any Loan Document. Borrower’s
liability for such indemnity obligations shall not be limited by the amount of
the Indebtedness, the repayment of the Indebtedness, or otherwise, provided that
Borrower’s liability for such indemnities shall not include any loss caused by
the gross negligence or willful misconduct of Lender as determined by a court of
competent jurisdiction pursuant to a final non-appealable court order. Section
3.04 Lender’s Right to Forego Rights Against Mortgaged Property. To the extent
that Borrower has personal liability under this Loan Agreement or any other Loan
Document, Lender may exercise its rights against Borrower personally to the
fullest extent permitted by applicable law without regard to whether Lender has
exercised any rights against the Mortgaged Property, the UCC Collateral, or any
other security, or pursued any rights against Guarantor, or pursued any other
rights available to Lender under this Loan Agreement, any other Loan Document,
or applicable law. For purposes of this Section 3.04 only, the term “Mortgaged
Property” shall not include any funds that have been applied by Borrower as
required or permitted by this Loan Agreement prior to the occurrence of an Event
of Default, or that Borrower was unable to apply as required or permitted by
this Loan Agreement because of a Bankruptcy Event. To the fullest extent
permitted by applicable law, in any action to enforce Borrower’s personal
liability under this Article 3, Borrower waives any right to set off the value
of the Mortgaged Property against such personal liability. Multifamily Loan and
Security Agreement (Non-Recourse) Form 6001.NR Page 3 Article 3 01-16 © 2016
Fannie Mae



--------------------------------------------------------------------------------



 
[ex107jeffersonatperim6e2032.jpg]
ARTICLE 4 - BORROWER STATUS Section 4.01 Representations and Warranties. The
representations and warranties made by Borrower to Lender in this Section 4.01
are made as of the Effective Date and are true and correct except as disclosed
on the Exceptions to Representations and Warranties Schedule. (a) Due
Organization and Qualification. Borrower is validly existing and qualified to
transact business and is in good standing in the state in which it is formed or
organized, the Property Jurisdiction, and in each other jurisdiction that
qualification or good standing is required according to applicable law to
conduct its business with respect to the Mortgaged Property and where the
failure to be so qualified or in good standing would adversely affect Borrower’s
operation of the Mortgaged Property or the validity, enforceability or the
ability of Borrower to perform its obligations under this Loan Agreement or any
other Loan Document. (b) Location. Borrower’s General Business Address is
Borrower’s principal place of business and principal office. (c) Power and
Authority. Borrower has the requisite power and authority: (1) to own the
Mortgaged Property and to carry on its business as now conducted and as
contemplated to be conducted in connection with the performance of its
obligations under this Loan Agreement and under the other Loan Documents to
which it is a party; and (2) to execute and deliver this Loan Agreement and the
other Loan Documents to which it is a party, and to carry out the transactions
contemplated by this Loan Agreement and the other Loan Documents to which it is
a party. (d) Due Authorization. The execution, delivery, and performance of this
Loan Agreement and the other Loan Documents to which it is a party have been
duly authorized by all necessary action and proceedings by or on behalf of
Borrower, and no further approvals or filings of any kind, including any
approval of or filing with any Governmental Authority, are required by or on
behalf of Borrower as a condition to the valid execution, delivery, and
performance by Borrower of this Loan Agreement or any of the other Loan
Documents to which it is a party, except filings required to perfect and
maintain the liens to be granted under the Loan Documents and routine filings to
maintain good standing and its existence. Multifamily Loan and Security
Agreement (Non-Recourse) Form 6001.NR Page 4 Article 4 01-16 © 2016 Fannie Mae



--------------------------------------------------------------------------------



 
[ex107jeffersonatperim6e2033.jpg]
(e) Valid and Binding Obligations. This Loan Agreement and the other Loan
Documents to which it is a party have been duly executed and delivered by
Borrower and constitute the legal, valid, and binding obligations of Borrower,
enforceable against Borrower in accordance with their respective terms, except
as such enforceability may be limited by applicable Insolvency Laws or by the
exercise of discretion by any court. (f) Effect of Mortgage Loan on Borrower’s
Financial Condition. The Mortgage Loan will not render Borrower Insolvent.
Borrower has sufficient working capital, including proceeds from the Mortgage
Loan, cash flow from the Mortgaged Property, or other sources, not only to
adequately maintain the Mortgaged Property, but also to pay all of Borrower’s
outstanding debts as they come due, including all Debt Service Amounts,
exclusive of Borrower’s ability to refinance or pay in full the Mortgage Loan on
the Maturity Date. In connection with the execution and delivery of this Loan
Agreement and the other Loan Documents (and the delivery to, or for the benefit
of, Lender of any collateral contemplated thereunder), and the incurrence by
Borrower of the obligations under this Loan Agreement and the other Loan
Documents, Borrower did not receive less than reasonably equivalent value in
exchange for the incurrence of the obligations of Borrower under this Loan
Agreement and the other Loan Documents. (g) Economic Sanctions, Anti-Money
Laundering, and Anti-Corruption. (1) None of Borrower, Guarantor, or Key
Principal, nor to Borrower’s knowledge, any Person Controlling Borrower,
Guarantor, or Key Principal, nor any Person Controlled by Borrower, Guarantor,
or Key Principal that also has a direct or indirect ownership interest in
Borrower, Guarantor, or Key Principal, is in violation of any applicable civil
or criminal laws or regulations, including those requiring internal controls,
intended to prohibit, prevent, or regulate money laundering, drug trafficking,
terrorism, or corruption, of the United States and the jurisdiction where the
Mortgaged Property is located or where the Person resides, is domiciled, or has
its principal place of business. (2) None of Borrower, Guarantor, or Key
Principal, nor to Borrower’s knowledge, any Person Controlling Borrower,
Guarantor, or Key Principal, nor any Person Controlled by Borrower, Guarantor,
or Key Principal that also has a direct or indirect ownership interest in
Borrower, Guarantor, or Key Principal, is a Person: (A) against whom proceedings
are pending for any alleged violation of any laws described in Section
4.01(g)(1); (B) that has been convicted of any violation of, has been subject to
civil penalties or Economic Sanctions pursuant to, or had any of its property
seized or forfeited under, any laws described in Section 4.01(g)(1); or
Multifamily Loan and Security Agreement (Non-Recourse) Form 6001.NR Page 5
Article 4 01-16 © 2016 Fannie Mae



--------------------------------------------------------------------------------



 
[ex107jeffersonatperim6e2034.jpg]
(C) with whom any United States Person, any entity organized under the laws of
the United States or its constituent states or territories, or any entity,
regardless of where organized, having its principal place of business within the
United States or any of its territories, is a Sanctioned Person or is otherwise
prohibited from transacting business of the type contemplated by this Loan
Agreement and the other Loan Documents under any other applicable law. (3)
Borrower, Guarantor, and Key Principal are in compliance with all applicable
Economic Sanctions laws and regulations. (h) Borrower Single Asset Status.
Borrower: (1) does not own or lease any real property, personal property, or
assets other than the Mortgaged Property; (2) does not own, operate, or
participate in any business other than the leasing, ownership, management,
operation, and maintenance of the Mortgaged Property; (3) has no material
financial obligation under or secured by any indenture, mortgage, deed of trust,
deed to secure debt, loan agreement, or other agreement or instrument to which
Borrower is a party, or by which Borrower is otherwise bound, or to which the
Mortgaged Property is subject or by which it is otherwise encumbered, other
than: (A) unsecured trade payables incurred in the ordinary course of the
operation of the Mortgaged Property (exclusive of amounts for rehabilitation,
restoration, repairs, or replacements of the Mortgaged Property) that (i) are
not evidenced by a promissory note, (ii) are payable within sixty (60) days of
the date incurred, and (iii) as of the Effective Date, do not exceed, in the
aggregate, four percent (4%) of the original principal balance of the Mortgage
Loan; (B) if the Security Instrument grants a lien on a leasehold estate,
Borrower’s obligations as lessee under the ground lease creating such leasehold
estate; and (C) obligations under the Loan Documents and obligations secured by
the Mortgaged Property to the extent permitted by the Loan Documents; (4) has
maintained its financial statements, accounting records, and other partnership,
real estate investment trust, limited liability company, or corporate documents,
as the case may be, separate from those of any other Person (unless Borrower’s
assets have been included in a consolidated financial statement prepared in
accordance with generally accepted accounting principles); Multifamily Loan and
Security Agreement (Non-Recourse) Form 6001.NR Page 6 Article 4 01-16 © 2016
Fannie Mae



--------------------------------------------------------------------------------



 
[ex107jeffersonatperim6e2035.jpg]
(5) has not commingled its assets or funds with those of any other Person,
unless such assets or funds can easily be segregated and identified in the
ordinary course of business from those of any other Person; (6) has been
adequately capitalized in light of its contemplated business operations; (7) has
not assumed, guaranteed, or pledged its assets to secure the liabilities or
obligations of any other Person (except in connection with the Mortgage Loan or
other mortgage loans that have been paid in full or collaterally assigned to
Lender, including in connection with any Consolidation, Extension and
Modification Agreement or similar instrument), or held out its credit as being
available to satisfy the obligations of any other Person; (8) has not made loans
or advances to any other Person; and (9) has not entered into, and is not a
party to, any transaction with any Borrower Affiliate, except in the ordinary
course of business and on terms which are no more favorable to any such Borrower
Affiliate than would be obtained in a comparable arm’s length transaction with
an unrelated third party. (i) No Bankruptcies or Judgments. None of Borrower,
Guarantor, or Key Principal, nor to Borrower’s knowledge, any Person Controlling
Borrower, Guarantor, or Key Principal, nor any Person Controlled by Borrower,
Guarantor, or Key Principal that also has a direct or indirect ownership
interest in Borrower, Guarantor, or Key Principal, is currently: (1) the subject
of or a party to any completed or pending bankruptcy, reorganization, including
any receivership or other insolvency proceeding (other than as a creditor); (2)
preparing or intending to be the subject of a Bankruptcy Event; or (3) the
subject of any judgment unsatisfied of record or docketed in any court; or (4)
Insolvent. (j) No Actions or Litigation. (1) There are no claims, actions,
suits, or proceedings at law or in equity by or before any Governmental
Authority now pending against or, to Borrower’s knowledge, threatened against or
affecting Borrower or the Mortgaged Property not otherwise covered by insurance
(except claims, actions, suits, or proceedings regarding fair housing,
anti-discrimination, or equal opportunity, which shall always be disclosed); and
Multifamily Loan and Security Agreement (Non-Recourse) Form 6001.NR Page 7
Article 4 01-16 © 2016 Fannie Mae



--------------------------------------------------------------------------------



 
[ex107jeffersonatperim6e2036.jpg]
(2) there are no claims, actions, suits, or proceedings at law or in equity by
or before any Governmental Authority now pending or, to Borrower’s knowledge,
threatened against or affecting Guarantor or Key Principal, which claims,
actions, suits, or proceedings, if adversely determined (individually or in the
aggregate) reasonably would be expected to materially adversely affect the
financial condition or business of Borrower, Guarantor, or Key Principal or the
condition, operation, or ownership of the Mortgaged Property (except claims,
actions, suits, or proceedings regarding fair housing, anti-discrimination, or
equal opportunity, which shall always be deemed material). (k) Payment of Taxes,
Assessments, and Other Charges. Borrower confirms that: (1) it has filed all
federal, state, county, and municipal tax returns and reports required to have
been filed by Borrower; (2) it has paid, before any fine, penalty, interest,
lien, or costs may be added thereto, all taxes, governmental charges, and
assessments due and payable with respect to such returns and reports; (3) there
is no controversy or objection pending, or to the knowledge of Borrower,
threatened in respect of any tax returns of Borrower; and (4) it has made
adequate reserves on its books and records for all taxes that have accrued but
which are not yet due and payable. (l) Not a Foreign Person. Borrower is not a
“foreign person” within the meaning of Section 1445(f)(3) of the Internal
Revenue Code. (m) ERISA. Borrower represents and warrants that: (1) Borrower is
not an Employee Benefit Plan; (2) no asset of Borrower constitutes “plan assets”
(within the meaning of Section 3(42) of ERISA and Department of Labor Regulation
Section 2510.3-101) of an Employee Benefit Plan; (3) no asset of Borrower is
subject to any laws of any Governmental Authority governing the assets of an
Employee Benefit Plan; and (4) neither Borrower nor any ERISA Affiliate is
subject to any obligation or liability with respect to any ERISA Plan.
Multifamily Loan and Security Agreement (Non-Recourse) Form 6001.NR Page 8
Article 4 01-16 © 2016 Fannie Mae



--------------------------------------------------------------------------------



 
[ex107jeffersonatperim6e2037.jpg]
(n) Default Under Other Obligations. (1) The execution, delivery, and
performance of the obligations imposed on Borrower under this Loan Agreement and
the Loan Documents to which it is a party will not cause Borrower to be in
default under the provisions of any agreement, judgment, or order to which
Borrower is a party or by which Borrower is bound. (2) None of Borrower,
Guarantor, or Key Principal is in default under any obligation to Lender. (o)
Prohibited Person. None of Borrower, Guarantor, or Key Principal is a Prohibited
Person, nor to Borrower’s knowledge, is any Person: (1) Controlling Borrower,
Guarantor, or Key Principal a Prohibited Person; or (2) Controlled by and having
a direct or indirect ownership interest in Borrower, Guarantor, or Key Principal
a Prohibited Person. (p) No Contravention. Neither the execution and delivery of
this Loan Agreement and the other Loan Documents to which Borrower is a party,
nor the fulfillment of or compliance with the terms and conditions of this Loan
Agreement and the other Loan Documents to which Borrower is a party, nor the
performance of the obligations of Borrower under this Loan Agreement and the
other Loan Documents does or will conflict with or result in any breach or
violation of, or constitute a default under, any of the terms, conditions, or
provisions of Borrower’s organizational documents, or any indenture, existing
agreement, or other instrument to which Borrower is a party or to which
Borrower, the Mortgaged Property, or other assets of Borrower are subject. (q)
Lockbox Arrangement. Neither Borrower nor the direct or indirect owners of
Borrower is party to any type of lockbox agreement or other similar cash
management arrangement with any direct or indirect owner of Borrower with
respect to the Mortgaged Property that has not been approved by Lender in
writing. In the event that Lender has approved any such arrangement, Borrower
has, at Lender’s option, entered into a lockbox agreement or other similar cash
management agreement with Lender in form and substance acceptable to Lender.
Section 4.02 Covenants. (a) Maintenance of Existence; Organizational Documents.
Borrower shall maintain its existence, its entity status, franchises, rights,
and privileges under the laws of the state of its formation or organization (as
applicable). Borrower shall Multifamily Loan and Security Agreement
(Non-Recourse) Form 6001.NR Page 9 Article 4 01-16 © 2016 Fannie Mae



--------------------------------------------------------------------------------



 
[ex107jeffersonatperim6e2038.jpg]
continue to be duly qualified and in good standing to transact business in each
jurisdiction in which qualification or standing is required according to
applicable law to conduct its business with respect to the Mortgaged Property
and where the failure to do so would adversely affect Borrower’s operation of
the Mortgaged Property or the validity, enforceability, or the ability of
Borrower to perform its obligations under this Loan Agreement or any other Loan
Document. Neither Borrower nor any partner, member, manager, officer, or
director of Borrower shall: (1) make or allow any material change to the
organizational documents or organizational structure of Borrower, including
changes relating to the Control of Borrower, or (2) file any action, complaint,
petition, or other claim to: (A) divide, partition, or otherwise compel the sale
of the Mortgaged Property, or (B) otherwise change the Control of Borrower. (b)
Economic Sanctions, Anti-Money Laundering, and Anti-Corruption. (1) Borrower,
Guarantor, Key Principal, and any Person Controlling Borrower, Guarantor, or Key
Principal, or any Person Controlled by Borrower, Guarantor, or Key Principal
that also has a direct or indirect ownership interest in Borrower, Guarantor, or
Key Principal shall remain in compliance with any applicable civil or criminal
laws or regulations (including those requiring internal controls) intended to
prohibit, prevent, or regulate money laundering, drug trafficking, terrorism, or
corruption, of the United States and the jurisdiction where the Mortgaged
Property is located or where the Person resides, is domiciled, or has its
principal place of business. (2) At no time shall Borrower, Guarantor, or Key
Principal, or any Person Controlling Borrower, Guarantor, or Key Principal, or
any Person Controlled by Borrower, Guarantor, or Key Principal that also has a
direct or indirect ownership interest in Borrower, Guarantor, or Key Principal,
be a Person: (A) against whom proceedings are pending for any alleged violation
of any laws described in Section 4.02(b)(1); (B) that has been convicted of any
violation of, has been subject to civil penalties or Economic Sanctions pursuant
to, or had any of its property seized or forfeited under, any laws described in
Section 4.02(b)(1); or (C) with whom any United States Person, any entity
organized under the laws of the United States or its constituent states or
territories, or any entity, regardless of where organized, having its principal
place of business within the United States or any of its territories, is a
Sanctioned Person or is otherwise Multifamily Loan and Security Agreement
(Non-Recourse) Form 6001.NR Page 10 Article 4 01-16 © 2016 Fannie Mae



--------------------------------------------------------------------------------



 
[ex107jeffersonatperim6e2039.jpg]
prohibited from transacting business of the type contemplated by this Loan
Agreement and the other Loan Documents under any other applicable law. (3)
Borrower, Guarantor, and Key Principal shall at all times remain in compliance
with any applicable Economic Sanctions laws and regulations. (c) Payment of
Taxes, Assessments, and Other Charges. Borrower shall file all federal, state,
county, and municipal tax returns and reports required to be filed by Borrower
and shall pay, before any fine, penalty, interest, or cost may be added thereto,
all taxes payable with respect to such returns and reports. (d) Borrower Single
Asset Status. Until the Indebtedness is fully paid, Borrower: (1) shall not
acquire or lease any real property, personal property, or assets other than the
Mortgaged Property; (2) shall not acquire, own, operate, or participate in any
business other than the leasing, ownership, management, operation, and
maintenance of the Mortgaged Property; (3) shall not commingle its assets or
funds with those of any other Person, unless such assets or funds can easily be
segregated and identified in the ordinary course of business from those of any
other Person; (4) shall maintain its financial statements, accounting records,
and other partnership, real estate investment trust, limited liability company,
or corporate documents, as the case may be, separate from those of any other
Person (unless Borrower’s assets are included in a consolidated financial
statement prepared in accordance with generally accepted accounting principles);
(5) shall have no material financial obligation under any indenture, mortgage,
deed of trust, deed to secure debt, loan agreement, or other agreement or
instrument to which Borrower is a party or by which Borrower is otherwise bound,
or to which the Mortgaged Property is subject or by which it is otherwise
encumbered, other than: (A) unsecured trade payables incurred in the ordinary
course of the operation of the Mortgaged Property (exclusive of amounts (i) to
be paid out of the Replacement Reserve Account or Repairs Escrow Account, or
(ii) for rehabilitation, restoration, repairs, or replacements of the Mortgaged
Property or otherwise approved by Lender) so long as such trade payables (1) are
not evidenced by a promissory note, (2) are payable within sixty (60) days of
the date incurred, and (3) as of any date, do not exceed, in the aggregate, two
percent (2%) of the original principal balance of the Mortgage Loan; provided,
however, that Multifamily Loan and Security Agreement (Non-Recourse) Form
6001.NR Page 11 Article 4 01-16 © 2016 Fannie Mae



--------------------------------------------------------------------------------



 
[ex107jeffersonatperim6e2040.jpg]
otherwise compliant outstanding trade payables may exceed two percent (2%) up to
an aggregate amount of four percent (4%) of the original principal balance of
the Mortgage Loan for a period (beginning on or after the Effective Date) not to
exceed ninety (90) consecutive days; (B) if the Security Instrument grants a
lien on a leasehold estate, Borrower’s obligations as lessee under the ground
lease creating such leasehold estate; and (C) obligations under the Loan
Documents and obligations secured by the Mortgaged Property to the extent
permitted by the Loan Documents; (6) shall not assume, guaranty, or pledge its
assets to secure the liabilities or obligations of any other Person (except in
connection with the Mortgage Loan or other mortgage loans that have been paid in
full or collaterally assigned to Lender, including in connection with any
Consolidation, Extension and Modification Agreement or similar instrument) or
hold out its credit as being available to satisfy the obligations of any other
Person; (7) shall not make loans or advances to any other Person; or (8) shall
not enter into, or become a party to, any transaction with any Borrower
Affiliate, except in the ordinary course of business and on terms which are no
more favorable to any such Borrower Affiliate than would be obtained in a
comparable arm’s-length transaction with an unrelated third party. (e) ERISA.
Borrower covenants that: (1) no asset of Borrower shall constitute “plan assets”
(within the meaning of Section 3(42) of ERISA and Department of Labor Regulation
Section 2510.3-101) of an Employee Benefit Plan; (2) no asset of Borrower shall
be subject to the laws of any Governmental Authority governing the assets of an
Employee Benefit Plan; and (3) neither Borrower nor any ERISA Affiliate shall
incur any obligation or liability with respect to any ERISA Plan. (f) Notice of
Litigation or Insolvency. Borrower shall give immediate written notice to Lender
of any claims, actions, suits, or proceedings at law or in equity (including any
insolvency, bankruptcy, or receivership proceeding) by or before any
Governmental Authority pending or, to Borrower’s knowledge, threatened against
or affecting Borrower, Guarantor, Key Principal, or the Mortgaged Property,
Multifamily Loan and Security Agreement (Non-Recourse) Form 6001.NR Page 12
Article 4 01-16 © 2016 Fannie Mae



--------------------------------------------------------------------------------



 
[ex107jeffersonatperim6e2041.jpg]
which claims, actions, suits, or proceedings, if adversely determined reasonably
would be expected to materially adversely affect the financial condition or
business of Borrower, Guarantor, or Key Principal, or the condition, operation,
or ownership of the Mortgaged Property (including any claims, actions, suits, or
proceedings regarding fair housing, anti-discrimination, or equal opportunity,
which shall always be deemed material). (g) Payment of Costs, Fees, and
Expenses. In addition to the payments specified in this Loan Agreement, Borrower
shall pay, on demand, all of Lender’s out-of-pocket fees, costs, charges, or
expenses (including the reasonable fees and expenses of attorneys, accountants,
and other experts) incurred by Lender in connection with: (1) any amendment to,
or consent, or waiver required under, this Loan Agreement or any of the Loan
Documents (whether or not any such amendments, consents, or waivers are entered
into); (2) defending or participating in any litigation arising from actions by
third parties and brought against or involving Lender with respect to: (A) the
Mortgaged Property; (B) any event, act, condition, or circumstance in connection
with the Mortgaged Property; or (C) the relationship between or among Lender,
Borrower, Key Principal, and Guarantor in connection with this Loan Agreement or
any of the transactions contemplated by this Loan Agreement; (3) the
administration or enforcement of, or preservation of rights or remedies under,
this Loan Agreement or any other Loan Documents including or in connection with
any litigation or appeals, any Foreclosure Event or other disposition of any
collateral granted pursuant to the Loan Documents; and (4) any Bankruptcy Event
or Guarantor Bankruptcy Event. (h) Restrictions on Distributions. No
distributions or dividends of any nature with respect to Rents or other income
from the Mortgaged Property shall be made to any Person having a direct
ownership interest in Borrower if an Event of Default has occurred and is
continuing. (i) Lockbox Arrangement. Neither Borrower nor the direct or indirect
owners of Borrower shall enter into any type of lockbox agreement or other
similar cash management arrangement with any direct or indirect Multifamily Loan
and Security Agreement (Non-Recourse) Form 6001.NR Page 13 Article 4 01-16 ©
2016 Fannie Mae



--------------------------------------------------------------------------------



 
[ex107jeffersonatperim6e2042.jpg]
owner of Borrower with respect to the Mortgaged Property without the prior
written consent of Lender. In the event that Lender issues such consent,
Borrower shall, at Lender’s option, be required to enter into a lockbox
agreement or other similar cash management agreement with Lender in form and
substance acceptable to Lender. ARTICLE 5 - THE MORTGAGE LOAN Section 5.01
Representations and Warranties. The representations and warranties made by
Borrower to Lender in this Section 5.01 are made as of the Effective Date and
are true and correct except as disclosed on the Exceptions to Representations
and Warranties Schedule. (a) Receipt and Review of Loan Documents. Borrower has
received and reviewed this Loan Agreement and all of the other Loan Documents.
(b) No Default. No default exists under any of the Loan Documents. (c) No
Defenses. The Loan Documents are not currently subject to any right of
rescission, set-off, counterclaim, or defense by either Borrower or Guarantor,
including the defense of usury, and neither Borrower nor Guarantor has asserted
any right of rescission, set-off, counterclaim, or defense with respect thereto.
(d) Loan Document Taxes. All mortgage, mortgage recording, stamp, intangible, or
any other similar taxes required to be paid by any Person under applicable law
currently in effect in connection with the execution, delivery, recordation,
filing, registration, perfection, or enforcement of any of the Loan Documents,
including the Security Instrument, have been paid or will be paid in the
ordinary course of the closing of the Mortgage Loan. Section 5.02 Covenants. (a)
Ratification of Covenants; Estoppels; Certifications. Borrower shall: (1)
promptly notify Lender in writing upon any violation of any covenant set forth
in any Loan Document of which Borrower has notice or knowledge; provided,
however, any such written notice by Borrower to Lender shall not relieve
Borrower of, or Multifamily Loan and Security Agreement (Non-Recourse) Form
6001.NR Page 14 Article 4 01-16 © 2016 Fannie Mae



--------------------------------------------------------------------------------



 
[ex107jeffersonatperim6e2043.jpg]
result in a waiver of, any obligation under this Loan Agreement or any other
Loan Document; and (2) within ten (10) days after a request from Lender, provide
a written statement, signed and acknowledged by Borrower, certifying to Lender
or any person designated by Lender, as of the date of such statement: (A) that
the Loan Documents are unmodified and in full force and effect (or, if there
have been modifications, that the Loan Documents are in full force and effect as
modified and setting forth such modifications); (B) the unpaid principal balance
of the Mortgage Loan; (C) the date to which interest on the Mortgage Loan has
been paid; (D) that Borrower is not in default in paying the Indebtedness or in
performing or observing any of the covenants or agreements contained in this
Loan Agreement or any of the other Loan Documents (or, if Borrower is in
default, describing such default in reasonable detail); (E) whether or not there
are then-existing any setoffs or defenses known to Borrower against the
enforcement of any right or remedy of Lender under the Loan Documents; and (F)
any additional facts reasonably requested in writing by Lender. (b) Further
Assurances. (1) Other Documents As Lender May Require. Within ten (10) days
after request by Lender, Borrower shall, subject to Section 5.02(d) below,
execute, acknowledge, and deliver, at its cost and expense, all further acts,
deeds, conveyances, assignments, financing statements, transfers, documents,
agreements, assurances, and such other instruments as Lender may reasonably
require from time to time in order to better assure, grant, and convey to Lender
the rights intended to be granted, now or in the future, to Lender under this
Loan Agreement and the other Loan Documents. (2) Corrective Actions. Within ten
(10) days after request by Lender, Borrower shall provide, or cause to be
provided, to Lender, at Borrower’s cost and expense, such further documentation
or information reasonably deemed necessary or appropriate by Lender in the
exercise of its rights under the related commitment letter between Borrower and
Lender or to correct patent mistakes in the Loan Documents, the Title Policy, or
the funding of the Mortgage Loan. Multifamily Loan and Security Agreement
(Non-Recourse) Form 6001.NR Page 15 Article 5 01-16 © 2016 Fannie Mae



--------------------------------------------------------------------------------



 
[ex107jeffersonatperim6e2044.jpg]
(c) Sale of Mortgage Loan. Borrower shall, subject to Section 5.02(d) below: (1)
comply with the reasonable requirements of Lender or any Investor of the
Mortgage Loan or provide, or cause to be provided, to Lender or any Investor of
the Mortgage Loan within ten (10) days of the request, at Borrower’s cost and
expense, such further documentation or information as Lender or Investor may
reasonably require, in order to enable: (A) Lender to sell the Mortgage Loan to
such Investor; (B) Lender to obtain a refund of any commitment fee from any such
Investor; or (C) any such Investor to further sell or securitize the Mortgage
Loan; (2) ratify and affirm in writing the representations and warranties set
forth in any Loan Document as of such date specified by Lender modified as
necessary to reflect changes that have occurred subsequent to the Effective
Date; (3) confirm that Borrower is not in default in paying the Indebtedness or
in performing or observing any of the covenants or agreements contained in this
Loan Agreement or any of the other Loan Documents (or, if Borrower is in
default, describing such default in reasonable detail); and (4) execute and
deliver to Lender and/or any Investor such other documentation, including any
amendments, corrections, deletions, or additions to this Loan Agreement or other
Loan Document(s) as is reasonably required by Lender or such Investor. (d)
Limitations on Further Acts of Borrower. Nothing in Section 5.02(b) and Section
5.02(c) shall require Borrower to do any further act that has the effect of: (1)
changing the economic terms of the Mortgage Loan set forth in the related
commitment letter between Borrower and Lender; (2) imposing on Borrower or
Guarantor greater personal liability under the Loan Documents than that set
forth in the related commitment letter between Borrower and Lender; or (3)
materially changing the rights and obligations of Borrower or Guarantor under
the commitment letter. Multifamily Loan and Security Agreement (Non-Recourse)
Form 6001.NR Page 16 Article 5 01-16 © 2016 Fannie Mae



--------------------------------------------------------------------------------



 
[ex107jeffersonatperim6e2045.jpg]
(e) Financing Statements; Record Searches. (1) Borrower shall pay all costs and
expenses associated with: (A) any filing or recording of any financing
statements, including all continuation statements, termination statements, and
amendments or any other filings related to security interests in or liens on
collateral; and (B) any record searches for financing statements that Lender may
require. (2) Borrower hereby authorizes Lender to file any financing statements,
continuation statements, termination statements, and amendments (including an
“all assets” or “all personal property” collateral description or words of
similar import) in form and substance as Lender may require in order to protect
and preserve Lender’s lien priority and security interest in the Mortgaged
Property (and to the extent Lender has filed any such financing statements,
continuation statements, or amendments prior to the Effective Date, such filings
by Lender are hereby authorized and ratified by Borrower). (f) Loan Document
Taxes. Borrower shall pay, on demand, any transfer taxes, documentary taxes,
assessments, or charges made by any Governmental Authority in connection with
the execution, delivery, recordation, filing, registration, perfection, or
enforcement of any of the Loan Documents or the Mortgage Loan. ARTICLE 6 -
PROPERTY USE, PRESERVATION, AND MAINTENANCE Section 6.01 Representations and
Warranties. The representations and warranties made by Borrower to Lender in
this Section 6.01 are made as of the Effective Date and are true and correct
except as disclosed on the Exceptions to Representations and Warranties
Schedule. (a) Compliance with Law; Permits and Licenses. (1) To Borrower’s
knowledge, all improvements to the Land and the use of the Mortgaged Property
comply with all applicable laws, ordinances, statutes, rules, and regulations,
including all applicable statutes, rules, and regulations pertaining to
requirements for equal opportunity, anti-discrimination, fair housing, and rent
control, and Borrower has no knowledge of any action or proceeding (or
threatened action or proceeding) regarding noncompliance or nonconformity with
any of the foregoing. (2) To Borrower’s knowledge, there is no evidence of any
illegal activities on the Mortgaged Property. Multifamily Loan and Security
Agreement (Non-Recourse) Form 6001.NR Page 17 Article 5 01-16 © 2016 Fannie Mae



--------------------------------------------------------------------------------



 
[ex107jeffersonatperim6e2046.jpg]
(3) To Borrower’s knowledge, no permits or approvals from any Governmental
Authority, other than those previously obtained and furnished to Lender, are
necessary for the commencement and completion of the Repairs or Replacements, as
applicable, other than those permits or approvals which will be timely obtained
in the ordinary course of business. (4) All required permits, licenses, and
certificates to comply with all zoning and land use statutes, laws, ordinances,
rules, and regulations, and all applicable health, fire, safety, and building
codes, and for the lawful use and operation of the Mortgaged Property, including
certificates of occupancy, apartment licenses, or the equivalent, have been
obtained and are in full force and effect. (5) No portion of the Mortgaged
Property has been purchased with the proceeds of any illegal activity. (b)
Property Characteristics. (1) The Mortgaged Property contains at least: (A) the
Property Square Footage; (B) the Total Parking Spaces; and (C) the Total
Residential Units. (2) No part of the Land is included or assessed under or as
part of another tax lot or parcel, and no part of any other property is included
or assessed under or as part of the tax lot or parcels for the Land. (c)
Property Ownership. Borrower is sole owner or ground lessee of the Mortgaged
Property. (d) Condition of the Mortgaged Property. (1) Borrower has not made any
claims, and to Borrower’s knowledge, no claims have been made, against any
contractor, engineer, architect, or other party with respect to the construction
or condition of the Mortgaged Property or the existence of any structural or
other material defect therein; and (2) neither the Land nor the Improvements has
sustained any damage other than damage which has been fully repaired, or is
fully insured and is being repaired in the ordinary course of business.
Multifamily Loan and Security Agreement (Non-Recourse) Form 6001.NR Page 18
Article 6 01-16 © 2016 Fannie Mae



--------------------------------------------------------------------------------



 
[ex107jeffersonatperim6e2047.jpg]
(e) Personal Property. Borrower owns (or, to the extent disclosed on the
Exceptions to Representations and Warranties Schedule, leases) all of the
Personal Property that is material to and is used in connection with the
management, ownership, and operation of the Mortgaged Property. Section 6.02
Covenants (a) Use of Property. From and after the Effective Date, Borrower shall
not, unless required by applicable law or Governmental Authority: (1) change the
use of all or any part of the Mortgaged Property; (2) convert any individual
dwelling units or common areas to commercial use, or convert any common area or
commercial use to individual dwelling units without Lender’s prior written
consent; (3) initiate or acquiesce in a change in the zoning classification of
the Land; (4) establish any condominium or cooperative regime with respect to
the Mortgaged Property; (5) subdivide the Land; or (6) suffer, permit, or
initiate the joint assessment of any Mortgaged Property with any other real
property constituting a tax lot separate from such Mortgaged Property which
could cause the part of the Land to be included or assessed under or as part of
another tax lot or parcel, or any part of any other property to be included or
assessed under or as part of the tax lot or parcels for the Land. (b) Property
Maintenance. Borrower shall: (1) pay the expenses of operating, managing,
maintaining, and repairing the Mortgaged Property (including insurance premiums,
utilities, Repairs, and Replacements) before the last date upon which each such
payment may be made without any penalty or interest charge being added; (2) keep
the Mortgaged Property in good repair and marketable condition (ordinary wear
and tear excepted) (including the replacement of Personalty and Fixtures with
items of equal or better function and quality) and subject to Section 9.03(b)(3)
and Section 10.03(d) restore or repair promptly, in a good and workmanlike
manner, any damaged part of the Mortgaged Property to the equivalent of its
original condition or Multifamily Loan and Security Agreement (Non-Recourse)
Form 6001.NR Page 19 Article 6 01-16 © 2016 Fannie Mae



--------------------------------------------------------------------------------



 
[ex107jeffersonatperim6e2048.jpg]
condition immediately prior to the damage (if improved after the Effective
Date), whether or not any insurance proceeds or amounts received in connection
with a Condemnation Action are available to cover any costs of such restoration
or repair; (3) commence all Required Repairs, Additional Lender Repairs, and
Additional Lender Replacements as follows: (A) with respect to any Required
Repairs, promptly following the Effective Date (subject to Force Majeure, if
applicable), in accordance with the timelines set forth on the Required Repair
Schedule, or if no timelines are provided, as soon as practical following the
Effective Date; (B) with respect to Additional Lender Repairs, in the event that
Lender determines that Additional Lender Repairs are necessary from time to time
or pursuant to Section 6.03(c), promptly following Lender’s written notice of
such Additional Lender Repairs (subject to Force Majeure, if applicable),
commence any such Additional Lender Repairs in accordance with Lender’s
timelines, or if no timelines are provided, as soon as practical; (C) with
respect to Additional Lender Replacements, in the event that Lender determines
that Additional Lender Replacements are necessary from time to time or pursuant
to Section 6.03(c), promptly following Lender’s written notice of such
Additional Lender Replacements (subject to Force Majeure, if applicable),
commence any such Additional Lender Replacements in accordance with Lender’s
timelines, or if no timelines are provided, as soon as practical; (4) make,
construct, install, diligently perform, and complete all Replacements and
Repairs: (A) in a good and workmanlike manner as soon as practicable following
the commencement thereof, free and clear of any Liens, including mechanics’ or
materialmen’s liens and encumbrances (except Permitted Encumbrances and
mechanics’ or materialmen’s liens which attach automatically under the laws of
any Governmental Authority upon the commencement of any work upon, or delivery
of any materials to, the Mortgaged Property and for which Borrower is not
delinquent in the payment for any such work or materials); (B) in accordance
with all applicable laws, ordinances, rules, and regulations of any Governmental
Authority, including applicable building codes, special use permits, and
environmental regulations; (C) in accordance with all applicable insurance and
bonding requirements; and (D) within all timeframes required by Lender, and
Borrower acknowledges that it shall be an Event of Default if Borrower abandons
or ceases Multifamily Loan and Security Agreement (Non-Recourse) Form 6001.NR
Page 20 Article 6 01-16 © 2016 Fannie Mae



--------------------------------------------------------------------------------



 
[ex107jeffersonatperim6e2049.jpg]
work on any Repair at any time prior to the completion of the Repairs for a
period of longer than twenty (20) days (except when Force Majeure exists and
Borrower is diligently pursuing the reinstitution of such work, provided,
however, any such abandonment or cessation shall not in any event allow the
Repair to be completed after the Completion Period, subject to Force Majeure);
and (5) subject to the terms of Section 6.03(a) provide for professional
management of the Mortgaged Property by a residential rental property manager
satisfactory to Lender under a contract approved by Lender in writing; (6) give
written notice to Lender of, and, unless otherwise directed in writing by
Lender, appear in and defend any action or proceeding purporting to affect the
Mortgaged Property, Lender’s security for the Mortgage Loan, or Lender’s rights
under this Loan Agreement; and (7) upon Lender’s written request, submit to
Lender any contracts or work orders described in Section 13.02(b). (c) Property
Preservation. Borrower shall: (1) not commit waste or abandon or (ordinary wear
and tear excepted) permit impairment or deterioration of the Mortgaged Property;
(2) except as otherwise permitted herein in connection with Repairs and
Replacements, not remove, demolish, or alter the Mortgaged Property or any part
of the Mortgaged Property (or permit any tenant or any other person to do the
same) except in connection with the replacement of tangible Personalty or
Fixtures (provided such Personalty and Fixtures are replaced with items of equal
or better function and quality); (3) not engage in or knowingly permit, and
shall take appropriate measures to prevent and abate or cease and desist, any
illegal activities at the Mortgaged Property that could endanger tenants or
visitors, result in damage to the Mortgaged Property, result in forfeiture of
the Land or otherwise materially impair the lien created by the Security
Instrument or Lender’s interest in the Mortgaged Property; (4) not permit any
condition to exist on the Mortgaged Property that would invalidate any part of
any insurance coverage required by this Loan Agreement; or (5) not subject the
Mortgaged Property to any voluntary, elective, or non- compulsory tax lien or
assessment (or opt in to any voluntary, elective, or non- compulsory special tax
district or similar regime). Multifamily Loan and Security Agreement
(Non-Recourse) Form 6001.NR Page 21 Article 6 01-16 © 2016 Fannie Mae



--------------------------------------------------------------------------------



 
[ex107jeffersonatperim6e2050.jpg]
(d) Property Inspections. Borrower shall: (1) permit Lender, its agents,
representatives, and designees to enter upon and inspect the Mortgaged Property
(including in connection with any Replacement or Repair, or to conduct any
Environmental Inspection pursuant to the Environmental Indemnity Agreement), and
shall cooperate and provide access to all areas of the Mortgaged Property
(subject to the rights of tenants under the Leases): (A) during normal business
hours; (B) at such other reasonable time upon reasonable notice of not less than
one (1) Business Day; (C) at any time when exigent circumstances exist; or (D)
at any time after an Event of Default has occurred and is continuing; and (2)
pay for reasonable costs or expenses incurred by Lender or its agents in
connection with any such inspections. (e) Compliance with Laws. Borrower shall:
(1) comply with all laws, ordinances, statutes, rules, and regulations of any
Governmental Authority and all recorded lawful covenants and agreements relating
to or affecting the Mortgaged Property, including all laws, ordinances,
statutes, rules and regulations, and covenants pertaining to construction of
improvements on the Land, fair housing, and requirements for equal opportunity,
anti-discrimination, and Leases; (2) procure and maintain all required permits,
licenses, charters, registrations, and certificates necessary to comply with all
zoning and land use statutes, laws, ordinances, rules and regulations, and all
applicable health, fire, safety, and building codes and for the lawful use and
operation of the Mortgaged Property, including certificates of occupancy,
apartment licenses, or the equivalent; (3) comply with all applicable laws that
pertain to the maintenance and disposition of tenant security deposits; (4) at
all times maintain records sufficient to demonstrate compliance with the
provisions of this Section 6.02(e); and Multifamily Loan and Security Agreement
(Non-Recourse) Form 6001.NR Page 22 Article 6 01-16 © 2016 Fannie Mae



--------------------------------------------------------------------------------



 
[ex107jeffersonatperim6e2051.jpg]
(5) promptly after receipt or notification thereof, provide Lender copies of any
building code or zoning violation from any Governmental Authority with respect
to the Mortgaged Property. Section 6.03 Mortgage Loan Administration Matters
Regarding the Property. (a) Property Management. From and after the Effective
Date, each property manager and each property management agreement must be
approved by Lender. If, in connection with the making of the Mortgage Loan, or
at any later date, Lender waives in writing the requirement that Borrower enter
into a written contract for management of the Mortgaged Property, and Borrower
later elects to enter into a written contract or change the management of the
Mortgaged Property, such new property manager or the property management
agreement must be approved by Lender. As a condition to any approval by Lender,
Lender may require that Borrower and such new property manager enter into a
collateral assignment of the property management agreement on a form approved by
Lender. (b) Subordination of Fees to Affiliated Property Managers. Any property
manager that is a Borrower Affiliate to whom fees are payable for the management
of the Mortgaged Property must enter into an assignment of management agreement
or other agreement with Lender, in a form approved by Lender, providing for
subordination of those fees and such other provisions as Lender may require. (c)
Property Condition Assessment. If, in connection with any inspection of the
Mortgaged Property, Lender determines that the condition of the Mortgaged
Property has deteriorated (ordinary wear and tear excepted) since the Effective
Date, Lender may obtain, at Borrower’s expense, a property condition assessment
of the Mortgaged Property. Lender’s right to obtain a property condition
assessment pursuant to this Section 6.03(c) shall be in addition to any other
rights available to Lender under this Loan Agreement in connection with any such
deterioration. Any such inspection or property condition assessment may result
in Lender requiring Additional Lender Repairs or Additional Lender Replacements
as further described in Section 13.02(a)(9)(B). ARTICLE 7 - LEASES AND RENTS
Section 7.01 Representations and Warranties. The representations and warranties
made by Borrower to Lender in this Section 7.01 are made as of the Effective
Date and are true and correct except as disclosed on the Exceptions to
Representations and Warranties Schedule. Multifamily Loan and Security Agreement
(Non-Recourse) Form 6001.NR Page 23 Article 6 01-16 © 2016 Fannie Mae



--------------------------------------------------------------------------------



 
[ex107jeffersonatperim6e2052.jpg]
(a) Prior Assignment of Rents. Borrower has not executed any: (1) prior
assignment of Rents (other than an assignment of Rents securing prior
indebtedness that has been paid off and discharged or will be paid off and
discharged with the proceeds of the Mortgage Loan); or (2) instrument which
would prevent Lender from exercising its rights under this Loan Agreement or the
Security Instrument. (b) Prepaid Rents. Borrower has not accepted, and does not
expect to receive prepayment of, any Rents for more than two (2) months prior to
the due dates of such Rents. Notwithstanding the foregoing, Borrower may accept
up to five percent (5%) of Rents more than two (2) months prior to, but not more
than twelve (12) months prior to, the due date of such Rents, provided that such
prepaid Rents shall not be recorded as income or distributed to Borrower’s
partners until such Rents are actually earned. Section 7.02 Covenants. (a)
Leases. Borrower shall: (1) comply with and observe Borrower’s obligations under
all Leases, including Borrower’s obligations pertaining to the maintenance and
disposition of tenant security deposits; (2) surrender possession of the
Mortgaged Property, including all Leases and all security deposits and prepaid
Rents, immediately upon appointment of a receiver or Lender’s entry upon and
taking of possession and control of the Mortgaged Property, as applicable; (3)
require that all Residential Leases have initial lease terms of not less than
six (6) months and not more than twenty-four (24) months (however, if customary
in the applicable market for properties comparable to the Mortgaged Property,
Residential Leases with terms of less than six (6) months (but in no case less
than one (1) month) may be permitted with Lender’s prior written consent);
notwithstanding the foregoing, Residential Leases having initial terms of less
than six (6) months but at least one (1) month shall be permitted so long as the
total number of such Residential Leases does not exceed ten percent (10%) of all
residential units; and (4) promptly provide Lender a copy of any non-Residential
Lease at the time such Lease is executed (subject to Lender’s consent rights for
Material Commercial Multifamily Loan and Security Agreement (Non-Recourse) Form
6001.NR Page 24 Article 7 01-16 © 2016 Fannie Mae



--------------------------------------------------------------------------------



 
[ex107jeffersonatperim6e2053.jpg]
Leases in Section 7.02(b)) and, upon Lender’s written request, promptly provide
Lender a copy of any Residential Lease then in effect. (b) Commercial Leases.
(1) With respect to Material Commercial Leases, Borrower shall not: (A) enter
into any Material Commercial Lease except with the prior written consent of
Lender; or (B) modify the terms of, extend, or terminate any Material Commercial
Lease (including any Material Commercial Lease in existence on the Effective
Date) without the prior written consent of Lender. (2) With respect to any
non-Material Commercial Lease, Borrower shall not: (A) enter into any
non-Material Commercial Lease that materially alters the use and type of
operation of the premises subject to the Lease in effect as of the Effective
Date or reduces the number or size of residential units at the Mortgaged
Property; or (B) modify the terms of any non-Material Commercial Lease
(including any non-Material Commercial Lease in existence on the Effective Date)
in any way that materially alters the use and type of operation of the premises
subject to such non-Material Commercial Lease in effect as of the Effective
Date, reduces the number or size of residential units at the Mortgaged Property,
or results in such non-Material Commercial Lease being deemed a Material
Commercial Lease. (3) With respect to any Material Commercial Lease or
non-Material Commercial Lease, Borrower shall cause the applicable tenant to
provide within ten (10) days after a request by Borrower, a certificate of
estoppel, or if not provided by tenant within such ten (10) day period, Borrower
shall provide such certificate of estoppel, certifying: (A) that such Material
Commercial Lease or non-Material Commercial Lease is unmodified and in full
force and effect (or if there have been modifications, that such Material
Commercial Lease or non-Material Commercial Lease is in full force and effect as
modified and stating the modifications); (B) the term of the Lease including any
extensions thereto; (C) the dates to which the Rent and any other charges
hereunder have been paid by tenant; Multifamily Loan and Security Agreement
(Non-Recourse) Form 6001.NR Page 25 Article 7 01-16 © 2016 Fannie Mae



--------------------------------------------------------------------------------



 
[ex107jeffersonatperim6e2054.jpg]
(D) the amount of any security deposit delivered to Borrower as landlord; (E)
whether or not Borrower is in default (or whether any event or condition exists
which, with the passage of time, would constitute an event of default) under
such Lease; (F) the address to which notices to tenant should be sent; and (G)
any other information as may be reasonably required by Lender. (c) Payment of
Rents. Borrower shall: (1) pay to Lender upon demand all Rents after an Event of
Default has occurred and is continuing; (2) cooperate with Lender’s efforts in
connection with the assignment of Rents set forth in the Security Instrument;
and (3) not accept Rent under any Lease (whether a Residential Lease or a non-
Residential Lease) for more than two (2) months in advance. Notwithstanding the
foregoing, Borrower may accept up to five percent (5%) of Rents more than two
(2) months prior to, but not more than twelve (12) months prior to, the due date
of such Rents, provided that such prepaid Rents shall not be recorded as income
or distributed to Borrower’s partners until such Rents are actually earned. (d)
Assignment of Rents. Borrower shall not: (1) perform any acts nor execute any
instrument that would prevent Lender from exercising its rights under the
assignment of Rents granted in the Security Instrument or in any other Loan
Document; nor (2) interfere with Lender’s collection of such Rents. (e) Further
Assignments of Leases and Rents. Borrower shall execute and deliver any further
assignments of Leases and Rents as Lender may reasonably require. Multifamily
Loan and Security Agreement (Non-Recourse) Form 6001.NR Page 26 Article 7 01-16
© 2016 Fannie Mae



--------------------------------------------------------------------------------



 
[ex107jeffersonatperim6e2055.jpg]
(f) Options to Purchase by Tenants. No Lease (whether a Residential Lease or a
non-Residential Lease) shall contain an option to purchase, right of first
refusal to purchase or right of first offer to purchase, except as required by
applicable law. Section 7.03 Mortgage Loan Administration Regarding Leases and
Rents. (a) Material Commercial Lease Requirements. Each Material Commercial
Lease, including any renewal or extension of any Material Commercial Lease in
existence as of the Effective Date, shall provide, directly or pursuant to a
subordination, non-disturbance and attornment agreement approved by Lender,
that: (1) the tenant shall, upon written notice from Lender after the occurrence
of an Event of Default, pay all Rents payable under such Lease to Lender; (2)
such Lease and all rights of the tenant thereunder are expressly subordinate to
the lien of the Security Instrument; (3) the tenant shall attorn to Lender and
any purchaser at a Foreclosure Event (such attornment to be self-executing and
effective upon acquisition of title to the Mortgaged Property by any purchaser
at a Foreclosure Event or by Lender in any manner); (4) the tenant agrees to
execute such further evidences of attornment as Lender or any purchaser at a
Foreclosure Event may from time to time request; and (5) such Lease shall not
terminate as a result of a Foreclosure Event unless Lender or any other
purchaser at such Foreclosure Event affirmatively elects to terminate such Lease
pursuant to the terms of the subordination, non-disturbance and attornment
agreement. (b) Residential Lease Form. All Residential Leases entered into from
and after the Effective Date shall be on forms approved by Lender. ARTICLE 8 -
BOOKS AND RECORDS; FINANCIAL REPORTING Section 8.01 Representations and
Warranties. The representations and warranties made by Borrower to Lender in
this Section 8.01 are made as of the Effective Date and are true and correct
except as disclosed on the Exceptions to Representations and Warranties
Schedule. Multifamily Loan and Security Agreement (Non-Recourse) Form 6001.NR
Page 27 Article 7 01-16 © 2016 Fannie Mae



--------------------------------------------------------------------------------



 
[ex107jeffersonatperim6e2056.jpg]
(a) Financial Information. All financial statements and data, including
statements of cash flow and income and operating expenses, that have been
delivered to Lender in respect of the Mortgaged Property: (1) are true,
complete, and correct in all material respects; and (2) accurately represent the
financial condition of the Mortgaged Property as of such date. (b) No Change in
Facts or Circumstances. All information in the Loan Application and in all
financial statements, rent rolls, reports, certificates, and other documents
submitted in connection with the Loan Application are complete and accurate in
all material respects. There has been no material adverse change in any fact or
circumstance that would make any such information incomplete or inaccurate.
Section 8.02 Covenants. (a) Obligation to Maintain Accurate Books and Records.
Borrower shall keep and maintain at all times at the Mortgaged Property or the
property management agent’s offices or Borrower’s General Business Address and,
upon Lender’s written request, shall make available at the Land: (1) complete
and accurate books of account and records (including copies of supporting bills
and invoices) adequate to reflect correctly the operation of the Mortgaged
Property; and (2) copies of all written contracts, Leases, and other instruments
that affect Borrower or the Mortgaged Property. (b) Items to Furnish to Lender.
Borrower shall furnish to Lender the following, certified as true, complete, and
accurate, in all material respects, by an individual having authority to bind
Borrower (or Guarantor, as applicable), in such form and with such detail as
Lender reasonably requires: (1) within forty-five (45) days after the end of
each first, second, and third calendar quarter, a statement of income and
expenses for Borrower on a year-to-date basis as of the end of each calendar
quarter; (2) within one hundred twenty (120) days after the end of each calendar
year: (A) for any Borrower and any Guarantor that is an entity, a statement of
income and expenses and a statement of cash flows for such calendar year;
Multifamily Loan and Security Agreement (Non-Recourse) Form 6001.NR Page 28
Article 8 01-16 © 2016 Fannie Mae



--------------------------------------------------------------------------------



 
[ex107jeffersonatperim6e2057.jpg]
(B) for any Borrower and any Guarantor that is an individual, or a trust
established for estate-planning purposes, a personal financial statement for
such calendar year; (C) when requested in writing by Lender, balance sheet(s)
showing all assets and liabilities of Borrower and Guarantor and a statement of
all contingent liabilities as of the end of such calendar year; (D) if an energy
consumption metric for the Mortgaged Property is required to be reported to any
Governmental Authority, the Fannie Mae Energy Performance Metrics report, as
generated by ENERGY STAR® Portfolio Manager, for the Mortgaged Property for such
calendar year, which report must include the ENERGY STAR score, the Source
Energy Use Intensity (EUI), the month and year ending period for such ENERGY
STAR score and such Source Energy Use Intensity, and the ENERGY STAR Portfolio
Manager Property Identification Number; provided that, if the Governmental
Authority does not require the use of ENERGY STAR Portfolio Manager for the
reporting of the energy consumption metric and Borrower does not use ENERGY STAR
Portfolio Manager, then Borrower shall furnish to Lender the Source Energy Use
Intensity for the Mortgaged Property for such calendar year; (E) a written
certification ratifying and affirming that: (i) Borrower has taken no action in
violation of Section 4.02(d) regarding its single asset status; (ii) Borrower
has received no notice of any building code violation, or if Borrower has
received such notice, evidence of remediation; (iii) Borrower has made no
application for rezoning nor received any notice that the Mortgaged Property has
been or is being rezoned; and (iv) Borrower has taken no action and has no
knowledge of any action that would violate the provisions of Section
11.02(b)(1)(F) regarding liens encumbering the Mortgaged Property; (F) an
accounting of all security deposits held pursuant to all Leases, including the
name of the institution (if any) and the names and identification numbers of the
accounts (if any) in which such security deposits are held and the name of the
person to contact at such financial institution, along with any authority or
release necessary for Lender to access information regarding such accounts; and
Multifamily Loan and Security Agreement (Non-Recourse) Form 6001.NR Page 29
Article 8 01-16 © 2016 Fannie Mae



--------------------------------------------------------------------------------



 
[ex107jeffersonatperim6e2058.jpg]
(G) written confirmation of: (i) any changes occurring since the Effective Date
(or that no such changes have occurred since the Effective Date) in (1) the
direct owners of Borrower, (2) the indirect owners (and any non-member managers)
of Borrower that Control Borrower (excluding any Publicly- Held Corporations or
Publicly-Held Trusts), or (3) the indirect owners of Borrower that hold
twenty-five percent (25%) or more of the ownership interests in Borrower
(excluding any Publicly-Held Corporations or Publicly-Held Trusts), and their
respective interests; (ii) the names of all officers and directors of (1) any
Borrower which is a corporation, (2) any corporation which is a general partner
of any Borrower which is a partnership, or (3) any corporation which is the
managing member or non-member manager of any Borrower which is a limited
liability company; and (iii) the names of all managers who are not members of
(1) any Borrower which is a limited liability company, (2) any limited liability
company which is a general partner of any Borrower which is a partnership, or
(3) any limited liability company which is the managing member or non-member
manager of any Borrower which is a limited liability company; and (H) if not
already provided pursuant to Section 8.02(b)(2)(A) above, a statement of income
and expenses for Borrower’s operation of the Mortgaged Property on a
year-to-date basis as of the end of each calendar year; (3) within forty-five
(45) days after the end of each first, second, and third calendar quarter and
within one hundred twenty (120) days after the end of each calendar year, and at
any other time upon Lender’s written request, a rent schedule for the Mortgaged
Property showing the name of each tenant and for each tenant, the space
occupied, the lease expiration date, the rent payable for the current month, the
date through which rent has been paid, and any related information requested by
Lender; and (4) upon Lender’s written request (but, absent an Event of Default,
no more frequently than once in any six (6) month period): (A) any item
described in Section 8.02(b)(1) or Section 8.02(b)(2) for Borrower, certified as
true, complete, and accurate by an individual having authority to bind Borrower;
(B) a property management or leasing report for the Mortgaged Property, showing
the number of rental applications received from tenants or prospective tenants
and deposits received from tenants or prospective tenants, and any other
information requested by Lender; Multifamily Loan and Security Agreement
(Non-Recourse) Form 6001.NR Page 30 Article 8 01-16 © 2016 Fannie Mae



--------------------------------------------------------------------------------



 
[ex107jeffersonatperim6e2059.jpg]
(C) a statement of income and expenses for Borrower’s operation of the Mortgaged
Property on a year-to-date basis as of the end of each month for such period as
requested by Lender, which statement shall be delivered within thirty (30) days
after the end of such month requested by Lender; (D) a statement of real estate
owned directly or indirectly by Borrower and Guarantor for such period as
requested by Lender, which statement(s) shall be delivered within thirty (30)
days after the end of such month requested by Lender; and (E) a statement that
identifies: (i) the direct owners of Borrower and their respective interests;
(ii) the indirect owners (and any non-member managers) of Borrower that Control
Borrower (excluding any Publicly-Held Corporations or Publicly-Held Trusts) and
their respective interests; and (iii) the indirect owners of Borrower that hold
twenty-five percent (25%) or more of the ownership interests in Borrower
(excluding any Publicly-Held Corporations or Publicly-Held Trusts) and their
respective interests. (c) Audited Financials. In the event Borrower or Guarantor
receives or obtains any audited financial statements and such financial
statements are required to be delivered to Lender under Section 8.02(b),
Borrower shall deliver or cause to be delivered to Lender the audited versions
of such financial statements. (d) Delivery of Books and Records. If an Event of
Default has occurred and is continuing, Borrower shall deliver to Lender, upon
written demand, all books and records relating to the Mortgaged Property or its
operation. Section 8.03 Mortgage Loan Administration Matters Regarding Books and
Records and Financial Reporting. (a) Lender’s Right to Obtain Audited Books and
Records. Lender may require that Borrower’s or Guarantor’s books and records be
audited, at Borrower’s expense, by an independent certified public accountant
selected by Lender in order to produce or audit any statements, schedules, and
reports of Borrower, Guarantor, or the Mortgaged Property required by Section
8.02, if: Multifamily Loan and Security Agreement (Non-Recourse) Form 6001.NR
Page 31 Article 8 01-16 © 2016 Fannie Mae



--------------------------------------------------------------------------------



 
[ex107jeffersonatperim6e2060.jpg]
(1) Borrower or Guarantor fails to provide in a timely manner the statements,
schedules, and reports required by Section 8.02 and, thereafter, Borrower or
Guarantor fails to provide such statements, schedules, and reports within the
cure period provided in Section 14.01(c); (2) the statements, schedules, and
reports submitted to Lender pursuant to Section 8.02 are not full, complete, and
accurate in all material respects as determined by Lender and, thereafter,
Borrower or Guarantor fails to provide such statements, schedules, and reports
within the cure period provided in Section 14.01(c); or (3) an Event of Default
has occurred and is continuing. Notwithstanding the foregoing, the ability of
Lender to require the delivery of audited financial statements shall be limited
to not more than once per Borrower’s fiscal year so long as no Event of Default
has occurred during such fiscal year (or any event which, with the giving of
written notice or the passage of time, or both, would constitute an Event of
Default has occurred and is continuing). Borrower shall cooperate with Lender in
order to satisfy the provisions of this Section 8.03(a). All related costs and
expenses of Lender shall become immediately due and payable by Borrower within
ten (10) Business Days after demand therefor. (b) Credit Reports; Credit Score.
No more often than once in any twelve (12) month period, Lender is authorized to
obtain a credit report (if applicable) on Borrower or Guarantor, the cost of
which report shall be paid by Borrower. Lender is authorized to obtain a Credit
Score (if applicable) for Borrower or Guarantor at any time at Lender’s expense.
ARTICLE 9 - INSURANCE Section 9.01 Representations and Warranties. The
representations and warranties made by Borrower to Lender in this Section 9.01
are made as of the Effective Date and are true and correct except as disclosed
on the Exceptions to Representations and Warranties Schedule. (a) Compliance
with Insurance Requirements. Borrower is in compliance with Lender’s insurance
requirements (or has obtained a written waiver from Lender for any non-compliant
coverage) and has timely paid all premiums on all required insurance policies.
(b) Property Condition. (1) The Mortgaged Property has not been damaged by fire,
water, wind, or other cause of loss; or Multifamily Loan and Security Agreement
(Non-Recourse) Form 6001.NR Page 32 Article 8 01-16 © 2016 Fannie Mae



--------------------------------------------------------------------------------



 
[ex107jeffersonatperim6e2061.jpg]
(2) if previously damaged, any previous damage to the Mortgaged Property has
been repaired and the Mortgaged Property has been fully restored. Section 9.02
Covenants. (a) Insurance Requirements. (1) As required by Lender and applicable
law, and as may be modified from time to time, Borrower shall: (A) keep the
Improvements insured at all times against any hazards, which insurance shall
include coverage against loss by fire and all other perils insured by the
“special causes of loss” coverage form, general boiler and machinery coverage,
business income coverage, and flood (if any of the Improvements are located in
an area identified by the Federal Emergency Management Agency (or any successor)
as an area having special flood hazards and to the extent flood insurance is
available in that area), and may include sinkhole insurance, mine subsidence
insurance, earthquake insurance, terrorism insurance, windstorm insurance and,
if the Mortgaged Property does not conform to applicable building, zoning, or
land use laws, ordinance and law coverage; (B) maintain at all times commercial
general liability insurance, workmen’s compensation insurance, and such other
liability, errors and omissions, and fidelity insurance coverage; and (C)
maintain builder’s risk and public liability insurance, and other insurance in
connection with completing the Repairs or Replacements, as applicable. (b)
Delivery of Policies, Renewals, Notices, and Proceeds. Borrower shall: (1) cause
all insurance policies (including any policies not otherwise required by Lender)
which can be endorsed with standard non-contributing, non-reporting mortgagee
clauses making loss payable to Lender (or Lender’s assigns) to be so endorsed;
(2) promptly deliver to Lender a copy of all renewal and other notices received
by Borrower with respect to the policies and all receipts for paid premiums; (3)
deliver evidence, in form and content acceptable to Lender, that each required
insurance policy under this Article 9 has been renewed not less than fifteen
(15) days prior to the applicable expiration date, and (if such evidence is
other than an original or duplicate original of a renewal policy) deliver the
original or duplicate original of each renewal policy (or such other evidence of
insurance as may be required by or acceptable Multifamily Loan and Security
Agreement (Non-Recourse) Form 6001.NR Page 33 Article 9 01-16 © 2016 Fannie Mae



--------------------------------------------------------------------------------



 
[ex107jeffersonatperim6e2062.jpg]
to Lender) in form and content acceptable to Lender within ninety (90) days
after the applicable expiration date of the original insurance policy; (4)
provide immediate written notice to the insurance company and to Lender of any
event of loss; (5) execute such further evidence of assignment of any insurance
proceeds as Lender may require; and (6) provide immediate written notice to
Lender of Borrower’s receipt of any insurance proceeds under any insurance
policy required by Section 9.02(a)(1) above and, if requested by Lender, deliver
to Lender all of such proceeds received by Borrower to be applied by Lender in
accordance with this Article 9. Section 9.03 Mortgage Loan Administration
Matters Regarding Insurance (a) Lender’s Ongoing Insurance Requirements.
Borrower acknowledges that Lender’s insurance requirements may change from time
to time. All insurance policies and renewals of insurance policies required by
this Loan Agreement shall be: (1) in the form and with the terms required by
Lender; (2) in such amounts, with such maximum deductibles and for such periods
required by Lender; and (3) issued by insurance companies satisfactory to
Lender. BORROWER ACKNOWLEDGES THAT ANY FAILURE OF BORROWER TO COMPLY WITH THE
REQUIREMENTS SET FORTH IN SECTION 9.02(a) OR SECTION 9.02(b)(3) ABOVE SHALL
PERMIT LENDER TO PURCHASE THE APPLICABLE INSURANCE AT BORROWER’S COST. SUCH
INSURANCE MAY, BUT NEED NOT, PROTECT BORROWER’S INTERESTS. THE COVERAGE THAT
LENDER PURCHASES MAY NOT PAY ANY CLAIM THAT BORROWER MAKES OR ANY CLAIM THAT IS
MADE AGAINST BORROWER IN CONNECTION WITH THE MORTGAGED PROPERTY. IF LENDER
PURCHASES INSURANCE FOR THE MORTGAGED PROPERTY AS PERMITTED HEREUNDER, BORROWER
WILL BE RESPONSIBLE FOR THE COSTS OF THAT INSURANCE, INCLUDING INTEREST AT THE
DEFAULT RATE AND ANY OTHER CHARGES LENDER MAY IMPOSE IN CONNECTION WITH THE
PLACEMENT OF THE INSURANCE UNTIL THE EFFECTIVE DATE OF THE CANCELLATION OR THE
EXPIRATION OF THE INSURANCE. THE COSTS OF THE INSURANCE SHALL BE ADDED TO
BORROWER’S TOTAL OUTSTANDING BALANCE OR OBLIGATION AND SHALL CONSTITUTE
ADDITIONAL INDEBTEDNESS. THE COSTS OF THE INSURANCE MAY BE MORE THAN THE COST OF
INSURANCE BORROWER MAY BE ABLE TO OBTAIN ON ITS OWN. BORROWER MAY LATER CANCEL
ANY Multifamily Loan and Security Agreement (Non-Recourse) Form 6001.NR Page 34
Article 9 01-16 © 2016 Fannie Mae



--------------------------------------------------------------------------------



 
[ex107jeffersonatperim6e2063.jpg]
INSURANCE PURCHASED BY LENDER, BUT ONLY AFTER PROVIDING EVIDENCE THAT BORROWER
HAS OBTAINED INSURANCE AS REQUIRED BY THIS LOAN AGREEMENT AND THE OTHER LOAN
DOCUMENTS. (b) Application of Proceeds on Event of Loss. (1) Upon an event of
loss, Lender may, at Lender’s option: (A) hold such proceeds to be applied to
reimburse Borrower for the cost of Restoration (in accordance with Lender’s
then-current policies relating to the restoration of casualty damage on similar
multifamily residential properties); or (B) apply such proceeds to the payment
of the Indebtedness, whether or not then due; provided, however, Lender shall
not apply insurance proceeds to the payment of the Indebtedness and shall permit
Restoration pursuant to Section 9.03(b)(1)(A) if all of the following conditions
are met: (i) no Event of Default has occurred and is continuing (or any event
which, with the giving of written notice or the passage of time, or both, would
constitute an Event of Default has occurred and is continuing); (ii) Lender
determines that the combination of insurance proceeds and amounts provided by
Borrower will be sufficient funds to complete the Restoration; (iii) Lender
determines that the net operating income generated by the Mortgaged Property
after completion of the Restoration will be sufficient to support a debt service
coverage ratio not less than the debt service coverage ratio immediately prior
to the event of loss, but in no event less than 1.0x (the debt service coverage
ratio shall be calculated on a thirty (30) year amortizing basis (if applicable,
on a proforma basis approved by Lender) in all events and shall include all
operating costs and other expenses, Imposition Deposits, deposits to Collateral
Accounts, and Mortgage Loan repayment obligations); (iv) Lender determines that
the Restoration will be completed before the earlier of (1) one year before the
stated Maturity Date, or (2) one year after the date of the loss or casualty;
and (v) Borrower provides Lender, upon written request, evidence of the
availability during and after the Restoration of the insurance required to be
maintained by Borrower pursuant to this Loan Agreement. Multifamily Loan and
Security Agreement (Non-Recourse) Form 6001.NR Page 35 Article 9 01-16 © 2016
Fannie Mae



--------------------------------------------------------------------------------



 
[ex107jeffersonatperim6e2064.jpg]
After the completion of Restoration in accordance with the above requirements,
as determined by Lender, the balance, if any, of such proceeds shall be returned
to Borrower. (2) Notwithstanding the foregoing, if any loss is estimated to be
in an amount equal to or less than $50,000, Lender shall not exercise its rights
and remedies as power- of-attorney herein and shall allow Borrower to make proof
of loss, to adjust and compromise any claims under policies of property damage
insurance, to appear in and prosecute any action arising from such policies of
property damage insurance, and to collect and receive the proceeds of property
damage insurance; provided that each of the following conditions shall be
satisfied: (A) Borrower shall immediately notify Lender of the casualty giving
rise to the claim; (B) no Event of Default has occurred and is continuing (or
any event which, with the giving of written notice or the passage of time, or
both, would constitute an Event of Default has occurred and is continuing); (C)
the Restoration will be completed before the earlier of (i) one year before the
stated Maturity Date, or (ii) one year after the date of the loss or casualty;
(D) Lender determines that the combination of insurance proceeds and amounts
provided by Borrower will be sufficient funds to complete the Restoration; (E)
all proceeds of property damage insurance shall be issued in the form of joint
checks to Borrower and Lender; (F) all proceeds of property damage insurance
shall be applied to the Restoration; (G) Borrower shall deliver to Lender
evidence satisfactory to Lender of completion of the Restoration and obtainment
of all lien releases; (H) Borrower shall have complied to Lender’s satisfaction
with the foregoing requirements on any prior claims subject to this provision,
if any; and (I) Lender shall have the right to inspect the Mortgaged Property
(subject to the rights of tenants under the Leases). (3) If Lender elects to
apply insurance proceeds to the Indebtedness in accordance with the terms of
this Loan Agreement, Borrower shall not be obligated to restore or repair the
Mortgaged Property. Rather, Borrower shall restrict access to the damaged
portion of the Mortgaged Property and, at its expense and regardless of whether
Multifamily Loan and Security Agreement (Non-Recourse) Form 6001.NR Page 36
Article 9 01-16 © 2016 Fannie Mae



--------------------------------------------------------------------------------



 
[ex107jeffersonatperim6e2065.jpg]
such costs are covered by insurance, clean up any debris resulting from the
casualty event, and, if required or otherwise permitted by Lender, demolish or
raze any remaining part of the damaged Mortgaged Property to the extent
necessary to keep and maintain the Mortgaged Property in a safe, habitable, and
marketable condition. Nothing in this Section 9.03(b) shall affect any of
Lender’s remedial rights against Borrower in connection with a breach by
Borrower of any of its obligations under this Loan Agreement or under any Loan
Document, including any failure to timely pay Monthly Debt Service Payments or
maintain the insurance coverage(s) required by this Loan Agreement. (c) Payment
Obligations Unaffected. The application of any insurance proceeds to the
Indebtedness shall not extend or postpone the Maturity Date, or the due date or
the full payment of any Monthly Debt Service Payment, Monthly Replacement
Reserve Deposit, or any other installments referred to in this Loan Agreement or
in any other Loan Document. Notwithstanding the foregoing, if Lender applies
insurance proceeds to the Indebtedness in connection with a casualty of less
than the entire Mortgaged Property, and after such application of proceeds the
debt service coverage ratio (as determined by Lender) is less than 1.25x based
on the then-applicable Monthly Debt Service Payment and the anticipated on-going
net operating income of the Mortgaged Property after such casualty event, then
Lender may, at its discretion, permit an adjustment to the Monthly Debt Service
Payments that become due and owing thereafter, based on Lender’s then-current
underwriting requirements. In no event shall the preceding sentence obligate
Lender to make any adjustment to the Monthly Debt Service Payments. (d)
Foreclosure Sale. If the Mortgaged Property is transferred pursuant to a
Foreclosure Event or Lender otherwise acquires title to the Mortgaged Property,
Borrower acknowledges that Lender shall automatically succeed to all rights of
Borrower in and to any insurance policies and unearned insurance premiums
applicable to the Mortgaged Property and in and to the proceeds resulting from
any damage to the Mortgaged Property prior to such Foreclosure Event or such
acquisition. (e) Appointment of Lender as Attorney-In-Fact. Borrower hereby
authorizes and appoints Lender as attorney-in-fact pursuant to Section 14.03(c).
ARTICLE 10 - CONDEMNATION Section 10.01 Representations and Warranties. The
representations and warranties made by Borrower to Lender in this Section 10.01
are made as of the Effective Date and are true and correct except as disclosed
on the Exceptions to Representations and Warranties Schedule. Multifamily Loan
and Security Agreement (Non-Recourse) Form 6001.NR Page 37 Article 9 01-16 ©
2016 Fannie Mae



--------------------------------------------------------------------------------



 
[ex107jeffersonatperim6e2066.jpg]
(a) Prior Condemnation Action. No part of the Mortgaged Property has been taken
in connection with a Condemnation Action. (b) Pending Condemnation Actions. No
Condemnation Action is pending nor, to Borrower’s knowledge, is threatened for
the partial or total condemnation or taking of the Mortgaged Property. Section
10.02 Covenants. (a) Notice of Condemnation. Borrower shall: (1) promptly notify
Lender of any Condemnation Action of which Borrower has knowledge; (2) appear in
and prosecute or defend, at its own cost and expense, any action or proceeding
relating to any Condemnation Action, including any defense of Lender’s interest
in the Mortgaged Property tendered to Borrower by Lender, unless otherwise
directed by Lender in writing; and (3) execute such further evidence of
assignment of any condemnation award in connection with a Condemnation Action as
Lender may require. (b) Condemnation Proceeds. Borrower shall pay to Lender all
awards or proceeds of a Condemnation Action promptly upon receipt. Section 10.03
Mortgage Loan Administration Matters Regarding Condemnation. (a) Application of
Condemnation Awards. Lender may apply any awards or proceeds of a Condemnation
Action, after the deduction of Lender’s expenses incurred in the collection of
such amounts, to: (1) the restoration or repair of the Mortgaged Property, if
applicable; (2) the payment of the Indebtedness, with the balance, if any, paid
to Borrower; or (3) Borrower. Multifamily Loan and Security Agreement
(Non-Recourse) Form 6001.NR Page 38 Article 10 01-16 © 2016 Fannie Mae



--------------------------------------------------------------------------------



 
[ex107jeffersonatperim6e2067.jpg]
(b) Payment Obligations Unaffected. The application of any awards or proceeds of
a Condemnation Action to the Indebtedness shall not extend or postpone the
Maturity Date, or the due date or the full payment of any Monthly Debt Service
Payment, Monthly Replacement Reserve Deposit, or any other installments referred
to in this Loan Agreement or in any other Loan Document. (c) Appointment of
Lender as Attorney-In-Fact. Borrower hereby authorizes and appoints Lender as
attorney-in-fact pursuant to Section 14.03(c). (d) Preservation of Mortgaged
Property. If a Condemnation Action results in or from damage to the Mortgaged
Property and Lender elects to apply the proceeds or awards from such
Condemnation Action to the Indebtedness in accordance with the terms of this
Loan Agreement, Borrower shall not be obligated to restore or repair the
Mortgaged Property. Rather, Borrower shall restrict access to any portion of the
Mortgaged Property which has been damaged or destroyed in connection with such
Condemnation Action and, at Borrower’s expense and regardless of whether such
costs are covered by insurance, clean up any debris resulting in or from the
Condemnation Action, and, if required by any Governmental Authority or otherwise
permitted by Lender, demolish or raze any remaining part of the damaged
Mortgaged Property to the extent necessary to keep and maintain the Mortgaged
Property in a safe, habitable, and marketable condition. Nothing in this Section
10.03(d) shall affect any of Lender’s remedial rights against Borrower in
connection with a breach by Borrower of any of its obligations under this Loan
Agreement or under any Loan Document, including any failure to timely pay
Monthly Debt Service Payments or maintain the insurance coverage(s) required by
this Loan Agreement. ARTICLE 11 - LIENS, TRANSFERS, AND ASSUMPTIONS Section
11.01 Representations and Warranties. The representations and warranties made by
Borrower to Lender in this Section 11.01 are made as of the Effective Date and
are true and correct except as disclosed on the Exceptions to Representations
and Warranties Schedule. (a) No Labor or Materialmen’s Claims. All parties
furnishing labor and materials on behalf of Borrower have been paid in full.
There are no mechanics’ or materialmen’s liens (whether filed or unfiled)
outstanding for work, labor, or materials (and no claims or work outstanding
that under applicable law could give rise to any such mechanics’ or
materialmen’s liens) affecting the Mortgaged Property, whether prior to, equal
with, or subordinate to the lien of the Security Instrument. Multifamily Loan
and Security Agreement (Non-Recourse) Form 6001.NR Page 39 Article 10 01-16 ©
2016 Fannie Mae



--------------------------------------------------------------------------------



 
[ex107jeffersonatperim6e2068.jpg]
(b) No Other Interests. No Person: (1) other than Borrower has any possessory
ownership or interest in the Mortgaged Property or right to occupy the same
except under and pursuant to the provisions of existing Leases, the material
terms of all such Leases having been previously disclosed in writing to Lender;
nor (2) has an option, right of first refusal, or right of first offer (except
as required by applicable law) to purchase the Mortgaged Property, or any
interest in the Mortgaged Property. Section 11.02 Covenants. (a) Liens;
Encumbrances. Borrower shall not permit the grant, creation, or existence of any
Lien, whether voluntary, involuntary, or by operation of law, on all or any
portion of the Mortgaged Property (including any voluntary, elective, or
non-compulsory tax lien or assessment pursuant to a voluntary, elective, or
non-compulsory special tax district or similar regime) other than: (1) Permitted
Encumbrances; (2) the creation of: (A) any tax lien, municipal lien, utility
lien, mechanics’ lien, materialmen’s lien, or judgment lien against the
Mortgaged Property if bonded off, released of record, or otherwise remedied to
Lender’s satisfaction within sixty (60) days after the earlier of the date
Borrower has actual notice or constructive notice of the existence of such lien;
or (B) any mechanics’ or materialmen’s liens which attach automatically under
the laws of any Governmental Authority upon the commencement of any work upon,
or delivery of any materials to, the Mortgaged Property and for which Borrower
is not delinquent in the payment for any such work or materials; and (3) the
lien created by the Loan Documents. (b) Transfers. (1) Mortgaged Property.
Borrower shall not Transfer, or cause or permit a Transfer of, all or any part
of the Mortgaged Property (including any interest in the Mortgaged Property)
other than: (A) a Transfer to which Lender has consented in writing; Multifamily
Loan and Security Agreement (Non-Recourse) Form 6001.NR Page 40 Article 11 01-16
© 2016 Fannie Mae



--------------------------------------------------------------------------------



 
[ex107jeffersonatperim6e2069.jpg]
(B) Leases permitted pursuant to the Loan Documents; (C) [reserved]; (D) a
Transfer of obsolete or worn out Personalty or Fixtures that are
contemporaneously replaced by items of equal or better function and quality
which are free of Liens (other than those created by the Loan Documents); (E)
the grant of an easement, servitude, or restrictive covenant to which Lender has
consented, and Borrower has paid to Lender, upon demand, all costs and expenses
incurred by Lender in connection with reviewing Borrower’s request; provided,
however, that Borrower shall be permitted to grant an easement over the
Mortgaged Property to a publicly operated or private franchise utility provided
that each of the following conditions is satisfied: (i) Borrower provides Lender
with at least thirty (30) days prior written notice of the proposed easement;
(ii) no Event of Default has occurred and is continuing, and no event or
condition has occurred and is continuing that, with the giving of written notice
or the passage of time, or both, would become an Event of Default; (iii) prior
to the grant, Lender determines, in its sole discretion, (aa) that the easement
will not materially affect the operation, marketability, or value of the
Mortgaged Property; the health or safety of tenants or visitors; Lender’s
interest in the Mortgaged Property; or Borrower’s access to the Mortgaged
Property or the use of any easements or amenities which benefit the Mortgaged
Property, and (bb) that the easement will not result in the loss of the use of
any residential or commercial units; (iv) the proposed easement and all rights
of the grantee thereunder are expressly subordinate to the lien of the Security
Instrument; (v) Borrower has paid to Lender all costs and expenses incurred by
Lender in connection with reviewing Borrower’s request; (vi) at Borrower’s
expense, Borrower delivers an endorsement to the Lender’s Loan Policy evidencing
the recordation of the easement and an update to the Survey, if applicable, to
reflect the easement if plottable; and (vii) Lender has reviewed and approved
the documents evidencing the proposed easement, and Borrower delivers to Lender
Multifamily Loan and Security Agreement (Non-Recourse) Form 6001.NR Page 41
Article 11 01-16 © 2016 Fannie Mae



--------------------------------------------------------------------------------



 
[ex107jeffersonatperim6e2070.jpg]
recorded copies of the easement and signed copies of any unrecorded documents
within ten (10) days following the granting of the easement. Any consideration
paid to Borrower under this Section 11.02(b)(1)(E) shall be distributed as
follows: (AA) first, to payment of all of Lender’s out of pocket expenses,
including but not limited to attorneys’ fees, as well as recording and title
costs; (BB) second, to restoration or repair of the remainder of the Mortgaged
Property, if applicable; (CC) third, an amount not to exceed $250 per individual
dwelling unit (after deducting Borrower’s cost and expense incurred in
connection with the granting of such easement) to Borrower for its own account;
and (DD) fourth, any remaining funds will be deposited into the Replacement
Reserve; (F) a lien permitted pursuant to Section 11.02(a) of this Loan
Agreement; or (G) the conveyance of the Mortgaged Property following a
Foreclosure Event. (2) Interests in Borrower, Key Principal, or Guarantor. Other
than a Transfer to which Lender has consented in writing, Borrower shall not
Transfer, or cause or permit to be Transferred: (A) any direct or indirect
ownership interest in Borrower, Key Principal, or Guarantor (if applicable) if
such Transfer would cause a change in Control; (B) a direct or indirect
Restricted Ownership Interest in Borrower, Key Principal, or Guarantor (if
applicable); (C) fifty percent (50%) or more of Key Principal’s or Guarantor’s
direct or indirect ownership interests in Borrower that existed on the Effective
Date (individually or on an aggregate basis); (D) the economic benefits or
rights to cash flows attributable to any ownership interests in Borrower, Key
Principal, or Guarantor (if applicable) Multifamily Loan and Security Agreement
(Non-Recourse) Form 6001.NR Page 42 Article 11 01-16 © 2016 Fannie Mae



--------------------------------------------------------------------------------



 
[ex107jeffersonatperim6e2071.jpg]
separate from the Transfer of the underlying ownership interests if the Transfer
of the underlying ownership interest is prohibited by this Loan Agreement; or
(E) a Transfer to a new key principal or new guarantor (if such new key
principal or guarantor is an entity), which entity has an organizational
existence termination date that ends before the Maturity Date. Notwithstanding
the foregoing, if a Publicly-Held Corporation or a Publicly-Held Trust Controls
Borrower, Key Principal, or Guarantor, or owns a direct or indirect Restricted
Ownership Interest in Borrower, Key Principal, or Guarantor, a Transfer of any
ownership interests in such Publicly-Held Corporation or Publicly-Held Trust
shall not be prohibited under this Loan Agreement as long as (i) such Transfer
does not result in a conversion of such Publicly-Held Corporation or
Publicly-Held Trust to a privately held entity, and (ii) Borrower provides
written notice to Lender not later than thirty (30) days thereafter of any such
Transfer that results in any Person owning ten percent (10%) or more of the
ownership interests in such Publicly-Held Corporation or Publicly-Held Trust.
(3) Name Change or Entity Conversion. Lender shall consent to Borrower changing
its name, changing its jurisdiction of organization, or converting from one type
of legal entity into another type of legal entity for any lawful purpose,
provided that: (A) Lender receives written notice at least thirty (30) days
prior to such change or conversion, which notice shall include organizational
charts that reflect the structure of Borrower both prior to and subsequent to
such name change or entity conversion; (B) such Transfer is not otherwise
prohibited under the provisions of Section 11.02(b)(2); (C) Borrower executes an
amendment to this Loan Agreement and any other Loan Documents required by Lender
documenting the name change or entity conversion; (D) Borrower agrees and
acknowledges, at Borrower’s expense, that (i) Borrower will execute and record
in the land records any instrument required by the Property Jurisdiction to be
recorded to evidence such name change or entity conversion (or provide Lender
with written confirmation from the title company (via electronic mail or letter)
that no such instrument is required), (ii) Borrower will execute any additional
documents required by Lender, including the amendment to this Loan Agreement,
and allow such documents to be recorded or filed in the land records of the
Property Jurisdiction, (iii) at Lender’s sole discretion, Lender will obtain a
“date down” endorsement to the Lender’s Title Policy (or obtain a new Title
Policy if a “date down” endorsement is not available Multifamily Loan and
Security Agreement (Non-Recourse) Form 6001.NR Page 43 Article 11 01-16 © 2016
Fannie Mae



--------------------------------------------------------------------------------



 
[ex107jeffersonatperim6e2072.jpg]
in the Property Jurisdiction), evidencing title to the Mortgaged Property being
in the name of the successor entity and the Lien of the Security Instrument
against the Mortgaged Property, and (iv) Lender will file any required UCC-3
financing statement and make any other filing deemed necessary to maintain the
priority of its Liens on the Mortgaged Property; and (E) no later than ten (10)
days subsequent to such name change or entity conversion, Borrower shall provide
Lender (i) the documentation filed with the appropriate office in Borrower’s
state of formation evidencing such name change or entity conversion, (ii) copies
of the organizational documents of Borrower, including any amendments, filed
with the appropriate office in Borrower’s state of formation reflecting the
post-conversion Borrower name, form of organization, and structure, and (iii) if
available, new certificates of good standing or valid formation for Borrower.
(4) No Delaware Statutory Trust or Series LLC Conversion. Notwithstanding any
provisions herein to the contrary, no Borrower, Guarantor, or Key Principal
shall convert to a Delaware Statutory Trust or a series limited liability
company. (c) No Other Indebtedness. Other than the Mortgage Loan, Borrower shall
not incur or be obligated at any time with respect to any loan or other
indebtedness (except trade payables as otherwise permitted in this Loan
Agreement), including any indebtedness secured by a Lien on, or the cash flows
from, the Mortgaged Property. (d) No Mezzanine Financing or Preferred Equity.
Neither Borrower nor any direct or indirect owner of Borrower shall: (1) incur
any Mezzanine Debt other than Permitted Mezzanine Debt; (2) issue any Preferred
Equity other than Permitted Preferred Equity; or (3) incur any similar
indebtedness or issue any similar equity. Section 11.03 Mortgage Loan
Administration Matters Regarding Liens, Transfers, and Assumptions. (a)
Assumption of Mortgage Loan. Lender shall consent to a Transfer of the Mortgaged
Property to and an assumption of the Mortgage Loan by a new borrower if each of
the following conditions is satisfied prior to the Transfer: (1) Borrower has
submitted to Lender all information required by Lender to make the determination
required by this Section 11.03(a); Multifamily Loan and Security Agreement
(Non-Recourse) Form 6001.NR Page 44 Article 11 01-16 © 2016 Fannie Mae



--------------------------------------------------------------------------------



 
[ex107jeffersonatperim6e2073.jpg]
(2) no Event of Default has occurred and is continuing, and no event which, with
the giving of written notice or the passage of time, or both, would constitute
an Event of Default has occurred and is continuing; (3) Lender determines that:
(A) the proposed new borrower, new key principal, and any other new guarantor
fully satisfy all of Lender’s then-applicable borrower, key principal, or
guarantor eligibility, credit, management, and other loan underwriting
standards, which shall include an analysis of (i) the previous relationships
between Lender and the proposed new borrower, new key principal, new guarantor,
and any Person in Control of them, and the organization of the new borrower, new
key principal, and new guarantor (if applicable), and (ii) the operating and
financial performance of the Mortgaged Property, including physical condition
and occupancy; (B) none of the proposed new borrower, new key principal, and any
new guarantor, or any owners of the proposed new borrower, new key principal,
and any new guarantor, are a Prohibited Person; and (C) none of the proposed new
borrower, new key principal, and any new guarantor (if any of such are entities)
shall have an organizational existence termination date that ends before the
Maturity Date; (4) [reserved]; (5) the proposed new borrower has: (A) executed
an assumption agreement acceptable to Lender that, among other things, requires
the proposed new borrower to assume and perform all obligations of Borrower (or
any other transferor), and that may require that the new borrower comply with
any provisions of any Loan Document that previously may have been waived by
Lender for Borrower, subject to the terms of Section 11.03(g); (B) if required
by Lender, delivered to the Title Company for filing and/or recording in all
applicable jurisdictions, all applicable Loan Documents including the assumption
agreement to correctly evidence the assumption and the confirmation,
continuation, perfection, and priority of the Liens created hereunder and under
the other Loan Documents; and (C) delivered to Lender a “date-down” endorsement
to the Title Policy acceptable to Lender (or a new title insurance policy if a
“date-down” endorsement is not available); Multifamily Loan and Security
Agreement (Non-Recourse) Form 6001.NR Page 45 Article 11 01-16 © 2016 Fannie Mae



--------------------------------------------------------------------------------



 
[ex107jeffersonatperim6e2074.jpg]
(6) one or more individuals or entities acceptable to Lender as new guarantors
have executed and delivered to Lender: (A) an assumption agreement acceptable to
Lender that requires the new guarantor to assume and perform all obligations of
Guarantor under any Guaranty given in connection with the Mortgage Loan; or (B)
a substitute Non-Recourse Guaranty and other substitute guaranty in a form
acceptable to Lender; (7) Lender has reviewed and approved the Transfer
documents; and (8) Lender has received the fees described in Section 11.03(g).
(b) Transfers to Key Principal-Owned Affiliates or Guarantor-Owned Affiliates.
(1) Except as otherwise covered in Section 11.03(b)(2) below, Transfers of
direct or indirect ownership interests in Borrower to Key Principal or
Guarantor, or to a transferee through which Key Principal or Guarantor (as
applicable) Controls Borrower with the same rights and abilities as Key
Principal or Guarantor (as applicable) Controls Borrower immediately prior to
the date of such Transfer, shall be consented to by Lender if: (A) such Transfer
satisfies the applicable requirements of Section 11.03(a), other than Section
11.03(a)(5); and (B) after giving effect to any such Transfer, each Key
Principal or Guarantor (as applicable) continues to own not less than fifty
percent (50%) of such Key Principal’s or Guarantor’s (as applicable) direct or
indirect ownership interests in Borrower that existed on the Effective Date. (2)
Transfers of direct or indirect interests in Borrower held by a Key Principal or
Guarantor to other Key Principals or Guarantors, as applicable, shall be
consented to by Lender if such Transfer satisfies the following conditions: (A)
the Transfer does not cause a change in the Control of Borrower; and (B) the
transferor Key Principal or Guarantor maintains the same right and ability to
Control Borrower as existed prior to the Transfer. If the conditions set forth
in this Section 11.03(b) are satisfied, the Transfer Fee shall be waived
provided Borrower shall pay the Review Fee and out-of-pocket costs set forth in
Section 11.03(g). Multifamily Loan and Security Agreement (Non-Recourse) Form
6001.NR Page 46 Article 11 01-16 © 2016 Fannie Mae



--------------------------------------------------------------------------------



 
[ex107jeffersonatperim6e2075.jpg]
(c) Estate Planning. Notwithstanding the provisions of Section 11.02(b)(2), so
long as (1) the Transfer does not cause a change in the Control of Borrower, and
(2) Key Principal and Guarantor, as applicable, maintain the same right and
ability to Control Borrower as existed prior to the Transfer, Lender shall
consent to Transfers of direct or indirect ownership interests in Borrower and
Transfers of direct or indirect ownership interests in an entity Key Principal
or entity Guarantor to: (A) Immediate Family Members of such transferor, each of
whom must have obtained the legal age of majority; (B) United States domiciled
trusts established for the benefit of the transferor or Immediate Family Members
of the transferor; or (C) partnerships or limited liability companies of which
the partners or members, respectively, are comprised entirely of (i) such
transferor and Immediate Family Members (each of whom must have obtained the
legal age of majority) of such transferor, (ii) Immediate Family Members (each
of whom must have obtained the legal age of majority) of such transferor, or
(iii) United States domiciled trusts established for the benefit of the
transferor or Immediate Family Members of the transferor. If the conditions set
forth in this Section 11.03(c) are satisfied, the Transfer Fee shall be waived
provided Borrower shall pay the Review Fee and out-of-pocket costs set forth in
Section 11.03(g). (d) Termination or Revocation of Trust. If any of Borrower,
Guarantor, or Key Principal is a trust, or if Control of Borrower, Guarantor, or
Key Principal is Transferred or if a Restricted Ownership Interest in Borrower,
Guarantor, or Key Principal would be Transferred due to the termination or
revocation of a trust, the termination or revocation of such trust is an
unpermitted Transfer; provided that the termination or revocation of the trust
due to the death of an individual trustor shall not be considered an unpermitted
Transfer so long as: (1) Lender is notified within thirty (30) days of the
death; and (2) such Borrower, Guarantor, Key Principal, or other Person, as
applicable, is replaced with an individual or entity acceptable to Lender, in
accordance with the provisions of Section 11.03(a) within ninety (90) days of
the date of the death causing the termination or revocation. If the conditions
set forth in this Section 11.03(d) are satisfied, the Transfer Fee shall be
waived; provided Borrower shall pay the Review Fee and out-of-pocket costs set
forth in Section 11.03(g). Multifamily Loan and Security Agreement
(Non-Recourse) Form 6001.NR Page 47 Article 11 01-16 © 2016 Fannie Mae



--------------------------------------------------------------------------------



 
[ex107jeffersonatperim6e2076.jpg]
(e) Death of Key Principal or Guarantor; Transfer Due to Death. (1) If a Key
Principal or Guarantor that is a natural person dies, or if Control of Borrower,
Guarantor, or Key Principal is Transferred, or if a Restricted Ownership
Interest in Borrower, Guarantor, or Key Principal would be Transferred as a
result of the death of a Person (except in the case of trusts which is addressed
in Section 11.03(d)), Borrower must notify Lender in writing within ninety (90)
days in the event of such death. Unless waived in writing by Lender, the
deceased shall be replaced by an individual or entity within one hundred eighty
(180) days, subject to Borrower’s satisfaction of the following conditions: (A)
Borrower has submitted to Lender all information required by Lender to make the
determination required by this Section 11.03(e); (B) Lender determines that, if
applicable: (i) any proposed new key principal and any other new guarantor (or
Person Controlling such new key principal or new guarantor) fully satisfies all
of Lender’s then-applicable key principal or guarantor eligibility, credit,
management, and other loan underwriting standards (including any standards with
respect to previous relationships between Lender and the proposed new key
principal and new guarantor (or Person Controlling such new key principal or new
guarantor) and the organization of the new key principal and new guarantor);
(ii) none of any proposed new key principal or any new guarantor, or any owners
of the proposed new key principal or any new guarantor, is a Prohibited Person;
and (iii) none of any proposed new key principal or any new guarantor (if any of
such are entities) shall have an organizational existence termination date that
ends before the Maturity Date; and (C) if applicable, one or more individuals or
entities acceptable to Lender as new guarantors have executed and delivered to
Lender: (i) an assumption agreement acceptable to Lender that requires the new
guarantor to assume and perform all obligations of Guarantor under any Guaranty
given in connection with the Mortgage Loan; or (ii) a substitute Non-Recourse
Guaranty and other substitute guaranty in a form acceptable to Lender. (2) In
the event a replacement Key Principal, Guarantor, or other Person is required by
Lender due to the death described in this Section 11.03(e), and such replacement
has not occurred within such period, the period for replacement may be
Multifamily Loan and Security Agreement (Non-Recourse) Form 6001.NR Page 48
Article 11 01-16 © 2016 Fannie Mae



--------------------------------------------------------------------------------



 
[ex107jeffersonatperim6e2077.jpg]
extended by Lender to a date not more than one year from the date of such death;
however, Lender may require as a condition to any such extension that: (A) the
then-current property manager be replaced with a property manager reasonably
acceptable to Lender (or if a property manager has not been previously engaged,
a property manager reasonably acceptable to Lender be engaged); or (B) a lockbox
agreement or similar cash management arrangement (with the property manager)
reasonably acceptable to Lender during such extended replacement period be
instituted. If the conditions set forth in this Section 11.03(e) are satisfied,
the Transfer Fee shall be waived, provided Borrower shall pay the Review Fee and
out-of-pocket costs set forth in Section 11.03(g). (f) Bankruptcy of Guarantor.
(1) Upon the occurrence of any Guarantor Bankruptcy Event, unless waived in
writing by Lender, the applicable Guarantor shall be replaced by an individual
or entity within ninety (90) days of such Guarantor Bankruptcy Event, subject to
Borrower’s satisfaction of the following conditions: (A) Borrower has submitted
to Lender all information required by Lender to make the determination required
by this Section 11.03(f); (B) Lender determines that: (i) the proposed new
guarantor fully satisfies all of Lender’s then-applicable guarantor eligibility,
credit, management, and other loan underwriting standards (including any
standards with respect to previous relationships between Lender and the proposed
new guarantor and the organization of the new guarantor (if applicable)); (ii)
no new guarantor is a Prohibited Person; and (iii) no new guarantor (if any of
such are entities) shall have an organizational existence termination date that
ends before the Maturity Date; and (C) one or more individuals or entities
acceptable to Lender as new guarantors have executed and delivered to Lender:
(i) an assumption agreement acceptable to Lender that requires the new guarantor
to assume and perform all obligations of Guarantor under any Guaranty given in
connection with the Mortgage Loan; or Multifamily Loan and Security Agreement
(Non-Recourse) Form 6001.NR Page 49 Article 11 01-16 © 2016 Fannie Mae



--------------------------------------------------------------------------------



 
[ex107jeffersonatperim6e2078.jpg]
(ii) a substitute Non-Recourse Guaranty and other substitute guaranty in a form
acceptable to Lender. (2) In the event a replacement Guarantor is required by
Lender due to the Guarantor Bankruptcy Event described in this Section 11.03(f),
and such replacement has not occurred within such period, the period for
replacement may be extended by Lender in its discretion; however, Lender may
require as a condition to any such extension that: (A) the then-current property
manager be replaced with a property manager reasonably acceptable to Lender (or
if a property manager has not been previously engaged, a property manager
reasonably acceptable to Lender be engaged); or (B) a lockbox agreement or
similar cash management arrangement (with the property manager) reasonably
acceptable to Lender during such extended replacement period be instituted. If
the conditions set forth in this Section 11.03(f) are satisfied, the Transfer
Fee shall be waived, provided Borrower shall pay the Review Fee and
out-of-pocket costs set forth in Section 11.03(g). (g) Further Conditions to
Transfers and Assumption. (1) In connection with any Transfer of the Mortgaged
Property, or an ownership interest in Borrower, Key Principal, or Guarantor for
which Lender’s approval is required under this Loan Agreement (including Section
11.03(a)), Lender may, as a condition to any such approval, require: (A)
additional collateral, guaranties, or other credit support to mitigate any risks
concerning the proposed transferee or the performance or condition of the
Mortgaged Property; (B) amendment of the Loan Documents to delete or modify any
specially negotiated terms or provisions previously granted for the exclusive
benefit of original Borrower, Key Principal, or Guarantor and to restore the
original provisions of the standard Fannie Mae form multifamily loan documents,
to the extent such provisions were previously modified; or (C) a modification to
the amounts required to be deposited into the Reserve/Escrow Account pursuant to
the terms of Section 13.02(a)(3)(B). (2) In connection with any request by
Borrower for consent to a Transfer, Borrower shall pay to Lender upon demand:
(A) the Transfer Fee (to the extent charged by Lender); Multifamily Loan and
Security Agreement (Non-Recourse) Form 6001.NR Page 50 Article 11 01-16 © 2016
Fannie Mae



--------------------------------------------------------------------------------



 
[ex107jeffersonatperim6e2079.jpg]
(B) the Review Fee (regardless of whether Lender approves or denies such
request); and (C) all of Lender’s out-of-pocket costs (including reasonable
attorneys’ fees) incurred in reviewing the Transfer request, regardless of
whether Lender approves or denies such request. (h) Public Offering of
Securities in Guarantor and/or Key Principal. Notwithstanding any terms to the
contrary in Section 11.02(b)(2) above, Guarantor and/or Key Principal may engage
in a public offering of securities of Guarantor and/or Key Principal, as
applicable, and Lender shall waive any Transfer Fee otherwise due in connection
therewith, so long as: (1) such public offering shall not occur without Lender’s
prior written notice and consent to the same; (2) such public offering shall not
result in any change in the management and/or Control of Borrower; (3) such
public offering shall not result in the dilution of the aggregate ownership
interests of Guarantor or Key Principal in Borrower to less than a 51% ownership
interest; and (4) following any such public offering, there is no Transfer of a
Restricted Ownership Interest in Borrower. ARTICLE 12 - IMPOSITIONS Section
12.01 Representations and Warranties. The representations and warranties made by
Borrower to Lender in this Section 12.01 are made as of the Effective Date and
are true and correct except as disclosed on the Exceptions to Representations
and Warranties Schedule. (a) Payment of Taxes, Assessments, and Other Charges.
Borrower has: (1) paid (or with the approval of Lender, established an escrow
fund sufficient to pay when due and payable) all amounts and charges relating to
the Mortgaged Property that have become due and payable before any fine, penalty
interest, lien, or costs may be added thereto, including Impositions, leasehold
payments, and ground rents; (2) paid all Taxes for the Mortgaged Property that
have become due before any fine, penalty interest, lien, or costs may be added
thereto pursuant to any notice of assessment received by Borrower and any and
all taxes that have become due against Borrower before any fine, penalty
interest, lien, or costs may be added thereto; (3) no knowledge of any basis for
any additional assessments; Multifamily Loan and Security Agreement
(Non-Recourse) Form 6001.NR Page 51 Article 11 01-16 © 2016 Fannie Mae



--------------------------------------------------------------------------------



 
[ex107jeffersonatperim6e2080.jpg]
(4) no knowledge of any presently pending special assessments against all or any
part of the Mortgaged Property, or any presently pending special assessments
against Borrower; and (5) not received any written notice of any contemplated
special assessment against the Mortgaged Property, or any contemplated special
assessment against Borrower. Section 12.02 Covenants. (a) Imposition Deposits,
Taxes, and Other Charges. Borrower shall: (1) deposit the Imposition Deposits
with Lender on each Payment Date (or on another day designated in writing by
Lender) in amount sufficient, in Lender’s discretion, to enable Lender to pay
each Imposition before the last date upon which such payment may be made without
any penalty or interest charge being added, plus an amount equal to no more than
one-sixth (1/6) (or the amount permitted by applicable law) of the Impositions
for the trailing twelve (12) months (calculated based on the aggregate annual
Imposition costs divided by twelve (12) and multiplied by two (2)); (2) deposit
with Lender, within ten (10) days after written notice from Lender (subject to
applicable law), such additional amounts estimated by Lender to be reasonably
necessary to cure any deficiency in the amount of the Imposition Deposits held
for payment of a specific Imposition; (3) except as set forth in Section
12.03(c) below, pay all Impositions, leasehold payments, ground rents, and Taxes
when due and before any fine, penalty, interest, lien, or costs may be added
thereto; (4) promptly deliver to Lender a copy of all notices of, and invoices
for, Impositions, and, if Borrower pays any Imposition directly, Borrower shall
promptly furnish to Lender receipts evidencing such payments; and (5) promptly
deliver to Lender a copy of all notices of any special assessments and
contemplated special assessments against the Mortgaged Property or Borrower.
Section 12.03 Mortgage Loan Administration Matters Regarding Impositions. (a)
Maintenance of Records by Lender. Lender shall maintain records of the monthly
and aggregate Imposition Deposits held by Lender for the purpose of paying
Taxes, insurance premiums, and each other obligation of Borrower for which
Imposition Deposits are required. Multifamily Loan and Security Agreement
(Non-Recourse) Form 6001.NR Page 52 Article 12 01-16 © 2016 Fannie Mae



--------------------------------------------------------------------------------



 
[ex107jeffersonatperim6e2081.jpg]
(b) Imposition Accounts. All Imposition Deposits shall be held in an institution
(which may be Lender, if Lender is such an institution) whose deposits or
accounts are insured or guaranteed by a federal agency and which accounts meet
the standards for custodial accounts as required by Lender from time to time.
Lender shall not be obligated to open additional accounts, or deposit Imposition
Deposits in additional institutions, when the amount of the Imposition Deposits
exceeds the maximum amount of the federal deposit insurance or guaranty. No
interest, earnings, or profits on the Imposition Deposits shall be paid to
Borrower unless applicable law so requires. Imposition Deposits shall not be
trust funds, nor shall they operate to reduce the Indebtedness, unless applied
by Lender for that purpose in accordance with this Loan Agreement. For the
purposes of 9-104(a)(3) of the UCC, Lender is the owner of the Imposition
Deposits and shall be deemed a “customer” with sole control of the account
holding the Imposition Deposits. (c) Payment of Impositions; Sufficiency of
Imposition Deposits. Lender may pay an Imposition according to any bill,
statement, or estimate from the appropriate public office or insurance company
without inquiring into the accuracy of the bill, statement, or estimate or into
the validity of the Imposition. Imposition Deposits shall be required to be used
by Lender to pay Taxes, insurance premiums and any other individual Imposition
only if: (1) no Event of Default exists; (2) Borrower has timely delivered to
Lender all applicable bills or premium notices that it has received; and (3)
sufficient Imposition Deposits are held by Lender for each Imposition at the
time such Imposition becomes due and payable. Lender shall have no liability to
Borrower or any other Person for failing to pay any Imposition if any of the
conditions are not satisfied. If at any time the amount of the Imposition
Deposits held for payment of a specific Imposition exceeds the amount reasonably
deemed necessary by Lender to be held in connection with such Imposition, the
excess may be credited against future installments of Imposition Deposits for
such Imposition. (d) Imposition Deposits Upon Event of Default. If an Event of
Default has occurred and is continuing, Lender may apply any Imposition
Deposits, in such amount and in such order as Lender determines, to pay any
Impositions or as a credit against the Indebtedness. (e) Contesting Impositions.
Other than insurance premiums, Borrower may contest, at its expense, by
appropriate legal proceedings, the amount or validity of any Imposition if:
Multifamily Loan and Security Agreement (Non-Recourse) Form 6001.NR Page 53
Article 12 01-16 © 2016 Fannie Mae



--------------------------------------------------------------------------------



 
[ex107jeffersonatperim6e2082.jpg]
(1) Borrower notifies Lender of the commencement or expected commencement of
such proceedings; (2) Lender determines that the Mortgaged Property is not in
danger of being sold or forfeited; (3) Borrower deposits with Lender (or the
applicable Governmental Authority if required by applicable law) reserves
sufficient to pay the contested Imposition, if required by Lender (or the
applicable Governmental Authority); (4) Borrower furnishes whatever additional
security is required in the proceedings or is reasonably requested in writing by
Lender; and (5) Borrower commences, and at all times thereafter diligently
prosecutes, such contest in good faith until a final determination is made by
the applicable Governmental Authority. (f) Release to Borrower. Upon payment in
full of all sums secured by the Security Instrument and this Loan Agreement and
release by Lender of the lien of the Security Instrument, Lender shall disburse
to Borrower the balance of any Imposition Deposits then on deposit with Lender.
ARTICLE 13 - REPLACEMENT RESERVE AND REPAIRS Section 13.01 Covenants. (a)
Initial Deposits to Replacement Reserve Account and Repairs Escrow Account. On
the Effective Date, Borrower shall pay to Lender: (1) the Initial Replacement
Reserve Deposit for deposit into the Replacement Reserve Account; and (2) the
Repairs Escrow Deposit for deposit into the Repairs Escrow Account. (b) Monthly
Replacement Reserve Deposits. Borrower shall deposit the applicable Monthly
Replacement Reserve Deposit into the Replacement Reserve Account on each Payment
Date. Multifamily Loan and Security Agreement (Non-Recourse) Form 6001.NR Page
54 Article 12 01-16 © 2016 Fannie Mae



--------------------------------------------------------------------------------



 
[ex107jeffersonatperim6e2083.jpg]
(c) Payment for Replacements and Repairs. Borrower shall: (1) pay all invoices
for the Replacements and Repairs, regardless of whether funds on deposit in the
Replacement Reserve Account or the Repairs Escrow Account, as applicable, are
sufficient, prior to any request for disbursement from the Replacement Reserve
Account or the Repairs Escrow Account, as applicable (unless Lender has agreed
to issue joint checks in connection with a particular Replacement or Repair);
(2) pay all applicable fees and charges of any Governmental Authority on account
of the Replacements and Repairs, as applicable; and (3) provide evidence
satisfactory to Lender of completion of the Replacements and any Required
Repairs (within the Completion Period or within such other period or by such
other date set forth in the Required Repair Schedule and any Borrower Requested
Repairs and Additional Lender Repairs (by the date specified by Lender for any
such Borrower Requested Repairs or Additional Lender Repairs)). (d) Assignment
of Contracts for Replacements and Repairs. Borrower shall collaterally assign to
Lender as additional security any contract or subcontract for Replacements or
Repairs, upon Lender’s written request, on a form of assignment approved by
Lender. (e) Indemnification. If Lender elects to exercise its rights under
Section 14.03 due to Borrower’s failure to timely commence or complete any
Replacements or Repairs, Borrower shall indemnify and hold Lender harmless for,
from and against any and all actions, suits, claims, demands, liabilities,
losses, damages, obligations, and costs or expenses, including litigation costs
and reasonable attorneys’ fees, arising from or in any way connected with the
performance by Lender of the Replacements or Repairs or investment of the
Reserve/Escrow Account Funds; provided that Borrower shall have no indemnity
obligation if such actions, suits, claims, demands, liabilities, losses,
damages, obligations, and costs or expenses, including litigation costs and
reasonable attorneys’ fees, arise as a result of the willful misconduct or gross
negligence of Lender, Lender’s agents, employees, or representatives as
determined by a court of competent jurisdiction pursuant to a final
non-appealable court order. (f) Amendments to Loan Documents. Subject to Section
5.02, Borrower shall execute and deliver to Lender, upon written request, an
amendment to this Loan Agreement, the Security Instrument, and any other Loan
Document deemed necessary or desirable to perfect Lender’s lien upon any portion
of the Mortgaged Property for which Reserve/Escrow Account Funds were expended.
Multifamily Loan and Security Agreement (Non-Recourse) Form 6001.NR Page 55
Article 13 01-16 © 2016 Fannie Mae



--------------------------------------------------------------------------------



 
[ex107jeffersonatperim6e2084.jpg]
(g) Administrative Fees and Expenses. Borrower shall pay to Lender: (1) by the
date specified in the applicable invoice, the Repairs Escrow Account
Administrative Fee and the Replacement Reserve Account Administration Fee for
Lender’s services in administering the Repairs Escrow Account and Replacement
Reserve Account and investing the funds on deposit in the Repairs Escrow Account
and the Replacement Reserve Account, respectively; (2) upon demand, a reasonable
inspection fee, not exceeding the Maximum Inspection Fee, for each inspection of
the Mortgaged Property by Lender in connection with a Repair or Replacement,
plus all other reasonable costs and out-of-pocket expenses relating to such
inspections; and (3) upon demand, all reasonable fees charged by any engineer,
architect, inspector or other person inspecting the Mortgaged Property on behalf
of Lender for each inspection of the Mortgaged Property in connection with a
Repair or Replacement, plus all other reasonable costs and out-of-pocket
expenses relating to such inspections. Section 13.02 Mortgage Loan
Administration Matters Regarding Reserves. (a) Accounts, Deposits, and
Disbursements. (1) Custodial Accounts. (A) The Replacement Reserve Account shall
be an interest-bearing account that meets the standards for custodial accounts
as required by Lender from time to time. Lender shall not be responsible for any
losses resulting from the investment of the Replacement Reserve Deposits or for
obtaining any specific level or percentage of earnings on such investment. All
interest, if any, earned on the Replacement Reserve Deposits shall be added to
and become part of the Replacement Reserve Account; provided, however, if
applicable law requires, and so long as no Event of Default has occurred and is
continuing under any of the Loan Documents, Lender shall pay to Borrower the
interest earned on the Replacement Reserve Account not less frequently than the
Replacement Reserve Account Interest Disbursement Frequency. In no event shall
Lender be obligated to disburse funds from the Reserve/Escrow Account if an
Event of Default has occurred and is continuing. (B) Lender shall not be
obligated to deposit the Repairs Escrow Deposits into an interest-bearing
account. Multifamily Loan and Security Agreement (Non-Recourse) Form 6001.NR
Page 56 Article 13 01-16 © 2016 Fannie Mae



--------------------------------------------------------------------------------



 
[ex107jeffersonatperim6e2085.jpg]
(2) Disbursements by Lender Only. Only Lender or a designated representative of
Lender may make disbursements from the Replacement Reserve Account and the
Repairs Escrow Account. Except as provided in Section 13.02(a)(8), disbursements
shall only be made upon Borrower request and after satisfaction of all
conditions for disbursement. (3) Adjustment to Deposits. (A) Mortgage Loan Terms
Exceeding Ten (10) Years. If the Loan Term exceeds ten (10) years (or five (5)
years in the case of any Mortgaged Property that is an “affordable housing
property” as indicated on the Summary of Loan Terms), a property condition
assessment shall be ordered by Lender for the Mortgaged Property at the expense
of Borrower (which expense may be paid out of the Replacement Reserve Account if
excess funds are available). The property condition assessment shall be
performed no earlier than the sixth (6th) month and no later than the ninth
(9th) month of the tenth (10th) Loan Year and every tenth (10th) Loan Year
thereafter if the Loan Term exceeds twenty (20) years (or the fifth (5th) Loan
Year in the case of any Mortgaged Property that is an “affordable housing
property” as indicated on the Summary of Loan Terms and every fifth (5th) Loan
Year thereafter if the Loan Term exceeds ten (10) years). After review of the
property condition assessment, the amount of the Monthly Replacement Reserve
Deposit may be adjusted by Lender for the remaining Loan Term by written notice
to Borrower so that the Monthly Replacement Reserve Deposits are sufficient to
fund the Replacements as and when required and/or the amount to be held in the
Repairs Escrow Account may be adjusted by Lender so that the Repairs Escrow
Deposit is sufficient to fund the Repairs as and when required. (B) Transfers.
In connection with any Transfer of the Mortgaged Property, or any Transfer of an
ownership interest in Borrower, Guarantor, or Key Principal that requires
Lender’s consent, Lender may review the amounts on deposit, if any, in the
Replacement Reserve Account or the Repairs Escrow Account, the amount of the
Monthly Replacement Reserve Deposit and the likely repairs and replacements
required by the Mortgaged Property, and the related contingencies which may
arise during the remaining Loan Term. Based upon that review, Lender may require
an additional deposit to the Replacement Reserve Account or the Repairs Escrow
Account, or an increase in the amount of the Monthly Replacement Reserve Deposit
as a condition to Lender’s consent to such Transfer. Multifamily Loan and
Security Agreement (Non-Recourse) Form 6001.NR Page 57 Article 13 01-16 © 2016
Fannie Mae



--------------------------------------------------------------------------------



 
[ex107jeffersonatperim6e2086.jpg]
(4) Insufficient Funds. Lender may, upon thirty (30) days’ prior written notice
to Borrower, require an additional deposit(s) to the Replacement Reserve Account
or Repairs Escrow Account, or an increase in the amount of the Monthly
Replacement Reserve Deposit, if Lender determines that the amounts on deposit in
either the Replacement Reserve Account or the Repairs Escrow Account are not
sufficient to cover the costs for Required Repairs or Required Replacements or,
pursuant to the terms of Section 13.02(a)(9), not sufficient to cover the costs
for Borrower Requested Repairs, Additional Lender Repairs, Borrower Requested
Replacements, or Additional Lender Replacements. Borrower’s agreement to
complete the Replacements or Repairs as required by this Loan Agreement shall
not be affected by the insufficiency of any balance in the Replacement Reserve
Account or the Repairs Escrow Account, as applicable. (5) Disbursements for
Replacements and Repairs. (A) Disbursement requests may only be made after
completion of the applicable Replacements and only to reimburse Borrower for the
actual approved costs of the Replacements (unless Lender has agreed to issue
joint checks in connection with a particular Replacement). Lender shall not
disburse from the Replacement Reserve Account the costs of routine maintenance
to the Mortgaged Property or for costs which are to be reimbursed from the
Repairs Escrow Account or any similar account. Disbursement from the Replacement
Reserve Account shall not be made more frequently than the Maximum Replacement
Reserve Disbursement Interval. Other than in connection with a final request for
disbursement, disbursements from the Replacement Reserve Account shall not be
less than the Minimum Replacement Reserve Disbursement Amount. (B) Disbursement
requests may only be made after completion of the applicable Repairs and only to
reimburse Borrower for the actual cost of the Repairs (unless Lender has agreed
to issue joint checks in connection with a particular Replacement), up to the
Maximum Repair Cost. Lender shall not disburse any amounts which would cause the
funds remaining in the Repairs Escrow Account after any disbursement (other than
with respect to the final disbursement) to be less than the Maximum Repair Cost
of the then-current estimated cost of completing all remaining Repairs. Lender
shall not disburse from the Repairs Escrow Account the costs of routine
maintenance to the Mortgaged Property or for costs which are to be reimbursed
from the Replacement Reserve Account or any similar account. Disbursement from
the Repairs Escrow Account shall not be made more frequently than the Maximum
Repair Disbursement Interval. Other than in connection with a final request for
disbursement, disbursements from the Repairs Escrow Account shall not be less
than the Minimum Repairs Disbursement Amount. Multifamily Loan and Security
Agreement (Non-Recourse) Form 6001.NR Page 58 Article 13 01-16 © 2016 Fannie Mae



--------------------------------------------------------------------------------



 
[ex107jeffersonatperim6e2087.jpg]
(6) Disbursement Requests. Each request by Borrower for disbursement from the
Replacement Reserve Account or the Repairs Escrow Account must be in writing,
must specify the Replacement or Repair for which reimbursement is requested
(provided that for any Borrower Requested Replacements, Borrower Requested
Repairs, Additional Lender Replacements, and Additional Lender Repairs, Lender
shall have approved the use of the Reserve/Escrow Account Funds for such
replacements or repairs pursuant to the terms of Section 13.02(a)(9)), and must:
(A) if applicable, specify the quantity and price of the items or materials
purchased, grouped by type or category; (B) if applicable, specify the cost of
all contracted labor or other services involved in the Replacement or Repair for
which such request for disbursement is made; (C) if applicable, include copies
of invoices for all items or materials purchased and all contracted labor or
services provided; (D) include evidence of payment of such Replacement or Repair
satisfactory to Lender (unless Lender has agreed to issue joint checks in
connection with a particular Repair or Replacement as provided in this Loan
Agreement); and (E) contain a certification by Borrower that the Repair or
Replacement has been completed lien free and in a good and workmanlike manner,
in accordance with any plans and specifications previously approved by Lender
(if applicable) and in compliance with all applicable laws, ordinances, rules,
and regulations of any Governmental Authority having jurisdiction over the
Mortgaged Property, and otherwise in accordance with the provisions of this Loan
Agreement. (7) Conditions to Disbursement. Lender may require any or all of the
following at the expense of Borrower as a condition to disbursement of funds
from the Replacement Reserve Account or the Repairs Escrow Account (provided
that for any Borrower Requested Replacements, Borrower Requested Repairs,
Additional Lender Replacements, and Additional Lender Repairs, Lender shall have
approved the use of the Reserve/Escrow Account Funds for such replacements or
repairs pursuant to the terms of Section 13.02(a)(9)): (A) an inspection by
Lender of the Mortgaged Property and the applicable Replacement or Repair;
Multifamily Loan and Security Agreement (Non-Recourse) Form 6001.NR Page 59
Article 13 01-16 © 2016 Fannie Mae



--------------------------------------------------------------------------------



 
[ex107jeffersonatperim6e2088.jpg]
(B) an inspection or certificate of completion by an appropriate independent
qualified professional (such as an architect, engineer or property inspector,
depending on the nature of the Repair or Replacement) selected by Lender; (C)
either: (i) a search of title to the Mortgaged Property effective to the date of
disbursement; or (ii) a “date-down” endorsement to Lender’s Title Policy (or a
new Lender’s Title Policy if a “date-down” is not available) extending the
effective date of such policy to the date of disbursement, and showing no Liens
other than (1) Permitted Encumbrances, (2) liens which Borrower is diligently
contesting in good faith that have been bonded off to the satisfaction of
Lender, or (3) mechanics’ or materialmen’s liens which attach automatically
under the laws of any Governmental Authority upon the commencement of any work
upon, or delivery of any materials to, the Mortgaged Property and for which
Borrower is not delinquent in the payment for any such work or materials; and
(D) an acknowledgement of payment, waiver of claims, and release of lien for
work performed and materials supplied from each contractor, subcontractor or
materialman in accordance with the requirements of applicable law and covering
all work performed and materials supplied (including equipment and fixtures) for
the Mortgaged Property by that contractor, subcontractor, or materialman through
the date covered by the disbursement request (or, in the event that payment to
such contractor, subcontractor, or materialman is to be made by a joint check,
the release of lien shall be effective through the date covered by the previous
disbursement). (8) Joint Checks for Periodic Disbursements. Lender may, upon
Borrower’s written request, issue joint checks, payable to Borrower and the
applicable supplier, materialman, mechanic, contractor, subcontractor, or other
similar party, if: (A) the cost of the Replacement or Repair exceeds the
Replacement Threshold or the Repair Threshold, as applicable, and the contractor
performing such Replacement or Repair requires periodic payments pursuant to the
terms of the applicable written contract; (B) the contract for such Repair or
Replacement requires payment upon completion of the applicable portion of the
work; Multifamily Loan and Security Agreement (Non-Recourse) Form 6001.NR Page
60 Article 13 01-16 © 2016 Fannie Mae



--------------------------------------------------------------------------------



 
[ex107jeffersonatperim6e2089.jpg]
(C) Borrower makes the disbursement request after completion of the applicable
portion of the work required to be completed under such contract; (D) the
materials for which the request for disbursement has been made are on site at
the Mortgaged Property and are properly secured or installed; (E) Lender
determines that the remaining funds in the Replacement Reserve Account
designated for such Replacement, or in the Repairs Escrow Account designated for
such Repair, as applicable, are sufficient to pay such costs and the
then-current estimated cost of completing all remaining Required Replacements or
Required Repairs (at the Maximum Repair Cost), as applicable, and any other
Borrower Requested Replacements, Borrower Requested Repairs, Additional Lender
Replacements, or Additional Lender Repairs that have been previously approved by
Lender; (F) each supplier, materialman, mechanic, contractor, subcontractor, or
other similar party receiving payments shall have provided, if requested in
writing by Lender, a waiver of liens with respect to amounts which have been
previously paid to them; and (G) all other conditions for disbursement have been
satisfied. (9) Replacements and Repairs Other than Required Replacements or
Required Repairs. (A) Borrower Requested Replacements and Borrower Requested
Repairs. Borrower may submit a disbursement request from the Replacement Reserve
Account or the Repairs Escrow Account to reimburse Borrower for any Borrower
Requested Replacement or Borrower Requested Repair. The disbursement request
must be in writing and include an explanation for such request. Lender shall
make disbursements for Borrower Requested Replacements or Borrower Requested
Repairs if: (i) they are of the type intended to be covered by the Replacement
Reserve Account or the Repairs Escrow Account, as applicable; (ii) the costs are
commercially reasonable; (iii) the amount of funds in the Replacement Reserve
Account or Repairs Escrow Account, as applicable, is sufficient to pay such
costs and the then-current estimated cost of completing all remaining Required
Replacements or Required Repairs (at the Maximum Repair Cost), as applicable,
and any other Borrower Requested Replacements, Borrower Multifamily Loan and
Security Agreement (Non-Recourse) Form 6001.NR Page 61 Article 13 01-16 © 2016
Fannie Mae



--------------------------------------------------------------------------------



 
[ex107jeffersonatperim6e2090.jpg]
Requested Repairs, Additional Lender Replacements or Additional Lender Repairs
that have been previously approved by Lender; and (iv) all conditions for
disbursement from the Replacement Reserve Account or Repairs Escrow Account, as
applicable, have been satisfied. Nothing in this Loan Agreement shall limit
Lender’s right to require an additional deposit to the Replacement Reserve
Account or an increase to the Monthly Replacement Reserve Deposit in connection
with any such Borrower Requested Replacements, or an additional deposit to the
Repairs Escrow Account for any such Borrower Requested Repairs. (B) Additional
Lender Replacements and Additional Lender Repairs. Lender may require, as set
forth in Section 6.02(b), Section 6.03(c), or otherwise from time to time, upon
written notice to Borrower, that Borrower make Additional Lender Replacements or
Additional Lender Repairs. Lender shall make disbursements from the Replacement
Reserve Account for Additional Lender Replacements or from the Repairs Escrow
Account for Additional Lender Repairs, as applicable, if: (i) the costs are
commercially reasonable; (ii) the amount of funds in the Replacement Reserve
Account or the Repairs Escrow Account, as applicable, is sufficient to pay such
costs and the then-current estimated cost of completing all remaining Required
Replacements or Required Repairs (at the Maximum Repair Cost), as applicable,
and any other Borrower Requested Replacements, Borrower Requested Repairs,
Additional Lender Replacements, or Additional Lender Repairs that have been
previously approved by Lender; and (iii) all conditions for disbursement from
the Replacement Reserve Account or Repairs Escrow Account, as applicable, have
been satisfied. Nothing in this Loan Agreement shall limit Lender’s right to
require an additional deposit to the Replacement Reserve Account or an increase
to the Monthly Replacement Reserve Deposit for any such Additional Lender
Replacements or an additional deposit to the Repairs Escrow Account for any such
Additional Lender Repair. Multifamily Loan and Security Agreement (Non-Recourse)
Form 6001.NR Page 62 Article 13 01-16 © 2016 Fannie Mae



--------------------------------------------------------------------------------



 
[ex107jeffersonatperim6e2091.jpg]
(10) Excess Costs. In the event any Replacement or Repair exceeds the approved
cost set forth on the Required Replacement Schedule for Replacements, or the
Maximum Repair Cost for Repairs, Borrower may submit a disbursement request to
reimburse Borrower for such excess cost. The disbursement request must be in
writing and include an explanation for such request. Lender shall make
disbursements from the Replacement Reserve Account or the Repairs Escrow
Account, as applicable, if: (A) the excess cost is commercially reasonable; (B)
the amount of funds in the Replacement Reserve Account or the Repairs Escrow
Account, as applicable, is sufficient to pay such costs and the then-current
estimated cost of completing all remaining Required Replacements or Required
Repairs (at the Maximum Repair Cost), as applicable, and any other Borrower
Requested Replacements, Borrower Requested Repairs, Additional Lender
Replacements, or Additional Lender Repairs that have been previously approved by
Lender; and (C) all conditions for disbursement from the Replacement Reserve
Account or the Repairs Escrow Account have been satisfied. (11) Final
Disbursements. Upon completion of all Repairs in accordance with this Loan
Agreement and so long as no Event of Default has occurred and is continuing,
Lender shall disburse to Borrower any amounts then remaining in the Repairs
Escrow Account. Upon payment in full of the Indebtedness and release by Lender
of the lien of the Security Instrument, Lender shall disburse to Borrower any
and all amounts then remaining in the Replacement Reserve Account and the
Repairs Escrow Account (if not previously released). (b) Approvals of Contracts;
Assignment of Claims. Lender retains the right to approve all contracts or work
orders with materialmen, mechanics, suppliers, subcontractors, contractors, or
other parties providing labor or materials in connection with the Replacements
or Repairs. Notwithstanding Borrower’s assignment (in the Security Instrument)
of its rights and claims against all Persons supplying labor or materials in
connection with the Replacement or Repairs, Lender will not pursue any such
right or claim unless an Event of Default has occurred and is continuing or as
otherwise provided in Section 14.03(c). Multifamily Loan and Security Agreement
(Non-Recourse) Form 6001.NR Page 63 Article 13 01-16 © 2016 Fannie Mae



--------------------------------------------------------------------------------



 
[ex107jeffersonatperim6e2092.jpg]
(c) Delays and Workmanship. If any work for any Replacement or Repair has not
timely commenced, has not been timely performed in a workmanlike manner, or has
not been timely completed in a workmanlike manner, Lender may, without notice to
Borrower: (1) withhold disbursements from the Replacement Reserve Account or
Repairs Escrow Account for such unsatisfactory Replacement or Repair, as
applicable; (2) proceed under existing contracts or contract with third parties
to make or complete such Replacement or Repair; (3) apply the funds in the
Replacement Reserve Account or Repairs Escrow Account toward the labor and
materials necessary to make or complete such Replacement or Repair, as
applicable; or (4) exercise any and all other remedies available to Lender under
this Loan Agreement or any other Loan Document, including any remedies otherwise
available upon an Event of Default pursuant to the terms of Section 14.02. To
facilitate Lender’s completion or making of such Replacements or Repairs, Lender
shall have the right to enter onto the Mortgaged Property and perform any and
all work and labor necessary to make or complete the Replacements or Repairs and
employ watchmen to protect the Mortgaged Property from damage. All funds so
expended by Lender shall be deemed to have been advanced to Borrower, shall be
part of the Indebtedness and shall be secured by the Security Instrument and
this Loan Agreement. (d) Appointment of Lender as Attorney-In-Fact. Borrower
hereby authorizes and appoints Lender as attorney-in-fact pursuant to Section
14.03(c). (e) No Lender Obligation. Nothing in this Loan Agreement shall: (1)
make Lender responsible for making or completing the Replacements or Repairs;
(2) require Lender to expend funds, whether from the Replacement Reserve
Account, the Repairs Escrow Account, or otherwise, to make or complete any
Replacement or Repair; (3) obligate Lender to proceed with the Replacements or
Repairs; or Multifamily Loan and Security Agreement (Non-Recourse) Form 6001.NR
Page 64 Article 13 01-16 © 2016 Fannie Mae



--------------------------------------------------------------------------------



 
[ex107jeffersonatperim6e2093.jpg]
(4) obligate Lender to demand from Borrower additional sums to make or complete
any Replacement or Repair. (f) No Lender Warranty. Lender’s approval of any
plans for any Replacement or Repair, release of funds from the Replacement
Reserve Account or Repairs Escrow Account, inspection of the Mortgaged Property
by Lender or its agents, representatives, or designees, or other acknowledgment
of completion of any Replacement or Repair in a manner satisfactory to Lender
shall not be deemed an acknowledgment or warranty to any Person that the
Replacement or Repair has been completed in accordance with applicable building,
zoning, or other codes, ordinances, statutes, laws, regulations, or requirements
of any Governmental Authority, such responsibility being at all times
exclusively that of Borrower. ARTICLE 14 - DEFAULTS/REMEDIES Section 14.01
Events of Default. The occurrence of any one or more of the following in this
Section 14.01 shall constitute an Event of Default under this Loan Agreement.
(a) Automatic Events of Default. Any of the following shall constitute an
automatic Event of Default: (1) any failure by Borrower to pay or deposit when
due any amount required by the Note, this Loan Agreement or any other Loan
Document; (2) any failure by Borrower to maintain the insurance coverage
required by any Loan Document; (3) any failure by Borrower to comply with the
provisions of Section 4.02(d) relating to its single asset status; (4) if any
warranty, representation, certification, or statement of Borrower, Guarantor, or
Key Principal in this Loan Agreement or any of the other Loan Documents is
false, inaccurate, or misleading in any material respect when made; (5) fraud,
gross negligence, willful misconduct, or material misrepresentation or material
omission by or on behalf of Borrower, Guarantor, or Key Principal or any of
their officers, directors, trustees, partners, members, or managers in
connection with: (A) the application for, or creation of, the Indebtedness; (B)
any financial statement, rent roll, or other report or information provided to
Lender during the term of the Mortgage Loan; or Multifamily Loan and Security
Agreement (Non-Recourse) Form 6001.NR Page 65 Article 13 01-16 © 2016 Fannie Mae



--------------------------------------------------------------------------------



 
[ex107jeffersonatperim6e2094.jpg]
(C) any request for Lender’s consent to any proposed action, including a request
for disbursement of Reserve/Escrow Account Funds or Collateral Account Funds;
(6) the occurrence of any Transfer not permitted by the Loan Documents; (7) the
occurrence of a Bankruptcy Event; (8) the commencement of a forfeiture action or
other similar proceeding, whether civil or criminal, which, in Lender’s
reasonable judgment, could result in a forfeiture of the Mortgaged Property or
otherwise materially impair the lien created by this Loan Agreement or the
Security Instrument or Lender’s interest in the Mortgaged Property; (9) if
Borrower, Guarantor, or Key Principal is a trust, or if Control of Borrower,
Guarantor, or Key Principal is Transferred or if a Restricted Ownership Interest
in Borrower, Guarantor, or Key Principal would be Transferred due to the
termination or revocation of a trust, the termination or revocation of such
trust, except as set forth in Section 11.03(d); (10) any failure by Borrower to
complete any Repair related to fire, life, or safety issues in accordance with
the terms of this Loan Agreement within the Completion Period (or such other
date set forth on the Required Repair Schedule or otherwise required by Lender
in writing for such Repair); or (11) any exercise by the holder of any other
debt instrument secured by a mortgage, deed of trust, or deed to secure debt on
the Mortgaged Property of a right to declare all amounts due under that debt
instrument immediately due and payable. (b) Events of Default Subject to a
Specified Cure Period. Any of the following shall constitute an Event of Default
subject to the cure period set forth in the Loan Documents: (1) if Key Principal
or Guarantor is a natural person, the death of such individual, unless all
requirements of Section 11.03(e) are met; (2) the occurrence of a Guarantor
Bankruptcy Event, unless requirements of Section 11.03(f) are met; (3) any
failure by Borrower, Key Principal, or Guarantor to comply with the provisions
of Section 5.02(b) and Section 5.02(c); or (4) any failure by Borrower to
perform any obligation under this Loan Agreement or any Loan Document that is
subject to a specified written notice and cure Multifamily Loan and Security
Agreement (Non-Recourse) Form 6001.NR Page 66 Article 14 01-16 © 2016 Fannie Mae



--------------------------------------------------------------------------------



 
[ex107jeffersonatperim6e2095.jpg]
period, which failure continues beyond such specified written notice and cure
period as set forth herein or in the applicable Loan Document. (c) Events of
Default Subject to Extended Cure Period. The following shall constitute an Event
of Default if the existence of such condition or event, or such failure to
perform or default in performance continues for a period of thirty (30) days
after written notice by Lender to Borrower of the existence of such condition or
event, or of such failure to perform or default in performance, provided,
however, such period may be extended for up to an additional thirty (30) days if
Borrower, in the discretion of Lender, is diligently pursuing a cure of such;
provided, further, however, no such written notice, grace period, or extension
shall apply if, in Lender’s discretion, immediate exercise by Lender of a right
or remedy under this Loan Agreement or any Loan Document is required to avoid
harm to Lender or impairment of the Mortgage Loan (including the Loan
Documents), the Mortgaged Property or any other security given for the Mortgage
Loan: (1) any failure by Borrower to perform any of its obligations under this
Loan Agreement or any Loan Document (other than those specified in Section
14.01(a) or Section 14.01(b) above) as and when required. Section 14.02
Remedies. (a) Acceleration; Foreclosure. If an Event of Default has occurred and
is continuing, the entire unpaid principal balance of the Mortgage Loan, any
Accrued Interest, interest accruing at the Default Rate, the Prepayment Premium
(if applicable), and all other Indebtedness, at the option of Lender, shall
immediately become due and payable, without any prior written notice to
Borrower, unless applicable law requires otherwise (and in such case, after any
required written notice has been given). Lender may exercise this option to
accelerate regardless of any prior forbearance. In addition, Lender shall have
all rights and remedies afforded to Lender hereunder and under the other Loan
Documents, including, foreclosure on and/or the power of sale of the Mortgaged
Property, as provided in the Security Instrument, and any rights and remedies
available to Lender at law or in equity (subject to Borrower’s statutory rights
of reinstatement, if any). Any proceeds of a Foreclosure Event may be held and
applied by Lender as additional collateral for the Indebtedness pursuant to this
Loan Agreement. Notwithstanding the foregoing, the occurrence of any Bankruptcy
Event shall automatically accelerate the Mortgage Loan and all obligations and
Indebtedness shall be immediately due and payable without written notice or
further action by Lender. (b) Loss of Right to Disbursements from Collateral
Accounts. If an Event of Default has occurred and is continuing, Borrower shall
immediately lose all of its rights to receive disbursements from the
Reserve/Escrow Accounts and any Collateral Accounts. During the continuance of
any such Event of Default, Lender may use the Multifamily Loan and Security
Agreement (Non-Recourse) Form 6001.NR Page 67 Article 14 01-16 © 2016 Fannie Mae



--------------------------------------------------------------------------------



 
[ex107jeffersonatperim6e2096.jpg]
Reserve/Escrow Account Funds and any Collateral Account Funds (or any portion
thereof) for any purpose, including: (1) repayment of the Indebtedness,
including principal prepayments and the Prepayment Premium applicable to such
full or partial prepayment, as applicable (however, such application of funds
shall not cure or be deemed to cure any Event of Default); (2) reimbursement of
Lender for all losses and expenses (including reasonable legal fees) suffered or
incurred by Lender as a result of such Event of Default; (3) completion of the
Replacement or Repair or for any other replacement or repair to the Mortgaged
Property; and (4) payment of any amount expended in exercising (and the exercise
of) all rights and remedies available to Lender at law or in equity or under
this Loan Agreement or under any of the other Loan Documents. Nothing in this
Loan Agreement shall obligate Lender to apply all or any portion of the
Reserve/Escrow Account Funds or Collateral Account Funds on account of any Event
of Default by Borrower or to repayment of the Indebtedness or in any specific
order of priority. (c) Remedies Cumulative. Each right and remedy provided in
this Loan Agreement is distinct from all other rights or remedies under this
Loan Agreement or any other Loan Document or afforded by applicable law, and
each shall be cumulative and may be exercised concurrently, independently, or
successively, in any order. Lender shall not be required to demonstrate any
actual impairment of its security or any increased risk of additional default by
Borrower in order to exercise any of its remedies with respect to an Event of
Default. Section 14.03 Additional Lender Rights; Forbearance. (a) No Effect Upon
Obligations. Lender may, but shall not be obligated to, agree with Borrower,
from time to time, and without giving notice to, or obtaining the consent of, or
having any effect upon the obligations of, Guarantor, Key Principal, or other
third party obligor, to take any of the following actions: (1) the time for
payment of the principal of or interest on the Indebtedness may be extended, or
the Indebtedness may be renewed in whole or in part; (2) the rate of interest on
or period of amortization of the Mortgage Loan or the amount of the Monthly Debt
Service Payments payable under the Loan Documents may be modified; Multifamily
Loan and Security Agreement (Non-Recourse) Form 6001.NR Page 68 Article 14 01-16
© 2016 Fannie Mae



--------------------------------------------------------------------------------



 
[ex107jeffersonatperim6e2097.jpg]
(3) the time for Borrower’s performance of or compliance with any covenant or
agreement contained in any Loan Document, whether presently existing or
hereinafter entered into, may be extended or such performance or compliance may
be waived; (4) any or all payments due under this Loan Agreement or any other
Loan Document may be reduced; (5) any Loan Document may be modified or amended
by Lender and Borrower in any respect, including an increase in the principal
amount of the Mortgage Loan; (6) any amounts under this Loan Agreement or any
other Loan Document may be released; (7) any security for the Indebtedness may
be modified, exchanged, released, surrendered, or otherwise dealt with, or
additional security may be pledged or mortgaged for the Indebtedness; (8) the
payment of the Indebtedness or any security for the Indebtedness, or both, may
be subordinated to the right to payment or the security, or both, of any other
present or future creditor of Borrower; or (9) any other terms of the Loan
Documents may be modified. (b) No Waiver of Rights or Remedies. Any waiver of an
Event of Default or forbearance by Lender in exercising any right or remedy
under this Loan Agreement or any other Loan Document or otherwise afforded by
applicable law, shall not be a waiver of any other Event of Default or preclude
the exercise or failure to exercise of any other right or remedy. The acceptance
by Lender of payment of all or any part of the Indebtedness after the due date
of such payment, or in an amount which is less than the required payment, shall
not be a waiver of Lender’s right to require prompt payment when due of all
other payments on account of the Indebtedness or to exercise any remedies for
any failure to make prompt payment. Enforcement by Lender of any security for
the Indebtedness shall not constitute an election by Lender of remedies so as to
preclude the exercise or failure to exercise of any other right available to
Lender. Lender’s receipt of any insurance proceeds or amounts in connection with
a Condemnation Action shall not operate to cure or waive any Event of Default.
(c) Appointment of Lender as Attorney-In-Fact. Borrower hereby irrevocably
makes, constitutes, and appoints Lender (and any officer of Lender or any Person
designated by Lender for that purpose) as Borrower’s true and lawful proxy and
attorney-in-fact (and agent-in-fact) in Borrower’s name, place, and stead, with
full power of substitution, to: Multifamily Loan and Security Agreement
(Non-Recourse) Form 6001.NR Page 69 Article 14 01-16 © 2016 Fannie Mae



--------------------------------------------------------------------------------



 
[ex107jeffersonatperim6e2098.jpg]
(1) use any of the funds in the Replacement Reserve Account or Repairs Escrow
Account for the purpose of making or completing the Replacements or Repairs; (2)
make such additions, changes, and corrections to the Replacements or Repairs as
shall be necessary or desirable to complete the Replacements or Repairs; (3)
employ such contractors, subcontractors, agents, architects, and inspectors as
shall be required for such purposes; (4) pay, settle, or compromise all bills
and claims for materials and work performed in connection with the Replacements
or Repairs, or as may be necessary or desirable for the completion of the
Replacements or Repairs, or for clearance of title; (5) adjust and compromise
any claims under any and all policies of insurance required pursuant to this
Loan Agreement and any other Loan Document, subject only to Borrower’s rights
under this Loan Agreement; (6) appear in and prosecute any action arising from
any insurance policies; (7) collect and receive the proceeds of insurance, and
to deduct from such proceeds Lender’s expenses incurred in the collection of
such proceeds; (8) commence, appear in, and prosecute, in Lender’s or Borrower’s
name, any Condemnation Action; (9) settle or compromise any claim in connection
with any Condemnation Action; (10) execute all applications and certificates in
the name of Borrower which may be required by any of the contract documents;
(11) prosecute and defend all actions or proceedings in connection with the
Mortgaged Property or the rehabilitation and repair of the Mortgaged Property;
(12) take such actions as are permitted in this Loan Agreement and any other
Loan Documents; (13) execute such financing statements and other documents and
to do such other acts as Lender may require to perfect and preserve Lender’s
security interest in, and to enforce such interests in, the collateral; and (14)
carry out any remedy provided for in this Loan Agreement and any other Loan
Documents, including endorsing Borrower’s name to checks, drafts, instruments
and other items of payment and proceeds of the collateral, executing change of
address forms with the postmaster of the United States Post Office serving the
address of Multifamily Loan and Security Agreement (Non-Recourse) Form 6001.NR
Page 70 Article 14 01-16 © 2016 Fannie Mae



--------------------------------------------------------------------------------



 
[ex107jeffersonatperim6e2099.jpg]
Borrower, changing the address of Borrower to that of Lender, opening all
envelopes addressed to Borrower, and applying any payments contained therein to
the Indebtedness. Borrower hereby acknowledges that the constitution and
appointment of such proxy and attorney-in-fact are coupled with an interest and
are irrevocable and shall not be affected by the disability or incompetence of
Borrower. Borrower specifically acknowledges and agrees that this power of
attorney granted to Lender may be assigned by Lender to Lender’s successors or
assigns as holder of the Note (and the other Loan Documents). The foregoing
powers conferred on Lender under this Section 14.03(c) shall not impose any duty
upon Lender to exercise any such powers and shall not require Lender to incur
any expense or take any action. Borrower hereby ratifies and confirms all that
such attorney-in-fact may do or cause to be done by virtue of any provision of
this Loan Agreement and any other Loan Documents. Notwithstanding the foregoing
provisions, Lender shall not exercise its rights as set forth in this Section
14.03(c) unless: (A) an Event of Default has occurred and is continuing, or (B)
Lender determines, in its discretion, that exigent circumstances exist or that
such exercise is necessary or prudent in order to protect and preserve the
Mortgaged Property, or Lender’s lien priority and security interest in the
Mortgaged Property. (d) Borrower Waivers. If more than one Person signs this
Loan Agreement as Borrower, each Borrower, with respect to any other Borrower,
hereby agrees that Lender, in its discretion, may: (1) bring suit against
Borrower, or any one or more of Borrower, jointly and severally, or against any
one or more of them; (2) compromise or settle with any one or more of the
persons constituting Borrower, for such consideration as Lender may deem proper;
(3) release one or more of the persons constituting Borrower, from liability; or
(4) otherwise deal with Borrower, or any one or more of them, in any manner, and
no such action shall impair the rights of Lender to collect from any Borrower
the full amount of the Indebtedness. Section 14.04 Waiver of Marshaling.
Notwithstanding the existence of any other security interests in the Mortgaged
Property held by Lender or by any other party, Lender shall have the right to
determine the order in which any or all of the Mortgaged Property shall be
subjected to the remedies provided in this Loan Agreement, any other Loan
Document or applicable law. Lender shall have the right to determine the order
in which all or any part of the Indebtedness is satisfied from the proceeds
realized upon the exercise of such remedies. Borrower and any party who now or
in the future acquires a security interest in the Mortgaged Property and who has
actual or constructive notice Multifamily Loan and Security Agreement
(Non-Recourse) Form 6001.NR Page 71 Article 14 01-16 © 2016 Fannie Mae



--------------------------------------------------------------------------------



 
[ex107jeffersonatperim6e2100.jpg]
of this Loan Agreement waives any and all right to require the marshaling of
assets or to require that any of the Mortgaged Property be sold in the inverse
order of alienation or that any of the Mortgaged Property be sold in parcels or
as an entirety in connection with the exercise of any of the remedies permitted
by applicable law or provided in this Loan Agreement or any other Loan
Documents. Lender shall account for any moneys received by Lender in respect of
any foreclosure on or disposition of collateral hereunder and under the other
Loan Documents provided that Lender shall not have any duty as to any
collateral, and Lender shall be accountable only for amounts that it actually
receives as a result of the exercise of such powers. NONE OF LENDER OR ITS
AFFILIATES, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, OR REPRESENTATIVES SHALL BE
RESPONSIBLE TO BORROWER (a) FOR ANY ACT OR FAILURE TO ACT UNDER ANY POWER OF
ATTORNEY OR OTHERWISE, EXCEPT IN RESPECT OF DAMAGES ATTRIBUTABLE SOLELY TO THEIR
OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AS FINALLY DETERMINED PURSUANT TO A
FINAL, NON- APPEALABLE COURT ORDER BY A COURT OF COMPETENT JURISDICTION, NOR (b)
FOR ANY PUNITIVE, EXEMPLARY, INDIRECT OR CONSEQUENTIAL DAMAGES. Multifamily Loan
and Security Agreement (Non-Recourse) Form 6001.NR Page 72 Article 14 01-16 ©
2016 Fannie Mae



--------------------------------------------------------------------------------



 
[ex107jeffersonatperim6e2101.jpg]
ARTICLE 15 - MISCELLANEOUS Section 15.01 Governing Law; Consent to Jurisdiction
and Venue. (a) Governing Law. This Loan Agreement and any other Loan Document
which does not itself expressly identify the law that is to apply to it, shall
be governed by the laws of the Property Jurisdiction without regard to the
application of choice of law principles. (b) Venue. Any controversy arising
under or in relation to this Loan Agreement or any other Loan Document shall be
litigated exclusively in the Property Jurisdiction without regard to conflicts
of laws principles. The state and federal courts and authorities with
jurisdiction in the Property Jurisdiction shall have exclusive jurisdiction over
all controversies which shall arise under or in relation to this Loan Agreement
or any other Loan Document. Borrower irrevocably consents to service,
jurisdiction, and venue of such courts for any such litigation and waives any
other venue to which it might be entitled by virtue of domicile, habitual
residence, or otherwise. Section 15.02 Notice. (a) Process of Serving Notice.
Except as otherwise set forth herein or in any other Loan Document, all notices
under this Loan Agreement and any other Loan Document shall be: (1) in writing
and shall be: (A) delivered, in person; (B) mailed, postage prepaid, either by
registered or certified delivery, return receipt requested; (C) sent by
overnight courier; or (D) sent by electronic mail with originals to follow by
overnight courier; (2) addressed to the intended recipient at Borrower’s Notice
Address and Lender’s Notice Address, as applicable; and (3) deemed given on the
earlier to occur of: (A) the date when the notice is received by the addressee;
or Multifamily Loan and Security Agreement (Non-Recourse) Form 6001.NR Page 73
Article 15 01-16 © 2016 Fannie Mae



--------------------------------------------------------------------------------



 
[ex107jeffersonatperim6e2102.jpg]
(B) if the recipient refuses or rejects delivery, the date on which the notice
is so refused or rejected, as conclusively established by the records of the
United States Postal Service or such express courier service. (b) Change of
Address. Any party to this Loan Agreement may change the address to which
notices intended for it are to be directed by means of notice given to the other
parties identified on the Summary of Loan Terms in accordance with this Section
15.02. (c) Default Method of Notice. Any required notice under this Loan
Agreement or any other Loan Document which does not specify how notices are to
be given shall be given in accordance with this Section 15.02. (d) Receipt of
Notices. Neither Borrower nor Lender shall refuse or reject delivery of any
notice given in accordance with this Loan Agreement. Each party is required to
acknowledge, in writing, the receipt of any notice upon request by the other
party. Section 15.03 Successors and Assigns Bound; Sale of Mortgage Loan. (a)
Binding Agreement. This Loan Agreement shall bind, and the rights granted by
this Loan Agreement shall inure to, the successors and assigns of Lender and the
permitted successors and assigns of Borrower. However, a Transfer not permitted
by this Loan Agreement shall be an Event of Default and shall be void ab initio.
(b) Sale of Mortgage Loan; Change of Servicer. Nothing in this Loan Agreement
shall limit Lender’s (including its successors and assigns) right to sell or
transfer the Mortgage Loan or any interest in the Mortgage Loan. The Mortgage
Loan or a partial interest in the Mortgage Loan (together with this Loan
Agreement and the other Loan Documents) may be sold one or more times without
prior written notice to Borrower. A sale may result in a change of the Loan
Servicer. Section 15.04 Counterparts. This Loan Agreement may be executed in any
number of counterparts with the same effect as if the parties hereto had signed
the same document and all such counterparts shall be construed together and
shall constitute one instrument. Multifamily Loan and Security Agreement
(Non-Recourse) Form 6001.NR Page 74 Article 15 01-16 © 2016 Fannie Mae



--------------------------------------------------------------------------------



 
[ex107jeffersonatperim6e2103.jpg]
Section 15.05 Joint and Several (or Solidary) Liability. If more than one Person
signs this Loan Agreement as Borrower, the obligations of such Persons shall be
joint and several (solidary instead for purposes of Louisiana law). Section
15.06 Relationship of Parties; No Third Party Beneficiary. (a) Solely Creditor
and Debtor. The relationship between Lender and Borrower shall be solely that of
creditor and debtor, respectively, and nothing contained in this Loan Agreement
shall create any other relationship between Lender and Borrower. Nothing
contained in this Loan Agreement shall constitute Lender as a joint venturer,
partner, or agent of Borrower, or render Lender liable for any debts,
obligations, acts, omissions, representations, or contracts of Borrower. (b) No
Third Party Beneficiaries. No creditor of any party to this Loan Agreement and
no other Person shall be a third party beneficiary of this Loan Agreement or any
other Loan Document or any account created or contemplated under this Loan
Agreement or any other Loan Document. Nothing contained in this Loan Agreement
shall be deemed or construed to create an obligation on the part of Lender to
any third party nor shall any third party have a right to enforce against Lender
any right that Borrower may have under this Loan Agreement. Without limiting the
foregoing: (1) any Servicing Arrangement between Lender and any Loan Servicer
shall constitute a contractual obligation of such Loan Servicer that is
independent of the obligation of Borrower for the payment of the Indebtedness;
(2) Borrower shall not be a third party beneficiary of any Servicing
Arrangement; and (3) no payment by the Loan Servicer under any Servicing
Arrangement will reduce the amount of the Indebtedness. Section 15.07
Severability; Entire Agreement; Amendments. The invalidity or unenforceability
of any provision of this Loan Agreement or any other Loan Document shall not
affect the validity or enforceability of any other provision of this Loan
Agreement or of any other Loan Document, all of which shall remain in full force
and effect, including the Guaranty. This Loan Agreement contains the complete
and entire agreement among the parties as to the matters covered, rights
granted, and the obligations assumed in this Loan Agreement. This Loan Agreement
may not be amended or modified except by written agreement signed by the parties
hereto. Multifamily Loan and Security Agreement (Non-Recourse) Form 6001.NR Page
75 Article 15 01-16 © 2016 Fannie Mae



--------------------------------------------------------------------------------



 
[ex107jeffersonatperim6e2104.jpg]
Section 15.08 Construction. (a) The captions and headings of the sections of
this Loan Agreement and the Loan Documents are for convenience only and shall be
disregarded in construing this Loan Agreement and the Loan Documents. (b) Any
reference in this Loan Agreement to an “Exhibit” or “Schedule” or a “Section” or
an “Article” shall, unless otherwise explicitly provided, be construed as
referring, respectively, to an Exhibit or Schedule attached to this Loan
Agreement or to a Section or Article of this Loan Agreement. (c) Any reference
in this Loan Agreement to a statute or regulation shall be construed as
referring to that statute or regulation as amended from time to time. (d) Use of
the singular in this Loan Agreement includes the plural and use of the plural
includes the singular. (e) As used in this Loan Agreement, the term “including”
means “including, but not limited to” or “including, without limitation,” and is
for example only and not a limitation. (f) Whenever Borrower’s knowledge is
implicated in this Loan Agreement or the phrase “to Borrower’s knowledge” or a
similar phrase is used in this Loan Agreement, Borrower’s knowledge or such
phrase(s) shall be interpreted to mean to the best of Borrower’s knowledge after
reasonable and diligent inquiry and investigation. (g) Unless otherwise provided
in this Loan Agreement, if Lender’s approval, designation, determination,
selection, estimate, action, or decision is required, permitted, or contemplated
hereunder, such approval, designation, determination, selection, estimate,
action, or decision shall be made in Lender’s sole and absolute discretion. (h)
All references in this Loan Agreement to a separate instrument or agreement
shall include such instrument or agreement as the same may be amended or
supplemented from time to time pursuant to the applicable provisions thereof.
(i) “Lender may” shall mean at Lender’s discretion, but shall not be an
obligation. (j) If the Mortgage Loan proceeds are disbursed on a date that is
later than the Effective Date, as described in Error! Reference source not
found.Error! Reference source not found.Error! Reference source not found., the
representations and warranties in the Loan Documents with respect to the
ownership and operation of the Mortgaged Property shall be deemed to be made as
of the disbursement date. Section 15.09 Mortgage Loan Servicing. All actions
regarding the servicing of the Mortgage Loan, including the collection of
payments, the giving and receipt of notice, inspections of the Mortgaged
Property, inspections of Multifamily Loan and Security Agreement (Non-Recourse)
Form 6001.NR Page 76 Article 15 01-16 © 2016 Fannie Mae



--------------------------------------------------------------------------------



 
[ex107jeffersonatperim6e2105.jpg]
books and records, and the granting of consents and approvals, may be taken by
the Loan Servicer unless Borrower receives notice to the contrary. If Borrower
receives conflicting notices regarding the identity of the Loan Servicer or any
other subject, any such written notice from Lender shall govern. The Loan
Servicer may change from time to time (whether related or unrelated to a sale of
the Mortgage Loan). If there is a change of the Loan Servicer, Borrower will be
given written notice of the change. Section 15.10 Disclosure of Information.
Lender may furnish information regarding Borrower, Key Principal, or Guarantor,
or the Mortgaged Property to third parties with an existing or prospective
interest in the servicing, enforcement, evaluation, performance, purchase, or
securitization of the Mortgage Loan, including trustees, master servicers,
special servicers, rating agencies, and organizations maintaining databases on
the underwriting and performance of multifamily mortgage loans. Borrower
irrevocably waives any and all rights it may have under applicable law to
prohibit such disclosure, including any right of privacy. Section 15.11 Waiver;
Conflict. No specific waiver of any of the terms of this Loan Agreement shall be
considered as a general waiver. If any provision of this Loan Agreement is in
conflict with any provision of any other Loan Document, the provision contained
in this Loan Agreement shall control. Section 15.12 No Reliance. Borrower
acknowledges, represents, and warrants that: (a) it understands the nature and
structure of the transactions contemplated by this Loan Agreement and the other
Loan Documents; (b) it is familiar with the provisions of all of the documents
and instruments relating to such transactions; (c) it understands the risks
inherent in such transactions, including the risk of loss of all or any part of
the Mortgaged Property; (d) it has had the opportunity to consult counsel; and
(e) it has not relied on Lender for any guidance or expertise in analyzing the
financial or other consequences of the transactions contemplated by this Loan
Agreement or any other Loan Document or otherwise relied on Lender in any manner
in connection with interpreting, entering into, or otherwise in connection with
this Loan Agreement, any other Loan Document, or any of the matters contemplated
hereby or thereby. Multifamily Loan and Security Agreement (Non-Recourse) Form
6001.NR Page 77 Article 15 01-16 © 2016 Fannie Mae



--------------------------------------------------------------------------------



 
[ex107jeffersonatperim6e2106.jpg]
Section 15.13 Subrogation. If, and to the extent that, the proceeds of the
Mortgage Loan are used to pay, satisfy, or discharge any obligation of Borrower
for the payment of money that is secured by a pre-existing mortgage, deed of
trust, or other lien encumbering the Mortgaged Property, such Mortgage Loan
proceeds shall be deemed to have been advanced by Lender at Borrower’s request,
and Lender shall automatically, and without further action on its part, be
subrogated to the rights, including lien priority, of the owner or holder of the
obligation secured by such prior lien, whether or not such prior lien is
released. Section 15.14 Counting of Days. Except where otherwise specifically
provided, any reference in this Loan Agreement to a period of “days” means
calendar days, not Business Days. If the date on which Borrower is required to
perform an obligation under this Loan Agreement is not a Business Day, Borrower
shall be required to perform such obligation by the Business Day immediately
preceding such date; provided, however, in respect of any Payment Date, or if
the Maturity Date is other than a Business Day, Borrower shall be obligated to
make such payment by the Business Day immediately following such date. Section
15.15 Revival and Reinstatement of Indebtedness. If the payment of all or any
part of the Indebtedness by Borrower, Guarantor, or any other Person, or the
transfer to Lender of any collateral or other property should for any reason
subsequently be declared to be void or voidable under any state or federal law
relating to creditors’ rights, including provisions of the Insolvency Laws
relating to a Voidable Transfer, and if Lender is required to repay or restore,
in whole or in part, any such Voidable Transfer, or elects to do so upon the
advice of its counsel, then the amount of such Voidable Transfer or the amount
of such Voidable Transfer that Lender is required or elects to repay or restore,
including all reasonable costs, expenses, and attorneys’ fees incurred by Lender
in connection therewith, and the Indebtedness shall be automatically revived,
reinstated, and restored by such amount and shall exist as though such Voidable
Transfer had never been made. Section 15.16 Time is of the Essence. Borrower
agrees that, with respect to each and every obligation and covenant contained in
this Loan Agreement and the other Loan Documents, time is of the essence.
Section 15.17 Final Agreement. THIS LOAN AGREEMENT ALONG WITH ALL OF THE OTHER
LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES WITH RESPECT TO
THE SUBJECT MATTER HEREOF AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES. All prior or contemporaneous agreements,
understandings, representations, and Multifamily Loan and Security Agreement
(Non-Recourse) Form 6001.NR Page 78 Article 15 01-16 © 2016 Fannie Mae



--------------------------------------------------------------------------------



 
[ex107jeffersonatperim6e2107.jpg]
statements, oral or written, are merged into this Loan Agreement and the other
Loan Documents. This Loan Agreement, the other Loan Documents, and any of their
provisions may not be waived, modified, amended, discharged, or terminated
except by an agreement in writing signed by the party against which the
enforcement of the waiver, modification, amendment, discharge, or termination is
sought, and then only to the extent set forth in that agreement. Section 15.18
WAIVER OF TRIAL BY JURY. TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH
OF BORROWER AND LENDER (a) COVENANTS AND AGREES NOT TO ELECT A TRIAL BY JURY
WITH RESPECT TO ANY ISSUE ARISING OUT OF THIS LOAN AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR THE RELATIONSHIP BETWEEN THE PARTIES AS BORROWER AND LENDER, THAT
IS TRIABLE OF RIGHT BY A JURY, AND (b) WAIVES ANY RIGHT TO TRIAL BY JURY WITH
RESPECT TO SUCH ISSUE TO THE EXTENT THAT ANY SUCH RIGHT EXISTS NOW OR IN THE
FUTURE. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS SEPARATELY GIVEN BY EACH PARTY,
KNOWINGLY AND VOLUNTARILY WITH THE BENEFIT OF COMPETENT LEGAL COUNSEL.
[Remainder of Page Intentionally Blank] Multifamily Loan and Security Agreement
(Non-Recourse) Form 6001.NR Page 79 Article 15 01-16 © 2016 Fannie Mae



--------------------------------------------------------------------------------



 
[ex107jeffersonatperim6e2108.jpg]




--------------------------------------------------------------------------------



 
[ex107jeffersonatperim6e2109.jpg]
EXHIBIT D AMENDMENT AND MODIFICATION OF ENVIRONMENTAL INDEMNITY AGREEMENT 1.
Section 8(b) is hereby deleted in its entirety and replaced with the following:
(b) Borrower shall be fully and personally liable for its obligations under this
Agreement. To the extent permitted by law, Borrower’s liability shall not be
limited by the amount of the Indebtedness, the repayment of the Indebtedness or
otherwise (including as a result of any limitation on personal liability set
forth in the Loan Agreement or any other Loan Document). First Amendment to
Multifamily Loan and Security Agreement and Other Loan Documents (Multipurpose)
Form 6601 Page D-1 Fannie Mae 08-13 © 2013 Fannie Mae



--------------------------------------------------------------------------------



 
[ex107jeffersonatperim6e2110.jpg]




--------------------------------------------------------------------------------



 